Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 15, 2005,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

COBANK, ACB,

 

as Administrative Agent, Lead Arranger and a Lender,

 

BANCO POPULAR DE PUERTO RICO

 

as a Lender,

 

and

 

the other Lenders referred to herein

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 AMOUNTS AND TERMS OF FACILITIES

   1        1.1    Facilities.    1             (A)    Revolver Facility.    1  
          (B)    Term Loan Facility.    2             (C)    Notes.    2       
     (D)    Advances.    2        1.2    Interest.    2             (A)   
Interest Options.    2             (B)    Applicable Margins.    3            
(C)    Interest Periods.    3             (D)    Calculation and Payment.    4  
          (E)    Default Rate of Interest.    4             (F)    Excess
Interest.    4             (G)    Selection, Conversion or Continuation of
Loans; LIBOR and Quoted Rate Availability.    5        1.3    Notice of
Borrowing, Conversion or Continuation of Loans.    5        1.4    Fees and
Expenses.    6             (A)    Unused Commitment Fees.    6             (B)
   Certain Other Fees.    6             (C)    Breakage Fee.    6            
(D)    Expenses and Attorneys’ Fees.    6        1.5    Payments.    7       
1.6    Repayments of Loans and Reduction of the Revolver Loan Commitment.    8  
          (A)    Scheduled Termination of Revolver Loan Commitment and
Repayments of the Term Loan.    8             (B)    Reductions Resulting From
Mandatory Repayments.    8             (C)    Voluntary Reduction of the
Revolver Loan Commitment.    8             (D)    Mandatory Repayments.    9  
     1.7    Voluntary Prepayments and Other Mandatory Repayments.    9         
   (A)    Voluntary Prepayment of Loans.    9             (B)    Repayments from
Insurance Proceeds.    9             (C)    Repayments from Certain Asset
Dispositions.    9             (D)    Repayments from Debt Issuances.    10  
     1.8    Application of Prepayments and Repayments; Payment of Breakage Fees,
Etc.    10        1.9    Loan Accounts.    10        1.10    Changes in LIBOR
Rate Availability.    10        1.11    Capital Adequacy and Other Adjustments.
   11        1.12    Optional Prepayment/Replacement of Lender in Respect of
Increased Costs.    12        1.13    Taxes.    13             (A)    No
Deductions.    13             (B)    Foreign Lenders.    13        1.14   
Changes in Tax Laws.    14        1.15    Term of This Agreement.    14



--------------------------------------------------------------------------------

SECTION 2 AFFIRMATIVE COVENANTS

   15        2.1    Compliance With Laws.    15        2.2    Maintenance of
Books and Records; Properties; Insurance.    15        2.3    Inspection; Lender
Meeting.    17        2.4    Legal Existence, Etc.    17        2.5    Use of
Proceeds.    17        2.6    Further Assurances; Notices of Acquisition of Real
Property.    17        2.7    CoBank Patronage Capital.    18        2.8   
Collateral Assignments of Material Contracts.    18        2.9    Investment
Company Act; Public Utility Holding Act.    18        2.10    Payment of
Obligations.    18        2.11    Environmental Laws.    19        2.12   
Creation or Acquisition of Subsidiaries.    19

SECTION 3 NEGATIVE COVENANTS

   20        3.1    Indebtedness.    20        3.2    Liens and Related Matters.
   21        3.3    Investments.    21        3.4    Contingent Obligations.   
21        3.5    Restricted Junior Payments.    22        3.6    Restriction on
Fundamental Changes.    22        3.7    Disposal of Assets or Subsidiary Stock.
   23        3.8    Transactions with Affiliates.    23        3.9    Management
Fees.    24        3.10    Conduct of Business.    24        3.11    Fiscal
Year.    24        3.12    Modification of Agreements.    24        3.13   
Inconsistent Agreements.    24

SECTION 4 FINANCIAL COVENANTS AND REPORTING

   25        4.1    Total Leverage Ratio.    25        4.2    Commnet Leverage
Ratio.    25        4.3    Debt Service Coverage Ratio.    25        4.4   
Equity to Assets Ratio.    26        4.5    Financial Statements and Other
Reports.    26             (A)      Quarterly Financials; Other Quarterly
Reports.    26             (B)      Year-End Financials.    26             (C)
     Compliance Certificates.    26             (D)      Accountants’ Reliance
Letter.    26             (E)      Accountants’ Reports.    27             (F)
     Management Report.    27             (G)      Budget.    27             (H)
     SEC Filings and Press Releases.    27             (I)      Events of
Default, Etc.    27



--------------------------------------------------------------------------------

            (J)    Litigation.    28             (K)    Regulatory and Other
Notices.    28             (L)    Material Adverse Effect.    28             (M)
   Environmental Notices.    28             (N)    ERISA Events.    28         
   (O)    Other Information.    29        4.6    Accounting Terms; Utilization
of GAAP for Purposes of Calculations Under Agreement.    29 SECTION 5
REPRESENTATIONS AND WARRANTIES    29        5.1    Disclosure.    29        5.2
   No Material Adverse Effect.    30        5.3    Organization, Powers,
Authorization and Good Standing.    30             (A)    Organization and
Powers.    30             (B)    Authorization; Binding Obligation.    30       
     (C)    Qualification.    30        5.4    Compliance of Agreement, Loan
Documents and Borrowings with Applicable Law.    30        5.5    Compliance
with Law; Governmental Approvals.    31        5.6    Tax Returns and Payments.
   31        5.7    Environmental Matters.    31        5.8    Financial
Statements.    31        5.9    Intellectual Property.    31        5.10   
Litigation, Investigations, Audits, Etc.    32        5.11    Employee Labor
Matters.    32        5.12    ERISA Compliance.    32        5.13   
Communications Regulatory Matters.    33        5.14    Perfection and Priority.
   34        5.15    Solvency.    34        5.16    Investment Company Act;
Public Utility Holding Act.    34        5.17    Material Contracts.    34  
     5.18    Title to Properties.    34        5.19    Subsidiaries.    34  
     5.20    Transactions with Affiliates.    34 SECTION 6 EVENTS OF DEFAULT AND
RIGHTS AND REMEDIES    35        6.1    Event of Default.    35             (A)
   Payment.    35             (B)    Default in Other Agreements.    35         
   (C)    Breach of Certain Provisions.    35             (D)    Breach of
Warranty.    35             (E)    Other Defaults Under Loan Documents.    35  
          (F)    Involuntary Bankruptcy; Appointment of Receiver; Etc.    35  
          (G)    Voluntary Bankruptcy; Appointment of Receiver; Etc.    36  
          (H)    Governmental Liens.    36             (I)    Judgment and
Attachments.    36



--------------------------------------------------------------------------------

              (J)    Dissolution.    36               (K)    Solvency.    36  
            (L)    Injunction.    36               (M)    ERISA; Pension Plans.
   37               (N)    Environmental Matters.    37               (O)   
Invalidity of Loan Documents.    37               (P)    Damage; Strike;
Casualty.    37               (Q)    Franchises, Licenses, Permits and
Contracts.    37               (R)    Failure of Security.    37              
(S)    Change in Control.    38               (T)    Expropriation.    38       
6.2      Suspension of Loan Commitments.    38        6.3      Acceleration.   
38        6.4      Rights of Collection.    38        6.5      Consents.    38  
     6.6      Performance by Administrative Agent.    39        6.7      Set Off
and Sharing of Payments.    39        6.8      Application of Payments.    39  
     6.9      Adjustments.    40 SECTION 7 CONDITIONS TO LOANS    40        7.1
     Conditions to Initial Loan.    40               (A)    Executed Loan
Documents.    40               (B)    Control Agreements.    41              
(C)    Closing Certificates; Opinions.    41               (D)    Collateral.   
42               (E)    Consents.    42               (F)    Financial Matters.
   43               (G)    Miscellaneous.    43        7.2      Conditions to
All Loans.    43 SECTION 8 ASSIGNMENT AND PARTICIPATION    44        8.1     
Assignments and Participations in Loans and Notes.    44        8.2     
Administrative Agent.    46               (A)    Appointment.    46         
     (B)    Nature of Duties.    46               (C)    Rights, Exculpation,
Etc.    47               (D)    Reliance.    48               (E)   
Indemnification.    48               (F)    CoBank, Syndication Agent and
Documentation Agent Individually.    49               (G)    Notice of Default.
   49               (H)    Successor Administrative Agent.    49              
(I)    Collateral Matters.    50               (J)    Agency for Perfection;
Enforcement of Security by Administrative Agent.    51               (K)   
Dissemination of Information.    51



--------------------------------------------------------------------------------

       8.3    Amendments, Consents and Waivers for Certain Actions.    51       
8.4    Disbursement of Funds.    52        8.5    Disbursements of Advances;
Payments.    52             (A)      Pro Rata Treatment; Application.    52  
          (B)      Availability of Lender’s Pro Rata Share.    52            
(C)      Return of Payments.    53 SECTION 9 MISCELLANEOUS    53        9.1   
Indemnities.    53        9.2    Amendments and Waivers.    53        9.3   
Notices.    54        9.4    Failure or Indulgence Not Waiver; Remedies
Cumulative.    55        9.5    Marshaling; Payments Set Aside.    55        9.6
   Severability.    55        9.7    Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights.    55        9.8    Headings.    55        9.9   
Applicable Law.    56        9.10    Successors and Assigns.    56        9.11
   No Fiduciary Relationship.    56        9.12    Construction.    56       
9.13    Confidentiality.    56        9.14    Consent to Jurisdiction and
Service of Process.    57        9.15    Waiver of Jury Trial.    57        9.16
   Survival of Warranties and Certain Agreements.    58        9.17    Entire
Agreement.    58        9.18    Counterparts; Effectiveness.    58 SECTION 10
DEFINITIONS    58        10.1    Certain Defined Terms.    58        10.2   
Other Definitional Provisions.    72



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3.3(C)   Existing Investments Schedule 3.8   Transactions with
Affiliates Schedule 5.3(A)   Jurisdiction of Organization Schedule 5.3(C)  
Qualification to Transact Business Schedule 5.10   Litigation, Etc. Schedule
5.11   Labor Matters Schedule 5.13(A)   License Information Schedule 5.13(B)  
Valid Licenses Schedule 5.17   Material Contracts Schedule 5.19   Subsidiaries

EXHIBITS

 

Exhibit 1.3   Form of Notice of Borrowing/Conversion/Continuation Exhibit 4.5(C)
  Form of Compliance Certificate Exhibit 10.1(A)   Form of Lender Addition
Agreement Exhibit 10.1(B)   Form of Revolver Note Exhibit 10.1(C)   Form of Term
Note



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Defined Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

Accounting Changes

   §4.6  

Acquisition

   §10.1

Act

   §10.1

Adjustment Date

   §10.1

Administrative Agent

   §10.1

Affiliate

   §10.1

Affected Lender

   §1.12

Agreement

   §10.1

Airplane Indebtedness

       §3.1(D)

Applicable Law

   §10.1

Arranger

   §10.1

Asset Disposition

   §10.1

Available Revolver Loan Commitment

   §10.1

Bankruptcy Code

   §10.1

Base Rate

   §10.1

Base Rate Loans

   §10.1

Benefited Lender

   §6.9  

Borrower

          Preamble

Breakage Fee

      §1.4(C)

Budgets

      §4.5(G)

Business Day

   §10.1

Calculation Period

   §10.1

Capital Lease

   §10.1

Cash Equivalents

   §10.1

Certificate of Exemption

         §1.13(B)

Change of Control

   §10.1

Closing Date

   §10.1

CoBank

          Preamble

Collateral

   §10.1

Collateral Contract Assignments

   §10.1

Commnet

         Recitals

Commnet Guaranty

   §10.1

Commnet Leverage Ratio

   §10.1

Commnet Operating Agreement

   §10.1

Communications Act

   §10.1

Communications System

   §10.1

Compliance Certificate

       §4.5(C)

Contingent Obligation

   §10.1

Debt Service

   §10.1

Debt Service Coverage Ratio

   §10.1



--------------------------------------------------------------------------------

Default

   §10.1

EBITDA

   §10.1

Electing Lender

   §1.8  

Eligible Assignee

   §10.1

Environmental Laws

   §10.1

Equity

   §10.1

Equity to Assets Ratio

   §10.1

ERISA

   §10.1

ERISA Affiliate

   §10.1

ERISA Event

   §10.1

Event of Default

   §6.1  

Excess Cash Flow

   §10.1

Facility(ies)

   §10.1

FCC

   §10.1

FDPA

   §2.2  

Federal Funds Rate

   §10.1

Fixed Charge Coverage Ratio

   §10.1

Fixed Charges

   §10.1

Foreign Lender

        §1.13(B)

Franchise

   §10.1

Funding Date

   §7.2  

GAAP

   §10.1

Governmental Approvals

   §10.1

Governmental Authority

   §10.1

Indebtedness

   §10.1

Indemnitees

   §9.1  

Intellectual Property Rights

   §5.9  

Interest Expense

   §10.1

Interest Period

   §10.1

Interest Rate Agreement

   §10.1

Investment

   §10.1

IRC

   §10.1

Lender(s)

   §10.1

Lender Addition Agreement

   §10.1

Letter of Non-Exemption

        §1.13(B)

LIBOR

   §10.1

LIBOR Interest Period

        §1.2(B)

LIBOR Loans

   §10.1

LIBOR Margin

   §10.1

Licenses

   §10.1

Lien

   §10.1

Loan(s)

   §10.1

Loan Commitment(s)

   §10.1

Loan Documents

   §10.1

Material Adverse Effect

   §10.1



--------------------------------------------------------------------------------

Material Contracts

   §10.1

Multi-employer Plan

   §10.1

Net Proceeds

   §10.1

Note(s)

   §10.1

Notice of Borrowing/Conversion/Continuation

       §1.3(A)

Obligations

   §10.1

PBGC

   §10.1

Pension Plan

   §10.1

Permitted Acquisition

   §3.6  

Permitted Encumbrances

   §10.1

Person

   §10.1

Plan

   §10.1

Pro Rata Share

   §10.1

PUC

   §10.1

Purchase Agreement

   §10.1

Put –Call

   §3.5  

Quoted Rate

             §1.2(a)(i)(3)

Quoted Rate Loan

   §10.1

Quoted Rate Interest Period

             §1.2(a)(i)(3)

Replacement Lender

        §1.12(A)

Representatives

     §8.2(E)

Related Interest Rate Agreement

   §10.1

Reportable Event

   §10.1

Requisite Lenders

   §10.1

Restricted Junior Payment

   §10.1

Revolver Commitment Fee

       §1.4(A)

Revolver Expiration Date

   §10.1

Revolver Facility

   §10.1

Revolver Loan Commitment

   §10.1

Revolver Loan(s)

   §10.1

Revolver Note(s)

   §10.1

SEC

       §4.5(H)

Security Agreement

   §10.1

Security Documents

   §10.1

Security Interest

   §10.1

Statement

       §4.5(B)

Subsidiary

   §10.1

Tax Liabilities

        §1.13(A)

Term Loan

   §10.1

Term Loan Commitment

   §10.1

Term Loan Facility

   §10.1

Term Loan Maturity Date

   §10.1

Term Loan Note(s)

   §10.1

Term Loans

   §10.1

Total Leverage Ratio

   §10.1



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of September 15, 2005, among ATLANTIC
TELE-NETWORK, INC., a Delaware corporation (“Borrower”), COBANK, ACB
(individually, “CoBank”), as Administrative Agent, as Arranger and as a Lender,
BANCO POPULAR DE PUERTO RICO, as a Lender, and such other Lenders as may from
time to time become a party to this Agreement. Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in Subsection
10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower desires that Lenders extend to Borrower a revolver loan
facility and a term loan facility, the proceeds of which are to be available to
fund Borrower’s purchase of 95% of the outstanding membership interests of
Commnet Wireless, LLC (“Commnet”), to repay in full all outstanding principal of
and interest on all indebtedness of Commnet and its Subsidiaries, to provide
funds for the capital expenditures of Borrower and its Subsidiaries, to provide
funds for the working capital needs and other general corporate purposes of
Borrower and its Subsidiaries, and to finance certain costs associated with the
Facilities; and

 

WHEREAS, Borrower has secured all of its Obligations under the Loan Documents by
granting to Administrative Agent, for the benefit of itself and Lenders, a first
priority security interest in and lien upon all or substantially all of its now
owned or hereafter acquired personal and real property.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1

AMOUNTS AND TERMS OF FACILITIES

 

1.1 Facilities. Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties and covenants of Borrower
contained herein and in the other Loan Documents:

 

(A) Revolver Facility. Each Lender, severally and not jointly, agrees to lend to
Borrower, from time to time during the period commencing on the date all
conditions precedent set forth in Subsections 7.1 and 7.2 are satisfied or
waived as provided herein and ending on the Business Day immediately preceding
the Revolver Expiration Date, its Pro Rata Share of each Revolver Loan; provided
that no Lender shall be required at any time to lend more than its respective
Pro Rata Share of the Available Revolver Loan Commitment; and provided, further,
that at any one time the aggregate principal amount of the Revolver Loans
outstanding may not exceed the Revolver Loan Commitment. Within the limits of
and subject to the Available



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Revolver Loan Commitment, this Subsection 1.1(A) and Subsections 1.6, 1.7 and
1.8, amounts borrowed under this Subsection 1.1(A) may be repaid or prepaid and,
at any time up to and including the Business Day immediately preceding the
Revolver Expiration Date, reborrowed.

 

(B) Term Loan Facility. Each Lender, severally and not jointly, agrees to lend
to Borrower, in a single advance on the Closing Date, its Pro Rata Share of the
Term Loan Commitment; provided all conditions precedent set forth in Subsections
7.1 and 7.2 are satisfied or waived as provided herein. Amounts borrowed under
this Subsection 1.1(B) that are repaid or prepaid may not be reborrowed.

 

(C) Notes. Borrower shall execute and deliver to each Lender a Revolver Note and
a Term Note, dated the Closing Date, in the principal amount of such Lender’s
Pro Rata Share of the Revolver Loan Commitment and the Term Loan Commitment,
respectively.

 

(D) Advances. Loans will be made available by wire transfer of immediately
available funds. Wire transfers will be made to such account or accounts as may
be authorized by Borrower. Advances under the Term Loan are only available on
the Closing Date.

 

1.2 Interest.

 

(A) Interest Options.

 

(i) From the date each Loan is made, based upon the election of Borrower, at
such time and from time to time thereafter (as provided in Subsection 1.3 and
subject to the conditions set forth in such Subsection and Subsection 1.2(G)),
each such Loan shall accrue interest as follows:

 

(1) as a Base Rate Loan, at the sum of the Base Rate plus 1% per annum; or

 

(2) as a LIBOR Loan, for the applicable LIBOR Interest Period, at the sum of
LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

(3) for the Term Loan only, as a Quoted Rate Loan, at a fixed annual interest
rate (the “Quoted Rate”) to be quoted by CoBank in its sole and absolute
discretion. Under this option, the interest rate may be fixed for periods
ranging from 180 days to the Term Loan Maturity Date (each such period, a
“Quoted Rate Interest Period”); provided, however, that a Quoted Rate Interest
Period may only expire on a Business Day; and provided, however, further, that
there initially shall be a Quoted Rate Interest Period for the full amount of
the Term Loan from the date hereof to the Term Loan Maturity Date at a fixed per
annum interest rate of 5.85%; and

 

(ii) Except as otherwise provided in Subsections 1.2(E) and 6.6, interest on all
other Obligations not paid when due will accrue at the Base Rate plus 1% per
annum.

 

-2-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(B) Applicable Margins. Initially, and continuing through the day immediately
preceding the first Adjustment Date occurring on or after September 30, 2005 on
which Borrower demonstrates that a change in the LIBOR Margin is warranted and
requests such change in writing, the LIBOR Margin shall be 1.50%. Commencing on
such Adjustment Date, the applicable Base Rate Margin and LIBOR Margin for any
Revolver Loan and any Term Loan shall be for each Calculation Period the per
annum percentage set forth in the pricing table below opposite the applicable
Total Leverage Ratio of Borrower, determined on a consolidated basis for
Borrower and its Subsidiaries; provided, that effective (i) upon the occurrence
of an Event of Default and until such Event of Default is cured or waived or
(ii) in the event that Administrative Agent shall not receive the financial
statements and Compliance Certificate required pursuant to Subsections 4.5(A),
4.5(B) and 4.5(C) when due, from such due date and until the fifth Business Day
following Administrative Agent’s receipt of such overdue financial statements
and Compliance Certificate (and in the event a decrease in the applicable margin
is then warranted, receipt of Borrower’s written request to decrease such
margin), the LIBOR Rate Margin shall be 1.50% per annum.

 

PRICING TABLE – Revolver Loan and Term Loan

 

Total Leverage Ratio

--------------------------------------------------------------------------------

  

LIBOR Margin

--------------------------------------------------------------------------------

³ 1.5x

   1.50%

< 1.5x

   1.25%

 

(C) Interest Periods. Each LIBOR Loan may be obtained for a one, two, three,
six, nine or 12 month period (each such period being an “LIBOR Interest
Period”). With respect to all LIBOR Loans:

 

(i) the LIBOR Interest Period will commence on the date that the LIBOR Loan is
made or the date on which any portion of the Base Rate Loan is converted into a
LIBOR Loan, or, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the immediately
preceding LIBOR Interest Period expires;

 

(ii) if the LIBOR Interest Period would otherwise expire on a day that is not a
Business Day, then it will expire on the next Business Day; provided, that if
any LIBOR Interest Period would otherwise expire on a day that is not a Business
Day and such day is the last Business Day of a calendar month, such LIBOR
Interest Period shall expire on the Business Day next preceding such day;

 

(iii) any LIBOR Interest Period that begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such LIBOR Interest Period shall end on the last
Business Day of the last calendar month in such LIBOR Interest Period; and

 

-3-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(iv) no LIBOR Interest Period shall be selected that extends beyond the Revolver
Expiration Date or the Term Loan Maturity Date.

 

(D) Calculation and Payment. Interest on Loans including amounts due under
Subsection 1.4, shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding or conversion to a Base Rate
Loan and the first day of an Interest Period shall be included in the
calculation of interest. The date of payment (as determined in Subsection 1.5)
of any Loan and the last day of an Interest Period shall be excluded from the
calculation of interest; provided, if a Loan is repaid on the same day that it
is made, one day’s interest shall be charged.

 

Interest accruing on Base Rate Loans and Quoted Rate Loans is payable in arrears
on each of the following dates or events: (i) the last day of each calendar
quarter; (ii) the prepayment of such Loan (or portion thereof), to the extent
accrued on the principal prepaid; and (iii) the Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise. Interest accruing on each LIBOR Loan is payable in arrears on each of
the following dates or events: (i) the last day of each applicable LIBOR
Interest Period; (ii) if the LIBOR Interest Period is longer than three months,
on each three-month anniversary of the commencement date of such LIBOR Interest
Period; (iii) the prepayment of such Loan (or portion thereof), to the extent
accrued on the principal prepaid; and (iv) the Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise.

 

(E) Default Rate of Interest. At the election of Administrative Agent or
Requisite Lenders, after the occurrence of an Event of Default and for so long
as it continues, all Loans and other Obligations shall bear interest at rates
that are 2% in excess of the rates otherwise in effect, including, without
limitation, rates in effect pursuant to the proviso in the second sentence of
Subsection 1.2(B), with respect to such Loans and other Obligations.

 

(F) Excess Interest. Notwithstanding anything to the contrary set forth herein,
the aggregate interest, fees and other amounts required to be paid by Borrower
to Lenders or any Lender hereunder are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of maturity
of the Indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to Lenders or any Lender for the use or the forbearance of the
Indebtedness or Obligations evidenced hereby exceed the maximum permissible
under Applicable Law. If under or from any circumstances whatsoever, fulfillment
of any provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall be due, shall involve exceeding the limit of
such validity prescribed by Applicable Law then the obligation to be fulfilled
shall automatically be reduced to the limit of such validity and if under or
from circumstances whatsoever Lenders or any Lender should ever receive as
interest any amount which would exceed the highest lawful rate, the amount of
such interest that is excessive shall be applied to the reduction of the
principal balance of the Obligations evidenced hereby and not to the payment of
interest. Additionally, should the method used for calculating interest (i.e.,
using a 360-day year) be unlawful, such calculation method shall be
automatically changed to a 365-6-day year or such other lawful calculation
method as is reasonably acceptable to Administrative Agent. This provision shall
control every other provision of this Agreement and all provisions of every
other Loan Document.

 

-4-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(G) Selection, Conversion or Continuation of Loans; LIBOR and Quoted Rate
Availability. Provided that no Default or Event of Default has occurred and is
then continuing, Borrower shall have the option to (i) select all or any part of
a new borrowing to be a Base Rate Loan, a LIBOR Loan or, only under the Term
Loan Facility, a Quoted Rate Loan, in the case of a Base Rate Loan in a
principal amount equal to at least $100,000, in the case of a LIBOR Loan in a
principal amount equal to $1,000,000 or any whole multiple of $500,000 in excess
thereof, or, only under the Term Loan Facility, a Quoted Rate Loan in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (ii) convert at any time all or any portion of a Base Rate Loan
in a principal amount equal to $1,000,000 or any whole multiple of $500,000 in
excess thereof into a LIBOR Loan or, only under the Term Loan Facility, in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into a Quoted Rate Loan, (iii) upon the expiration of its
Interest Period, convert all or any part of any LIBOR Loan or, only under the
Term Loan Facility, a Quoted Rate Loan into a Base Rate Loan, and (iv) upon the
expiration of its Interest Period, continue any LIBOR Loan or, only under the
Term Loan Facility, a Quoted Rate Loan into one or more LIBOR Loans in a
principal amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof or, only under the Term Loan Facility, one or more Quoted Rate Loans in
a principal amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, for such new Interest Period(s) as selected by Borrower. Each LIBOR
Loan shall be made under any one of the Revolver Facility or the Term Loan
Facility, but may not be made under more than one Facility concurrently. During
any period in which any Default or Event of Default is continuing, as the
Interest Periods for LIBOR Loans or Quoted Rate Loans then in effect expire,
such Loans shall be converted into a Base Rate Loan and the LIBOR and Quoted
Rate options will not be available to Borrower until all Defaults and Events of
Default are cured or waived. In the event Borrower fails to elect a LIBOR Loan
or Quoted Rate Loan upon any advance hereunder or upon the termination of any
Interest Period, Borrower shall be deemed to have elected to have such amount
constitute a Base Rate Loan. There shall be no more than an aggregate of five
LIBOR Loans and Quoted Rate Loans Outstanding at any one time.

 

1.3 Notice of Borrowing, Conversion or Continuation of Loans. Whenever Borrower
desires to request a Loan pursuant to Subsection 1.1(A) or (B) or to convert or
continue Loans pursuant to Subsection 1.2(G), Borrower shall give Administrative
Agent irrevocable prior written notice in the form attached hereto as Exhibit
1.3 (a “Notice of Borrowing/Conversion/Continuation”) not later than 11:00 a.m.
(Denver, Colorado time) three Business Days before the proposed borrowing,
conversion or continuation is to be effective. Each Notice of
Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan or Quoted Rate Loan to be converted or continued, the last day of the
current Interest Period therefor, (ii) the effective date of such borrowing,
conversion or continuation (which shall be a Business Day), (iii) the principal
amount of such Loan to be borrowed, converted or continued, (iv) the Interest
Period to be applicable to any new LIBOR Loan or Quoted Rate Loan, and (v) the
Facility under which such borrowing, conversion or continuation is to be made.
Administrative Agent shall give each Lender prompt written notice of any Notice
of Borrowing/Conversion/Continuation given on by Borrower.

 

-5-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

1.4 Fees and Expenses.

 

(A) Unused Commitment Fees. From the Closing Date, Borrower shall be obligated
to pay Administrative Agent, for the benefit of all Lenders (based upon their
respective Pro Rata Shares of the Revolver Loan Commitment), a fee (the
“Revolver Commitment Fee”) in an amount equal to (i) the Revolver Loan
Commitment less the outstanding balance of Revolving Loans during the preceding
calendar quarter multiplied by (ii) .375% calculated on the basis of a 360-day
year for the actual number of days elapsed. Such fees are to be paid quarterly
in arrears on the last day of each calendar quarter for such calendar quarter
(or portion thereof), with the final such payment due on the Revolver Expiration
Date.

 

(B) Certain Other Fees. Borrower shall be obligated to pay to CoBank,
individually, fees in the amounts and at the times specified in the letter
agreement dated July 22, 2005, between Borrower and CoBank.

 

(C) Breakage Fee. Upon any repayment or payment of a LIBOR Loan or Quoted Rate
Loan on any day that is not the last day of the Interest Period applicable
thereto (regardless of the source of such repayment or prepayment and whether
voluntary, mandatory, by acceleration or otherwise), Borrower shall be obligated
to pay Administrative Agent, for the benefit of all affected Lenders, an amount
(the “Breakage Fee”) equal to the present value of any losses, expenses and
liabilities (including any loss (including interest paid) sustained by each such
affected Lender in connection with the reemployment of such funds) that any such
affected Lender may sustain as a result of the payment of such LIBOR Loan or
Quoted Rate Loan on such day. For purposes of calculating amounts payable by
Borrower to Lenders under this Subsection 1.4(C), each LIBOR Loan or Quoted Rate
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR rate
for such LIBOR Loan or Quoted Rate for such Quoted Rate Loan by a matching
deposit or other borrowing in the interbank eurocurrency market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan or Quoted
Rate Loan is in fact so funded. In addition, upon any repayment or prepayment of
a LIBOR Loan or Quoted Rate Loan on any day that is not the last day of the
Interest Period applicable thereto (regardless of the source of such repayment
or prepayment and whether voluntary, mandatory, by acceleration or otherwise),
Borrower shall be obligated to pay Administrative Agent, not for the benefit of
Lenders, an administrative fee of $300.

 

(D) Expenses and Attorneys’ Fees. In addition to fees due under Subsections
1.4(A) and 1.4(B), Borrower agrees to pay promptly all reasonable fees, costs
and expenses (including those of attorneys) incurred by Administrative Agent in
connection with (i) any matters contemplated by or arising out of the Loan
Documents, (ii) the continued administration of the Loan Documents, including
any such fees, costs and expenses incurred in perfecting, maintaining,
determining the priority of and releasing any security and any tax payable in
connection with any Loan Documents and any amendments, modifications and
waivers. In addition to fees due under Subsections 1.4(A) and (B), Borrower
shall also reimburse on demand each of Administrative Agent and Banco popular de
Puerto Rico for its expenses (including

 

-6-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

reasonable attorneys’ fees and expenses) incurred in connection with the
documenting and closing the transactions contemplated herein. In addition to
fees due under Subsections 1.4(A) and (B), Borrower agrees to pay promptly (i)
all reasonable fees, costs and expenses incurred by Administrative and Lenders
in connection with any amendment, supplement, waiver or modification of any of
the Loan Documents and (ii) all reasonable out-of-pocket fees, costs and
expenses incurred by each of Administrative Agent and Lenders in connection with
any Default or Event of Default and any enforcement of collection proceeding
resulting therefrom or any workout or restructuring of any of the transactions
hereunder or contemplated thereby or any action to enforce any Loan Document or
to collect any payments due from Borrower. All fees, costs and expenses for
which Borrower is responsible under this Subsection 1.4(D) shall be deemed part
of the Obligations when incurred, payable upon demand and in accordance with the
second paragraph of Subsection 1.5 and shall be secured by the Collateral.

 

1.5 Payments. All payments by Borrower of the Obligations shall be made in same
day funds and delivered to Administrative Agent, for the benefit of itself and
Lenders, as applicable, by wire transfer to the following account or such other
place as Administrative Agent may from time to time designate:

 

CoBank, ACB

Greenwood Village, Colorado

ABA Number 3070-8875-4

Reference: CoBank for the benefit of ATN

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day.
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

Borrower authorizes Lenders to make (but Lenders shall not be obligated to make)
a Base Rate Loan under the Revolver Facility, on the basis of the Lenders’
respective Pro Rata Shares of the Revolver Facility, for the payment of
interest, commitment fees, Breakage Fees and any other costs and expenses due
hereunder at any time during the continuance of an Event of Default without
prior notice to Borrower, provided that Administrative Agent shall give Borrower
notice thereof promptly thereafter although the failure of Administrative Agent
to give such notice shall not affect the validity of such Base Rate Loan.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity, which payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
or any combination of the foregoing (whether by demand, litigation, settlement
or otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent.

 

-7-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Each payment received by Administrative Agent under this Agreement or any Note
for account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6 Repayments of Loans and Reduction of the Revolver Loan Commitment.

 

(A) Scheduled Termination of Revolver Loan Commitment and Repayments of the Term
Loan.

 

(1) Scheduled Termination of Revolver Loan Commitment. In addition to any
reduction pursuant to Subsections 1.6(B) and 1.6(C), the Revolver Loan
Commitment shall be permanently terminated in full on the Revolver Expiration
Date, and any outstanding principal balance of the Revolver Loans not sooner due
and payable will become due and payable on the Revolver Expiration Date.

 

(2) Scheduled Repayments of the Term Loan. In addition to any repayments
pursuant to Subsections 1.7 and 1.8, the outstanding principal balance of the
Term Loan not sooner due and payable will become due and payable on the Term
Loan Maturity Date.

 

(B) Reductions Resulting From Mandatory Repayments. The Revolver Loan Commitment
also will be permanently reduced to the extent and in the amount that Borrower
is required, pursuant to Subsection 1.8, to apply mandatory repayments to be
made pursuant to Subsection 1.7(B), (C) and (D) to the Revolver Facility
(whether or not any Revolver Loans are then outstanding and available to be
repaid). All reductions provided for in this Subsection 1.6(B) shall be in
addition to the voluntary reductions provided for in Subsection 1.6(C) and,
accordingly, may result in the termination of the Revolver Loan Commitment prior
to the date set forth in clause (ii) of the definition of the term Revolver
Expiration Date.

 

(C) Voluntary Reduction of the Revolver Loan Commitment. Borrower shall have the
right, upon at least three Business Days’ prior written notice to Administrative
Agent, to terminate or permanently reduce the then unused portion of the
Revolver Loan Commitment. Each partial reduction shall be in a minimum amount of
at least $250,000, or any whole multiple thereof in excess thereof, and shall be
applied as to each Lender based upon its Pro Rata Share. Notwithstanding the
foregoing, no reduction shall be permitted if, after giving effect thereto and
to any prepayment made in connection therewith, the aggregate principal balance
of the Revolver Loans then outstanding under the Revolver Facility would exceed
the Revolver Loan Commitment as so reduced. All reductions elected under this
Subsection 1.6(C) shall be in addition to the reductions in the Revolver Loan
Commitment provided for in Subsections 1.6(A)(1) and 1.6(B) and, accordingly,
may result in the termination of the Revolver Loan Commitment prior to the date
set forth in clause (ii) of the definition of the term Revolver Expiration Date.

 

-8-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(D) Mandatory Repayments. If at any time the aggregate outstanding amount of
Revolver Loans exceeds the Revolver Loan Commitment, Borrower shall be obligated
to repay promptly the Revolver Loans in an amount at least sufficient to reduce
the aggregate principal balance of such Revolver Loans then outstanding to the
amount of the Revolver Loan Commitment, and until such repayment is made,
Lenders shall not be obligated to make any additional Revolver Loans. Any
repayments pursuant to this Subsection 1.6(D) shall be paid and applied in
accordance with Subsection 1.8 and must be accompanied by accrued interest on
the amount repaid and any applicable Breakage Fees.

 

1.7 Voluntary Prepayments and Other Mandatory Repayments.

 

(A) Voluntary Prepayment of Loans. Subject to the provisions of Subsection 1.8
and the notice requirement in the following sentence, at any time, Borrower may
prepay (i) the Base Rate Loan, in whole or in part, without penalty, and (ii)
any LIBOR Loan or Quoted Rate Loan, in whole or in part, upon payment of
applicable Breakage Fees. Notice of any prepayment of (a) a Base Rate Loan shall
be given not later than 11 a.m. (Denver, Colorado time) on the Business Day
immediately preceding the date of prepayment, and (b) a LIBOR Loan or Quoted
Rate Loan shall be given not later than 11:00 a.m. (Denver, Colorado time) on
the third Business Day immediately preceding the date of prepayment. All partial
prepayments shall be in a minimum amount of at least $250,000, or any whole
multiple thereof in excess thereof (or the entire remaining balance of the
applicable Loan Commitment), and shall be paid and applied in accordance with
Subsection 1.8. All prepayment notices shall be irrevocable. All prepayments
shall be accompanied by accrued interest on the amount prepaid and any
applicable Breakage Fees.

 

(B) Repayments from Insurance Proceeds. Immediately upon receipt thereof,
Borrower shall be obligated to repay the Loans in an amount equal to all Net
Proceeds received by Borrower or any Subsidiary of Borrower that are insurance
proceeds from any Asset Disposition (which Asset Disposition, together with all
other such Asset Dispositions covered by this Subsection 1.7(B), exceeds
$3,000,000 in the aggregate over the term of this Agreement); provided, however,
that if no Default or Event of Default has occurred and is continuing, Borrower
shall not be required to repay the Loans with the Net Proceeds if Borrower or
such Subsidiary (i) has previously applied cash or (ii) applies such Net
Proceeds, to repair or replace the lost, damaged or destroyed assets within 180
days of receipt by Borrower or such Subsidiary of such Net Proceeds. All such
repayments shall be paid and applied in accordance with Subsection 1.8. All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees.

 

(C) Repayments from Certain Asset Dispositions. Immediately upon receipt
thereof, Borrower shall be obligated to repay the Loans in an amount equal to
all Net Proceeds by Borrower or any Subsidiary of Borrower that are from Asset
Dispositions, other than insurance proceeds or from Asset Dispositions permitted
pursuant to Subsection 3.7; provided, however, that if (i) no Default or Event
of Default has occurred and is continuing and (ii) the aggregate of all such Net
Proceeds during the 12-month period ending on the date of such proposed
reinvestment does not exceed 5% of Borrower’s then amount of consolidated
assets, Borrower shall not be required to repay the Loans with the Net Proceeds
if Borrower or such Subsidiary

 

-9-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

applies such Net Proceeds to acquire equipment or other assets that are used or
useful in the business of Borrower and or such Subsidiary within 180 days of
receipt by Borrower or such Subsidiary of such Net Proceeds. All such repayments
shall be paid and applied in accordance with Subsection 1.8. All prepayments
shall be accompanied by accrued interest on the amount prepaid and any
applicable Breakage Fees.

 

(D) Repayments from Debt Issuances. Immediately upon receipt by Borrower or any
Subsidiary of Borrower of Net Proceeds relating to the issuance by Borrower or
any Subsidiary of Borrower of any public or private debt (other than pursuant to
Subsection 3.1), Borrower shall be obligated to repay the Loans in an amount
equal to such Net Proceeds. All such repayments shall be paid and applied in
accordance with Subsection 1.8. All prepayments shall be accompanied by accrued
interest on the amount prepaid and any applicable Breakage Fees.

 

1.8 Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.
Absent a prior written direction from Borrower to apply any repayment made
pursuant to Subsection 1.7(B) through (D) to the principal balance of the Term
Loan facility, each such repayment shall be first applied to reduce the Revolver
Loan Commitment (and, to the extent as a result thereof the Revolver Loan
Commitment exceeds the then outstanding principal balance of the Revolver Loans,
to repay the Revolver Loans). After the Revolver Loan Facility is repaid and the
Revolver Loan Commitment reduced in full, each repayment made pursuant to
Subsection 1.7(B) through (D) shall be applied to the principal balance of Term
Loan Facility. All repayments made pursuant to Subsections 1.6 and 1.7 shall
first be applied to a Base Rate Loan or such of the LIBOR Loans or Quoted Rate
Loans as Borrower shall direct in writing and, in the absence of such direction,
shall first be applied to a Base Rate Loan and then to such LIBOR Loans and then
to such Quoted Rate Loans as Administrative Agent shall select. All prepayments
and repayments required or permitted hereunder shall be accompanied by payment
of all applicable Breakage Fees and accrued interest on the amount prepaid or
repaid. All prepayments and repayments applied to the Term Loan shall be applied
to principal installments in the inverse order of maturity.

 

1.9 Loan Accounts. Administrative Agent will maintain loan account records for
(i) all Loans, interest charges and payments thereof, (ii) the charging and
payment of all fees, costs and expenses and (iii) all other debits and credits
pursuant to this Agreement. The balance in the loan accounts shall be
presumptive evidence of the amounts due and owing to Lenders, absent manifest
error, provided that any failure by Administrative Agent to maintain such
records shall not limit or affect Borrower’s obligation to pay. During the
continuance of an Event of Default, Borrower irrevocably waives the right to
direct the application of any and all payments and Borrower hereby irrevocably
agrees that Administrative Agent shall have the continuing exclusive right to
apply and reapply payments to any of the Obligations in any manner it deems
appropriate.

 

1.10 Changes in LIBOR Rate Availability.

 

(A) If with respect to any proposed LIBOR Interest Period, Administrative Agent
or any Lender (after consultation with Administrative Agent) determines that
deposits in dollars (in the applicable amount) are not being offered in the
relevant market for such LIBOR Interest Period, or Lenders having a Pro Rata
Share of 50% or more under a Facility determine (and

 

-10-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

notify Administrative Agent) that the LIBOR rate applicable pursuant to
Subsection 1.2(A)(1) for any requested LIBOR Interest Period with respect to a
proposed LIBOR Loan under such Facility does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, Administrative Agent shall
forthwith give notice thereof to Borrower and Lenders, whereupon and until such
affected Lender or Lenders notifies Administrative Agent, and Administrative
Agent notifies Borrower and the other Lenders that the circumstances giving rise
to such situation no longer exist, the obligations of any affected Lender to
make its portion of such type of LIBOR Loan shall be suspended and such affected
Lender shall make its Pro Rata Share of such type of LIBOR Loans as a Base Rate
Loan or such other type of Loan as permitted by Administrative Agent. Any Lender
may, in its sole discretion, waive the benefits and provisions of this
Subsection with respect to any proposed LIBOR Interest Period.

 

(B) If the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case occurring after the
Closing Date, shall make it unlawful or impossible for one or more Lenders to
honor its obligations hereunder to make or maintain any LIBOR Loan, such Lender
shall promptly give notice thereof to Administrative Agent, and Administrative
Agent shall promptly give notice thereof to Borrower and all other Lenders.
Thereafter, until such Lender or Lenders notifies Administrative Agent, and
Administrative Agent notifies Borrower and the other Lenders that such
circumstances no longer exist, (i) the obligations of such Lender or Lenders to
make LIBOR Loans and the right of Borrower to convert any Loan of such Lender or
Lenders to a LIBOR Loan or continue any Loan of such Lender or Lenders as a
LIBOR Loan shall be suspended and (ii) if any Lender may not lawfully continue
to maintain a LIBOR Loan to the end of the then current LIBOR Interest Period
applicable thereto, such Loan shall immediately be converted to the Base Rate
Loan.

 

1.11 Capital Adequacy and Other Adjustments.

 

(A) If after the date hereof there occurs the introduction, or change in the
interpretation, of any law, rule, or regulation the effect of which would
increase the reserve requirement or otherwise increase the cost to any Lender of
making or maintaining a LIBOR Loan, then Administrative Agent, on behalf of all
affected Lenders, shall submit a certificate to Borrower setting forth the
amount and demonstrating the calculation of such increased cost. Borrower shall
be obligated to pay the amount of such increased cost to Administrative Agent
for the benefit of the affected Lenders within 15 days after receipt of such
certificate. Such certificate shall, absent manifest error, be final, conclusive
and binding for all purposes. There is no limitation on the number of times such
a certificate may be submitted; provided that any such certificate may not seek
increased costs for any period prior to the date that is six months prior to the
date of such certificate.

 

(B) In the event that the adoption after the date hereof of any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender or any

 

-11-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

corporation controlling such Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) from any central bank or governmental agency or body having
jurisdiction does or shall have the effect of increasing the amount of capital,
reserves or other funds required to be maintained by such Lender or any
corporation controlling such Lender and thereby reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, then Borrower shall be obligated, from time to time within 15 days
after notice and demand from such Lender (together with the certificate referred
to in the next sentence and with a copy to Administrative Agent), to pay to
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of such cost and showing the basis of the computation of such cost
submitted by such Lender to Borrower and Administrative Agent shall, absent
manifest error, be final, conclusive and binding for all purposes. There is no
limitation on the number of times such a certificate may be submitted; provided
that any such certificate may not seek increased costs for any period prior to
the date that is six months prior to the date of such certificate.

 

1.12 Optional Prepayment/Replacement of Lender in Respect of Increased Costs.
Within 15 days after receipt by Borrower of written notice and demand from any
Lender (an “Affected Lender”) for payment of additional costs as provided in
Subsections 1.11, 1.13 or 1.14 or if it becomes illegal or impossible for any
Lender to continue to fund or to make LIBOR Loans pursuant to Subsection
1.10(B), as a result of any condition described in either of such Subsections,
then, unless such Lender has theretofore removed or cured the conditions
creating the cause for such obligation to pay such additional amounts or for
such illegality or impossibility, Borrower may, at its option, notify
Administrative Agent and such Affected Lender of its intention to do one of the
following:

 

(A) Borrower may obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Administrative Agent. In the event Borrower
obtains a Replacement Lender within 90 days following notice of its intention to
do so, the Affected Lender shall sell and assign its Loans and its obligations
under the Loan Commitments to such Replacement Lender at a price (including
accrued interest) that is reasonably acceptable to the Affected Lender and the
Replacement Lender, provided that Borrower has reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment; or

 

(B) Borrower may prepay in full all outstanding Obligations owed to such
Affected Lender and terminate such Affected Lender’s Pro Rata Share of the Loan
Commitments, in which case the Loan Commitments will be permanently reduced by
the amount of such Pro Rata Share. Borrower shall, within 90 days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Affected Lender (including all applicable Breakage Fees and such
Affected Lender’s increased costs for which it is entitled to reimbursement
under this Agreement through the date of such prepayment), and terminate such
Affected Lender’s obligations under the Loan Commitments. Any such prepayment
pursuant to this Subsection 1.12(B) shall be applied in accordance with
Subsection 1.8 (except that such prepayment shall be

 

-12-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

solely for the account of the Affected Lender and not for the account of all the
Lenders in accordance with their Pro Rata Shares) and shall be accompanied by
payment of all applicable Breakage Fees and accrued interest on the amount
repaid.

 

1.13 Taxes.

 

(A) No Deductions. Any and all payments or reimbursements made hereunder or
under the Notes shall be made free and clear of and without deduction for any
and all taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (all such taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto, excluding such
taxes imposed on net income, herein “Tax Liabilities”), excluding, however,
franchise taxes and taxes imposed on the net income of a Lender or
Administrative Agent by the federal, state, local or foreign taxing authorities
in the jurisdiction in which the principal place of business of such Lender or
Administrative Agent is located. If Borrower shall be required by law to deduct
any such amounts from or in respect of any sum payable hereunder to any Lender
or Administrative Agent, then, except as provided in Subsection 1.13(B) and the
last sentence of this Subsection 1.13(A), the sum payable hereunder shall be
increased as may be necessary so that, after making all required deductions,
such Lender or Administrative Agent receives an amount equal to the sum it would
have received had no such deductions been made. Notwithstanding the foregoing,
any Lender that fails to provide Borrower and Administrative Agent a properly
completed and executed IRS Form W-9 will be subject to backup withholding on
payments to such Lender without any gross-up hereunder.

 

(B) Foreign Lenders. Each Lender which would be considered a foreign lender
under the IRC (“Foreign Lender”) as to which payments made under this Agreement
or under the Notes is exempt for withholding tax under the IRC or is subject to
withholding tax at a reduced rate under an applicable statute or tax treaty
shall provide to Borrower and Administrative Agent (i) a properly completed and
executed United States Internal Revenue Service Form W-8ECI or W-8BEN or other
applicable form, certificate or document prescribed by the Internal Revenue
Service of the United States certifying as to such Foreign Lender’s entitlement
to such exemption or reduced rate of withholding with respect to payments to be
made to such Foreign Lender under this Agreement and under the Notes (a
“Certificate of Exemption”) or (ii) letter from any such Foreign Lender stating
that it is not entitled to any such exemption or reduced rate of withholding (a
“Letter of Non-Exemption”). Prior to becoming a Lender under this Agreement and
within 15 days after a reasonable written request of Borrower or Administrative
Agent from time to time thereafter, each Foreign Lender that becomes a Lender
under this Agreement shall provide a Certificate of Exemption or a Letter of
Non-Exemption to Borrower and Administrative Agent.

 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrower and
Administrative Agent within the time periods set forth in the preceding
paragraph, Borrower shall withhold taxes from payments to such Foreign Lender at
the applicable statutory rates and Borrower shall not be required to pay any
additional amounts as a result of such withholding, provided that all such
withholding shall cease or be reduced, as appropriate, upon delivery by such
Foreign Lender of a Certificate of Exemption to Borrower and Administrative
Agent.

 

-13-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

1.14 Changes in Tax Laws. In the event that, subsequent to the Closing Date, (i)
any changes in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (iii)
compliance by Administrative Agent or any Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority:

 

(1) does or shall subject Administrative Agent or any Lender to any tax of any
kind whatsoever with respect to this Agreement, the other Loan Documents or any
Loans made hereunder, or change the basis of taxation of payments to
Administrative Agent or such Lender of principal, fees, interest or any other
amount payable hereunder (except for net income taxes or franchise taxes,
imposed generally by federal, state, local or foreign taxing authorities in the
jurisdiction in which the principal place of business of such Lender or
Administrative Agent is located with respect to interest or commitment or other
fees payable hereunder or changes in the rate of tax imposed by such
jurisdictions on the overall net income of Administrative Agent or such Lender);
or

 

(2) does or shall impose on Administrative Agent or any Lender any other
condition or increased cost in connection with the transactions contemplated
hereby or participations herein;

 

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan hereunder, or to
reduce any amount receivable hereunder, as the case may be, then, in any such
case, Borrower shall be obligated to promptly pay to Administrative Agent or
such Lender, upon its demand, any additional amounts necessary to compensate
Administrative Agent or such Lender, on an after-tax basis, for such additional
cost or reduced amount receivable, as reasonably determined by Administrative
Agent or such Lender with respect to this Agreement or the other Loan Documents.
If Administrative Agent or such Lender becomes entitled to claim any additional
amounts pursuant to this Subsection 1.14, it shall promptly notify Borrower of
the event by reason of which Administrative Agent or such Lender has become so
entitled. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Administrative Agent or such Lender to Borrower
and Administrative Agent shall, absent manifest error, be final, conclusive and
binding for all purposes. There is no limitation on the number of times such a
certificate may be submitted.

 

1.15 Term of This Agreement. All of the Obligations shall become due and payable
as otherwise set forth herein, but in any event, all of the remaining
Obligations shall become due and payable on October 31, 2010. This Agreement
shall remain in effect through and including, and (except with respect to
provisions hereof expressly stated herein to survive any such termination) shall
terminate immediately after, the date on which all Obligations shall have been
indefeasibly and irrevocably paid and satisfied in full.

 

-14-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 2

AFFIRMATIVE COVENANTS

 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders shall otherwise give their prior written
consent, Borrower shall perform and comply, and shall cause each of its
Subsidiaries to perform and comply, with all covenants in this Section 2.

 

2.1 Compliance With Laws. Borrower will (i) comply with and will cause its
respective Subsidiaries to comply with the requirements of all Applicable Laws
(including laws, rules, regulations and orders relating to taxes, employer and
employee contributions, securities, employee retirement and welfare benefits,
environmental protection matters and employee health and safety) as now in
effect and which may be imposed in the future in all jurisdictions in which
Borrower or any Subsidiary of Borrower are now or hereafter doing business, (ii)
obtain and maintain and will cause each of its Subsidiaries, to obtain and
maintain all licenses, qualifications and permits (including the Franchises and
the Licenses) now held or hereafter required for Borrower or any Subsidiary of
Borrower to operate, and (iii) comply with and will cause its respective
Subsidiaries to comply with all Material Contracts, other than, in all such
cases, as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. This Subsection 2.1 shall not preclude Borrower
or any Subsidiary of Borrower from contesting any taxes or other payments, if
they are being diligently contested in good faith and if adequate reserves
therefor are maintained in conformity with GAAP.

 

2.2 Maintenance of Books and Records; Properties; Insurance. Borrower will keep
and will cause each of its Subsidiaries to keep adequate records and books of
account, in which full, true and correct entries will be made in accordance with
GAAP consistently applied, reflecting all financial transactions of such
Persons. Borrower will maintain or cause to be maintained and will cause each of
its Subsidiaries to maintain or cause to be maintained in good repair, working
order and condition all Collateral used in its business and the business of its
Subsidiaries, and will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except for (i) dispositions of assets
permitted hereunder or (ii) as would not reasonably, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Borrower
will and will cause each of its Subsidiaries to maintain complete, accurate and
up-to-date books, records, accounts and other information relating to all
Collateral in such form and in such detail as may be satisfactory to
Administrative Agent. Borrower will maintain or cause to be maintained and will
cause each of its Subsidiaries to maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to its business
and properties and the business and properties of its Subsidiaries against loss
and damage of the kinds and of such types, with such insurers, in such amounts,
with such limits and deductibles and otherwise on such terms and conditions as
customarily carried or maintained by corporations of established reputation
engaged in similar businesses, and will deliver evidence thereof to
Administrative Agent on or prior to the Closing Date, and thereafter at least 30
days prior to any expiration thereof, evidence of renewal of such insurance. If
any part of the Collateral lies within a “special flood hazard area” as defined
and specified by the Federal Emergency Management Agency (or other appropriate
Governmental Authority) pursuant to the Flood Disaster Protection Act of 1973,
as amended (the “FDPA”), and Administrative Agent determines that flood
insurance coverage is required to be obtained for such

 

-15-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Collateral in order for Administrative Agent and Lenders to comply with the
FDPA, the appropriate Borrower shall obtain and maintain such flood insurance
policies as Administrative Agent reasonably requests so that Administrative
Agent and Lenders shall be deemed in compliance with the FDPA and shall deliver
evidence thereof to Administrative Agent. Such policies of flood insurance shall
be in form and substance reasonably satisfactory to Administrative Agent and
shall be in an amount of at least the lesser of the value of such Collateral
constituting buildings, structures or personal property located within the
“special flood hazard area” or the maximum limit of coverage available under
Applicable Law. Borrower will cause (i) Administrative Agent, for the benefit of
itself and Lenders, pursuant to endorsements and assignments in form and
substance reasonably satisfactory to Administrative Agent, to be named (A) as a
lender loss payee or mortgagee in the case of property loss and damage
insurance, (B) as assignee in the case of all business interruption insurance
and (C) as an additional insured in the case of all flood insurance and workers’
compensation insurance (to the extent permitted by Applicable Law) and (ii)
Administrative Agent, pursuant to endorsements in form and substance reasonably
acceptable to Administrative Agent, to be named as an additional insured in the
case of all liability insurance. All insurance policies required hereunder shall
(i) include effective waivers by the insurer of subrogation against
Administrative Agent, Lenders and their respective affiliates and any right of
insurer to any setoff or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of Borrower (or its
Subsidiaries), (ii) following notice to Borrower during the continuation of a
Default or Event of Default, provide that all insurance proceeds shall be
adjusted with and paid to Administrative Agent, (iii) be non-cancelable and not
subject to material change as to Administrative Agent except upon 30 days prior
written notice given by the insurer to Administrative Agent, (iv) contain a
breach of representation or warranty provision in favor of Administrative Agent,
(v) contain a cross liability clause, (vi) with respect to property loss and
damage insurance and business interruption insurance, provide that the interests
of the Administrative Agent shall not be invalidated by any action or inaction
(other than non-payment) of Borrower, its Subsidiaries, or any other Person, and
shall insure the Administrative Agent regardless of any breach or violation by
Borrower, its Subsidiaries or any other person, of any warranties, declarations
or conditions of such policies and (vii) provide that the insurance be primary
and without right of contribution from any other insurance which may be
available to Administrative Agent and expressly provide that all provisions
thereof, except the limits of liability (which shall be applicable to all
insureds as a group), shall operate in the same manner as if there were a
separate policy covering each insured, and liability for premiums shall be
solely a liability of Borrower.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of Borrower and its
Subsidiaries carried and maintained with respect to Borrower’s obligations under
this Subsection 2.2. Notwithstanding anything to the contrary herein, no
provision of this Subsection 2.2 or any provision of this Agreement shall impose
on Administrative Agent and Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower and its
Subsidiaries, nor shall Administrative Agent and Lenders be responsible for any
representations or warranties made by or on behalf of Borrower and its
Subsidiaries to any insurance broker, company or underwriter. Administrative
Agent, at its sole option, may obtain such insurance if not provided by Borrower
and in such event, Borrower shall reimburse Administrative Agent upon demand for
the cost thereof.

 

-16-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

2.3 Inspection; Lender Meeting. Borrower will permit and will cause each of its
Subsidiaries to permit, at the expense of Borrower, any authorized
representatives of any Lender (i) to visit and inspect any of its properties and
the properties of its Subsidiaries, including their financial and accounting
records, and to make copies and take extracts therefrom, and (ii) to discuss its
and their affairs, finances and business with its and their officers, employees
and certified public accountants, in both cases upon reasonable prior notice at
such reasonable times during normal business hours and as often as may be
reasonably requested; provided, that, except during the continuance of a
Default, each visit or inspection by a Lender in excess of one visit or
inspection during a calendar year shall be at the expense of such Lender.
Without in any way limiting the foregoing, Borrower will participate in and will
cause its key management personnel to participate in a meeting with
Administrative Agent and Lenders at least once during each year, which meeting
shall be held at such time and such place as may be reasonably requested by
Administrative Agent.

 

2.4 Legal Existence, Etc. Except as otherwise permitted by Subsection 3.6,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its legal existence and good standing and all
rights and franchises (including the Franchises and the Licenses), except as
permitted hereunder as and as would not reasonably be expected to have a
Material Adverse Effect.

 

2.5 Use of Proceeds. Borrower will use the proceeds of the Loans, and will cause
any of its Subsidiaries who receive (directly or indirectly) proceeds of the
Loans to use such proceeds, solely for the purposes described in the recital
paragraphs to this Agreement. No part of any Loan will be used (directly or
indirectly) to purchase any “margin stock” as defined in, or otherwise in
violation of, the regulations of the Federal Reserve System.

 

2.6 Further Assurances; Notices of Acquisition of Real Property. Borrower will,
and will cause each of its Subsidiaries to, from time to time, do, execute and
deliver all such additional and further acts, documents and instruments as
Administrative Agent or any Lender reasonably requests to consummate the
transactions contemplated hereby and to vest completely in and assure
Administrative Agent and Lenders of their respective rights under this Agreement
and the other Loan Documents, including such financing statements, documents,
security agreements and reports to evidence, perfect or otherwise implement the
security for repayment of the Obligations contemplated by the Loan Documents.
Borrower will notify Administrative Agent in each Compliance Certificate
delivered pursuant to Subsection 4.5(C) of the acquisition (including by way of
lease) by Borrower (or its Subsidiaries) of any real property or any interest
therein including all easements and licenses (and the cost thereof or annual
rentals with respect thereto), and of any registered intellectual property, or
the opening of any new deposit, investment or other accounts, and will execute
and deliver all such additional documents and instruments as Administrative
Agent may reasonably require, promptly upon the request of Administrative Agent
(including, upon written request of Administrative Agent, mortgages, title
insurance policies, landlord and mortgagee waivers and consents, UCC financing
statements (including fixture filings), environmental audits, completed
environmental questionnaires, surveys, assignments, control agreements and legal
opinions).

 

-17-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

2.7 CoBank Patronage Capital. So long as CoBank is a Lender hereunder, Borrower
will acquire non-voting participation certificates in CoBank in such amounts and
at such times as CoBank may require in accordance with CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time), except that the maximum
amount of participation certificates that Borrower may be required to purchase
in CoBank in connection with the Loans may not exceed the maximum amount
permitted by the Bylaws at the time this Agreement is entered into. The rights
and obligations of the parties with respect to such participation certificates
and any distributions made on account thereof or on account of Borrower’s
patronage with CoBank shall be governed by CoBank’s Bylaws. CoBank agrees that
all Loans that are made by CoBank and that are retained for its own account and
not sold in a participation shall be entitled to patronage distributions in
accordance with the CoBank’s Bylaws; all Loans that are made by CoBank and are
included in a sale of a participation shall not be entitled to patronage
distributions. CoBank’s Pro Rata Share of the Loans and other Obligations due to
CoBank shall be secured by a statutory first lien on all equity which Borrower
may now own or hereafter acquire in CoBank. Such equity shall not, however,
constitute security for the Obligations due to any other Lender. CoBank shall
not be obligated to set off or otherwise apply such equities to Borrower’s
obligations to CoBank.

 

2.8 Collateral Assignments of Material Contracts. Borrower and its Subsidiaries,
as appropriate, shall promptly execute and deliver to Administrative Agent, for
the benefit of Administrative Agent and all Lenders, all such Collateral
Contract Assignments with respect to Material Contracts as Administrative Agent
may request from time to time, such Collateral Contract Assignments to contain,
to the extent obtainable through the use of reasonably commercial efforts, a
consent to the collateral assignment of the applicable Material Contract
satisfactory to Administrative Agent and containing such other reasonable terms
and conditions in light of the nature of the applicable Material Contract and
the parties thereto other than Borrower and its Subsidiaries.

 

2.9 Investment Company Act; Public Utility Holding Act. Neither Borrower nor any
of its Subsidiaries shall be required to register under, or is otherwise subject
to regulation as an “investment company” as that term is defined in, the
Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries shall be or become a “holding company” as that term is defined in,
and is not otherwise subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended.

 

2.10 Payment of Obligations. Unless contested in good faith by appropriate
proceedings and then only to the extent reserves required by GAAP have been set
aside therefore, Borrower will, and will cause each of its Subsidiaries to, (i)
pay, discharge or otherwise satisfy at or before maturity all liabilities and
obligations as and when due (subject to any applicable subordination
provisions), and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except to
the extent failure to do so would not be reasonably likely to have a Material
Adverse Effect, and (ii) pay and discharge all taxes, assessments, claims and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto or a

 

-18-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

lien would attach to any of the properties of Borrower if unpaid unless the same
are being contested in good faith and by appropriate proceedings and then only
if and to the extent reserves required by GAAP have been set aside therefor.

 

2.11 Environmental Laws. Borrower will, and will at all times cause each of its
Subsidiaries to:

 

(A) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

 

(B) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and

 

(C) Defend, indemnify and hold harmless Administrative Agent and Lenders, and
their respective employees, Administrative Agent, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Borrower or any of its Subsidiaries or their
respective properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing is determined by a final and nonappealable judgment of a court of
competent jurisdiction to have resulted from the negligence or willful
misconduct of the party seeking indemnification therefor. The agreements in this
Subsection 2.12 shall survive repayment of the Obligations and the termination
of this Agreement.

 

2.12 Creation or Acquisition of Subsidiaries.(A) Subject to the provisions of
Subsection 3.6, Borrower may from time to time create new Subsidiaries, and
Subsidiaries of Borrower may create or acquire new Subsidiaries, provided that
concurrently with (and in any event within ten Business Days thereafter) the
creation or acquisition of any new Subsidiary, all the capital stock of or other
equity interest in such new Subsidiary will be pledged to the Administrative
Agent as follows (provided that any equity interests in any new foreign
Subsidiary formed or acquired after the date hereof that constitutes a
“controlled foreign corporation” under Section 956 of the IRC which, when
aggregated with all of the other shares of equity interests in such Subsidiary
pledged to Administrative Agent, would result in more than 65% of the total
equity interests of such Subsidiary being pledged to Administrative Agent, need
not be pledged): (i) if Borrower directly owns any of the capital stock of or
other equity interest in such new Subsidiary, Borrower will

 

-19-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

execute and deliver to the Administrative Agent any amendment or supplement to
the Security Agreement as Administrative Agent may reasonably request pursuant
to which all such capital stock or other equity interest shall be pledged to the
Administrative Agent, together, if applicable, with the certificates evidencing
such capital stock and undated stock powers duly executed in blank; and (ii) if
any of the capital stock of or other equity interest in such new Subsidiary is
owned by a wholly-owned direct or indirect Subsidiary of Borrower, to the extent
not already covered by the Pledge Agreement, such other Subsidiary will execute
and deliver to the Administrative Agent (except in connection with a Permitted
Acquisition where the stock is pledged to another Person in connection with such
acquisition or any debt assumed thereunder) an appropriate joinder, amendment or
supplement to the Security Agreement, pursuant to which all of the capital stock
of or other equity interest in such new Subsidiary owned by such other
Subsidiary shall be pledged to the Administrative Agent, together with the
certificates evidencing such capital stock and undated stock powers duly
executed in blank. As promptly as reasonably possible, Borrower and its
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such new Subsidiary), in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent a
perfected security interest on a first-priority basis in the Collateral being
pledged pursuant to the documents described above.

 

SECTION 3

NEGATIVE COVENANTS

 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders shall otherwise give their prior written
consent, Borrower shall perform and comply, and shall cause each of its
Subsidiaries to perform and comply, with all covenants in this Section 3.

 

3.1 Indebtedness. Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume, guaranty or otherwise become
or remain liable with respect to any Indebtedness other than:

 

(A) the Obligations;

 

(B) the Contingent Obligations permitted by Subsection 3.4;

 

(C) Indebtedness under purchase money security agreements and Capital Leases,
the aggregate principal amount of which shall not exceed $5,000,000 at any one
time;

 

(D) Indebtedness to US Bancorp Equipment Finance, Inc. in a principal amount not
to exceed $1,900,000, existing on the date hereof (the “Airplane Indebtedness”);

 

(E) Indebtedness incurred in connection with any Related Interest Rate Agreement
and incurred in connection with any Interest Rate Agreement to hedge the
interest rate exposure applicable to any portions of other Indebtedness
permitted pursuant to this Subsection 3.1;

 

-20-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(F) Indebtedness assumed in connection with Permitted Acquisitions; and

 

(G) other Indebtedness, the aggregate principal amount of which shall not exceed
$2,000,000 at any one time.

 

3.2 Liens and Related Matters. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument with respect to goods or accounts receivable) of Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, or any
income or profits therefrom, except Permitted Encumbrances.

 

3.3 Investments. Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person except:

 

(A) Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents, provided that such Cash Equivalents are not subject to set off
rights;

 

(B) obligations of or equities in CoBank, as set forth in Subsection 2.8;

 

(C) existing Investments set forth on Schedule 3.3(c);

 

(D) the Acquisition and Permitted Acquisitions;

 

(E) exercise of the Put-Call;

 

(F) purchases after the date hereof of additional ownership interests in Bermuda
Digital Communications, LTD, in an aggregate amount during each fiscal year of
Borrower not to exceed $250,000;

 

(G) advances to Subsidiaries, provided that such advances are evidenced by
written promissory notes, such notes are demand notes and contain terms and
provisions, including applicable interest rates, reasonable acceptable to
Administrative Agent, and such notes have been delivered to Administrative
Agent; and

 

(H) other Investments in the Communications industry, the aggregate amount of
which shall not exceed 1% of Borrower’s consolidated total assets at any time.

 

3.4 Contingent Obligations. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create or become or be liable with
respect to any Contingent Obligation except those:

 

(A) resulting from endorsement of negotiable instruments for collection in the
ordinary course of business;

 

-21-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(B) arising under indemnity agreements to title insurers in connection with
mortgagee title insurance policies in favor of Collateral Agent for the benefit
of itself and the other Lenders;

 

(C) arising with respect to customary indemnification obligations incurred in
connection with Permitted Acquisitions and permitted Asset Dispositions
(provided that such obligations shall in no event exceed the amount of proceeds
received in connection therewith);

 

(D) arising in the ordinary course of business with respect to customary
indemnification obligations incurred in connection with liability insurance
coverage;

 

(E) incurred in the ordinary course of business with respect to surety and
appeal bonds, performance and return-of-money bonds and other similar
obligations not exceeding at any time outstanding $500,000 in aggregate
liability;

 

(F) incurred as a guaranty of Indebtedness permitted by Subsection 3.1 (provided
that such guaranty obligation shall in no event exceed the amount of such
Indebtedness plus other related costs and expenses of collection as set forth in
such guaranty); and

 

(G) Contingent Obligations arising under the Loan Documents.

 

3.5 Restricted Junior Payments. Borrower will not, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Junior
Payment; provided, however, that so long as no Default or Event of Default
exists before or will result after giving effect to such distribution on a pro
forma basis, Borrower may, during any fiscal year commencing with the fiscal
year ending December 31, 2005, (i) make, declare or pay lawful cash dividends or
distributions to its shareholders or redeem capital stock in an aggregate amount
which is greater of 50% of (y) Borrower’s consolidated net income (excluding
non-cash extraordinary items, such as the writedown or writeup of assets) for
the immediately preceding fiscal year or (z) Borrower’s consolidated net income
for the current year annualized and (ii) redeem or repurchase capital stock of
Borrower in connection with the termination of an employee or any other Board
approved stock redemption or repurchase plan in an aggregate amount during each
fiscal year not to exceed $250,000; provided, however, further, that
notwithstanding any other provisions of this Subsection 3.5, Borrower shall be
permitted to (y) exercise the “call” and perform the “put” provisions relating
to the 5% minority interest of BAS (as defined in the Commnet Operating
Agreement) in Commnet provided for in the Commnet Operating Agreement in effect
as of the date hereof (the “Put-Call”), and (z) make the tax distributions
provided for in the Commnet Operating Agreement in effect as of the date hereof.

 

3.6 Restriction on Fundamental Changes. Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly: (i) unless and only to the
extent required by law or as would not be reasonably expected to be adverse to
the interests of Lenders, amend, modify or waive any term or provision of its
articles of organization, operating agreement, management agreements, articles
of incorporation, certificates of designations pertaining to preferred stock or
by-laws; (ii) enter into any transaction of merger or consolidation, except that
any Subsidiary of Borrower may be merged with or into Borrower or any wholly
owned Subsidiary (provided that Borrower or such wholly owned Subsidiary is the
surviving entity) and except that any Permitted

 

-22-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Acquisition or any permitted Asset Diposition may be structured as merger; (iii)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), except in connection with another transaction permitted under
clause (ii) above; or (iv) acquire by purchase or otherwise all or any
substantial part of the business or assets of any other Person (whether by stock
purchase or otherwise), provided, that Borrower or any Subsidiary of Borrower
may acquire all or any substantial part of the business or assets of any other
Person or equity interests in any Person so long as (a) no Default or Event of
Default exists before or will result after giving effect to such acquisition on
a pro forma basis, (b) such assets or business are held in Borrower, an existing
Subsidiary or a new Subsidiary that complies with Subsection 2.12, and (c) the
aggregate amount of assets or business acquired pursuant to this proviso in any
fiscal year of Borrower (without deduction for Indebtedness assumed) does not
exceed the sum of (Y) 5% of Borrower’s consolidated assets plus (Z) the excess,
if any, of the amount that Borrower was permitted in the prior fiscal year to
dividend or distribute pursuant to clause (i) of the first proviso in Subsection
3.5 over the aggregate amount of dividends and distributions actually made by
Borrower during such fiscal year pursuant to clause (i) of the first proviso in
Subsection 3.5 (each, a “Permitted Acquisition”).

 

3.7 Disposal of Assets or Subsidiary Stock. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, convey, sell
(including, without limitation, pursuant to a sale and leaseback transaction,
except those that would be permitted under Subsection 3.1(G) deeming any such
sale-leaseback to be Indebtedness, subject to documentation reasonably
satisfactory to Administrative Agent), lease (including, without limitation,
pursuant to a lease and leaseback transaction), sublease, transfer or otherwise
dispose of, or grant any Person an option to acquire, in one transaction or a
series of transactions, any of its property, business or assets, or the capital
stock of or other equity interests in any of its Subsidiaries, whether now owned
or hereafter acquired, except for (i) bona fide sales or leases of inventory to
customers in the ordinary course of business, dispositions of surplus, worn out
or obsolete equipment, and any conveyance, lease, sublease, transfer or other
disposition of assets of any of Borrower or its Subsidiaries to Borrower or any
of its wholly owned Subsidiaries; (ii) fair market value sales of Cash
Equivalents; (iii) leasing or subleasing of its property in the ordinary course
of business; and (iv) all other Asset Dispositions if all of the following
conditions are met: (a) the aggregate market value of such assets sold in any
fiscal year of Borrower does not exceed $3,000,000 in the aggregate for Borrower
and its Subsidiaries; (b) the consideration received by Borrower or such
Subsidiary is at least equal to the fair market value of such assets; (c) the
sole consideration received is cash or other equipment of comparable value to
that disposed of and that is to be used in the business of Borrower or such
Subsidiary; (d) after giving effect to the Asset Disposition, Borrower, on a
combined and consolidated basis with its Subsidiaries as set forth in Section 4,
are in compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended fiscal quarter for which information is
available; and (e) no Default or Event of Default then exists or shall result
from the Asset Disposition.

 

3.8 Transactions with Affiliates. Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate or with any director, officer
or employee of Borrower or any Affiliate, except (i) as set forth on Schedule
3.8 or as permitted pursuant to Subsections 3.3, 3.5, 3.6, 3.7 and 3.9; (ii)
transactions in the ordinary course of and pursuant to the reasonable
requirements of the

 

-23-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

business of Borrower or any Subsidiary of Borrower and upon fair and reasonable
terms which (in the case of transactions requiring payments by Borrower or its
Subsidiaries in the aggregate in excess of $250,000 in any fiscal year) are
fully disclosed to Lenders and are no less favorable to Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate; (iii) transactions among Borrower and its
wholly owned Subsidiaries; or (iv) payment of compensation to directors,
officers and employees in the ordinary course of business for services actually
rendered in their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated.

 

3.9 Management Fees. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, pay any management or other similar
fees to any Person; except management fees paid to Borrower or, by any
Subsidiary of Commnet, to Commnet, Borrower or any wholly owned Subsidiary of
Borrower, or other management or similar fees proposed by Borrower and
satisfactory to Requisite Lenders.

 

3.10 Conduct of Business. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of owning, constructing, managing, operating and investing (subject
to Subsection 3.3) in Communications Systems or other businesses related
thereto.

 

3.11 Fiscal Year. Borrower will not, and will not permit any of its Subsidiaries
to, change its fiscal year, which ends on December 31.

 

3.12 Modification of Agreements. Borrower will not amend, modify or change, or
consent or agree to any amendment, modification or change to, any of the terms
of any Material Contracts, except to the extent such change, amendment,
modification or consent is not materially adverse to Administrative Agent or any
Lender and would not otherwise have a Material Adverse Effect.

 

3.13 Inconsistent Agreements. Borrower will not, and will not permit any of its
Subsidiaries to, enter into any agreement containing any provision which would
(a) be violated or breached by any borrowing by Borrower hereunder or by the
performance by Borrower or such Subsidiary of any of its obligations hereunder
or under any other Loan Document (other than permitted Capital Leases and
purchase money security agreements), (b) prohibit Borrower or such Subsidiary
from granting to Administrative Agent, for the benefit of itself and Lenders a
lien on any of its assets (other than assets subject to a purchase money
security interest or a Capital Lease) or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of such Subsidiary to
(i) pay dividends or make other distributions to its parent or any other
applicable Subsidiary of its parent, or pay any Indebtedness owed to its parent
or any Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent.

 

-24-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 4

FINANCIAL COVENANTS AND REPORTING

 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders shall otherwise give their prior written
consent, Borrower shall perform and comply with, and shall cause each of its
Subsidiaries to perform and comply with, all covenants in this Section 4. For
the purposes of this Section 4, except as expressly provided below, all
covenants calculated for Borrower shall be calculated on a consolidated basis
for Borrower and its Subsidiaries.

 

4.1 Total Leverage Ratio. Commencing on the Closing Date, Borrower shall
maintain at all times, measured at each fiscal quarter end, a Total Leverage
Ratio of less than or equal to 2.0:1:0 ; provided, however, Borrower will have
60 days after the applicable reporting date to cure any default under this
Subsection 4.1 by reducing the Indebtedness of Borrower on a consolidated basis
through an equity issuance.

 

4.2 Commnet Leverage Ratio. Commencing on the Closing Date, Commnet shall
maintain at all times, measured at each fiscal quarter end occurring during the
periods set forth below and maintained through the next measurement date, a
Commnet Leverage Ratio of less than or equal to the ratio set forth below
opposite such period:

 

Date

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through and including December 31, 2005

   7.500:1.0

January 1, 2006 through and including June 30, 2006

   7.000:1.0

July 1, 2006 through and including December 31, 2006

   6.250:1.0

January 1, 2007 through and including June 30, 2007

   5.750:1.0

July 1, 2007 through and thereafter

   5.000:1.0

 

; provided, however, Borrower will have 60 days after the applicable reporting
date to cure any default under this Subsection 4.2 by reducing the Indebtedness
of Borrower on a consolidated basis or increasing the Borrower Pledged Cash,
except that, Borrower and any of its Subsidiaries, including Commnet, may not
incur an additional Indebtedness in order to cure such default.

 

4.3 Debt Service Coverage Ratio. Commencing on the Closing Date, Borrower shall
maintain at all times, measured at each fiscal quarter end, a Debt Service
Coverage Ratio greater than or equal to 3.0:1.0.

 

-25-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

4.4 Equity to Assets Ratio. Commencing on the Closing Date, Borrower shall
maintain at all times, measured at each fiscal quarter end, an Equity to Assets
Ratio greater than or equal to 0.40:1.0.

 

4.5 Financial Statements and Other Reports. Borrower will maintain, and cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP consistently applied (it being
understood that quarterly financial statements are not required to have footnote
disclosures or reflect year end adjustments). Borrower will deliver or cause to
be delivered each of the financial statements and other reports described below
to Administrative Agent (and each Lender in the case of the financial statements
and other reports described in Subsections 4.5(A) through (I) and (K)).

 

(A) Quarterly Financials; Other Quarterly Reports. As soon as available and in
any event within 60 days after the end of each of its first three fiscal
quarters, Borrower will deliver or cause to be delivered consolidated and
consolidating balance sheets of Borrower and its Subsidiaries, as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income, stockholders’ equity and cash flows for such fiscal quarter and for
the period from the beginning of the then current fiscal year of Borrower to the
end of such quarter.

 

(B) Year-End Financials. As soon as available and in any event within 120 days
after the end of each fiscal year of Borrower, Borrower will deliver or cause to
be delivered (i) consolidated and consolidating balance sheets of Borrower and
its Subsidiaries, as at the end of such year, and the related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for such
fiscal year, and (ii) reports with respect to the financial statements received
pursuant to this Subsection from PriceWaterhouseCoopers or another nationally
recognized firm of independent certified public accountants selected by Borrower
and reasonably acceptable to Administrative Agent, which report shall be
prepared in accordance with Statement of Auditing Standards No. 58 (the
“Statement”), as amended, entitled “Reports on Audited Financial Statements” and
such report shall be “Unqualified” (as such term is defined in the Statement).

 

(C) Compliance Certificates. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and (B),
Borrower will deliver or cause to be delivered a fully and properly completed
compliance certificate in substantially the same form as Exhibit 4.5(C) (each, a
“Compliance Certificate”) signed by two of the chief executive officer, the
chief financial officer and the chief accounting officer of Borrower.

 

(D) Accountants’ Reliance Letter. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsection 4.5(B),
Borrower will deliver or cause to be delivered a copy of letters addressed to
Borrower’s certified public identifying Lenders as parties that Borrower intend
to rely on such professional services provided to Borrower by such accountants.

 

-26-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(E) Accountants’ Reports. Promptly upon receipt thereof, Borrower will deliver
or cause to be delivered copies of all significant reports submitted by
Borrower’s firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of Borrower made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their services.

 

(F) Management Report. Together with each delivery of financial statements of
Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and 4.5(B),
Borrower will deliver or cause to be delivered (i) if the Borrower is no longer
subject to reporting requirements of the Exchange Act, reports in scope and
content substantively similar to its present SEC reporting and (ii) quarterly
operational data in scope and content substantially similar to that data now
provided to Borrower’s Board of Directors as its monthly “Dashboard.” The
information above shall be presented in reasonable detail and shall be certified
by the chief financial officer or chief operating officer of Borrower,
respectively, to the effect that, to his or her knowledge after reasonable
diligence, such information fairly presents the results of operations and
financial condition of Borrower and its Subsidiaries as at the dates and for the
periods indicated.

 

(G) Budget. (i) As soon as reasonably available, but in any event within 60 days
after the first day of each fiscal year of Borrower, respectively, occurring
during the term hereof, Borrower shall deliver or cause to be delivered
operating and capital spending budgets (the “Budgets”) of Borrower and its
Subsidiaries for such fiscal year, quarter by quarter and (ii) promptly after
becoming aware thereof, Borrower will deliver or cause to be delivered any
material amendment to or deviation from such Budgets.

 

(H) SEC Filings and Press Releases. Promptly upon their becoming available,
Borrower will deliver or cause to be delivered copies of (i) all financial
statements, reports, notices and proxy statements sent or made available by
Borrower or any Subsidiary of Borrower to its or their respective security
holders, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Borrower or any Subsidiary of Borrower with
any securities exchange or with the Securities and Exchange Commission (the
“SEC”) or any governmental or private regulatory authority, and (iii) all press
releases and other statements made available by Borrower or any Subsidiary of
Borrower to the public concerning developments in the business of any such
Person.

 

(I) Events of Default, Etc. Promptly upon any executive officer of Borrower
obtaining knowledge of any of the following events or conditions, Borrower shall
deliver copies of all notices given or received by Borrower or any Subsidiary of
Borrower with respect to any such event or condition and a certificate of the
chief executive officer or chief operating officer of Borrower or such
Subsidiary specifying the nature and period of existence of such event or
condition and what action, if any, Borrower or such Subsidiary has taken, is
taking and proposes to take with respect thereto: (i) any Event of Default or
Default; (ii) any notice that any Person has given to Borrower or any Subsidiary
of Borrower or any other action taken with respect to a claimed default or event
or condition of the type referred to in Subsection 6.1(B); or (iii) any event or
condition that could reasonably be expected to have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(J) Litigation. Promptly upon any executive officer of Borrower obtaining
knowledge of (i) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting Borrower or any Subsidiary of
Borrower not previously disclosed by Borrower to Administrative Agent or (ii)
any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting Borrower
or any Subsidiary of Borrower which, in each case, could reasonably be expected
to have a Material Adverse Effect, Borrower will promptly give notice thereof to
Administrative Agent and provide such other information as may be requested by
Administrative Agent and reasonably available to Borrower to enable
Administrative Agent and its counsel to evaluate such matter.

 

(K) Regulatory and Other Notices. Within 30 days after filing, receipt or
becoming aware thereof, Borrower will deliver or cause to be delivered copies of
any filings or communications sent to or notices and other communications
received by Borrower or any Subsidiary of Borrower from any Governmental
Authority, including the FCC, any applicable PUC and the SEC, relating to any
noncompliance by Borrower or any Subsidiary of Borrower with any law or with
respect to any matter or proceeding the effect of which could reasonably be
expected to have a Material Adverse Effect.

 

(L) Material Adverse Effect. Promptly after becoming aware thereof, Borrower
will give written notice to Administrative Agent and Lenders of any change in
events or changes in facts or circumstances affecting Borrower or any Subsidiary
of Borrower which individually or in the aggregate have had or could reasonably
be expected to have a Material Adverse Effect.

 

(M) Environmental Notices. Promptly after becoming aware of any violation by
Borrower or any Subsidiary of Borrower of Environmental Laws or promptly upon
receipt of any notice that a Governmental Authority has asserted that Borrower
or any Subsidiary of Borrower is not in compliance with Environmental Laws or
that its compliance is being investigated, Borrower will give notice to
Administrative Agent and Lenders thereof and provide such other information as
may be reasonably available to Borrower to enable Administrative Agent and
Lenders to reasonably evaluate such matter.

 

(N) ERISA Events. Immediately after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; immediately after Borrower’s or any of its Subsidiaries’ receipt of any
notice concerning the imposition of any withdrawal liability under Section 4042
of ERISA with respect to a Plan; immediately upon the establishment of any
Pension Plan not existing at the Amendment Date or the commencement of
contributions by Borrower or any of its Subsidiaries to any Pension Plan to
which Borrower or any of its Subsidiaries was not contributing at the Amendment
Date; and immediately upon becoming aware of any other event or condition
regarding a Plan or Borrower’s, or any of its Subsidiaries’ or an ERISA
Affiliate’s compliance with ERISA which could reasonably be expected to have a
Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to Borrower to enable Administrative Agent and Lenders to reasonably
evaluate such matter.

 

-28-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(O) Other Information. With reasonable promptness, Borrower will deliver such
other information and data with respect to Borrower and any of its Subsidiaries
as from time to time may be reasonably requested by Administrative Agent,
Collateral Agent or any Lender.

 

4.6 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP. Except as otherwise expressly provided, financial statements and other
information furnished to Administrative Agent pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. No Accounting Changes (as defined below) shall affect financial
covenants, standards or terms in this Agreement; provided that Borrower shall
prepare footnotes to each Compliance Certificate and the financial statements
required to be delivered hereunder that show the differences between the
financial statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance in accordance with GAAP as
in effect as of the Closing Date (without reflecting such Accounting Changes).
“Accounting Changes” means: (i) changes in accounting principles required by
GAAP and implemented by Borrower or any Subsidiary of Borrower; (ii) changes in
accounting principles recommended by Borrower’s certified public accountants and
implemented by Borrower or any Subsidiary of Borrower; and (iii) changes in the
method of determining carrying value of Borrower’s or any of its Subsidiary’s
assets, liabilities or equity accounts. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including, but not limited to,
capitalization of costs and expenses or payment of pre-Closing Date liabilities)
shall be treated as expenses in the period the expenditures are made.

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, Borrower hereby represents and warrants to Administrative
Agent and each Lender on the Closing Date (taking into account the consummation
of the Acquisition) and on the date of each request for a Loan that the
following statements are true, correct and complete; provided, such statements
shall take into account the completion of the Acquisition:

 

5.1 Disclosure. The information furnished by or on behalf of Borrower and its
Subsidiaries contained in this Agreement, the financial statements referred to
in Subsection 5.8 and any other document, certificate, opinion or written
statement furnished to Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (other than projections), taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections provided by or on behalf of Borrower and its Subsidiaries
have been prepared by management in good faith and based upon assumptions
believed by management to be reasonable at the time the projections were
prepared. Borrower is not aware of any fact which it has not disclosed in
writing to Administrative Agent having or which could reasonably be expect to
have a Material Adverse Effect.

 

-29-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

5.2 No Material Adverse Effect. Since the Closing Date, there has been no event
or change in facts or circumstances affecting Borrower or any of its
Subsidiaries which individually or in the aggregate have had or could reasonably
be expected to have a Material Adverse Effect and that have not been disclosed
herein or in the attached Schedules.

 

5.3 Organization, Powers, Authorization and Good Standing.

 

(A) Organization and Powers. Borrower and its Subsidiaries are limited liability
companies, corporations or partnerships duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization or
incorporation (which jurisdiction is set forth on Schedule 5.3(A)). Except as
disclosed on Schedule 5.3(A), Borrower and its Subsidiaries have all requisite
legal power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into each Loan
Document to which it is a party and to carry out its respective obligations with
respect thereto.

 

(B) Authorization; Binding Obligation. Borrower and its Subsidiaries have taken
all necessary limited liability company, partnership, corporate and other action
to authorize the execution, delivery and performance of this Agreement and each
of the other Loan Documents to which it is a party. This Agreement is, and the
other Loan Documents when executed and delivered will be, the legally valid and
binding obligations of the applicable parties thereto (other than Administrative
Agent and Lenders), each enforceable against each of such parties, as
applicable, in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debt or relief laws from time to time in effect
which affect the enforcement of creditors’ rights in general and general
principles of equity.

 

(C) Qualification. Borrower and its Subsidiaries are duly qualified and
authorized to do business and in good standing in each jurisdiction where the
nature of its business and operations requires such qualification and
authorization, except where the failure to be so qualified, authorized and in
good standing could not reasonably be expected to have a Material Adverse
Effect. All jurisdictions in which each such Person is qualified and authorized
to do business are set forth on Schedule 5.3(C).

 

5.4 Compliance of Agreement, Loan Documents and Borrowings with Applicable Law.
The execution, delivery and performance by Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, the borrowings hereunder
and the transactions contemplated hereby and thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
Borrower or its Subsidiaries or any Material Contract to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person or (iii) except as required or permitted under
the Loan Documents, result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person.

 

-30-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

5.5 Compliance with Law; Governmental Approvals. Borrower and its Subsidiaries
(i) have, or have the right to use, all material Governmental Approvals,
including the Franchises and the Licenses, required by any Applicable Law for it
to conduct its business, and (ii) are in material compliance with each
Governmental Approval, including the Franchises and the Licenses, applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties the violation of which could reasonably be expected to
have a Material Adverse Effect.

 

5.6 Tax Returns and Payments. Borrower and its Subsidiaries have duly filed or
caused to be filed all federal, state, local and other tax returns required by
Applicable Law to be filed, and have paid, or made adequate provision for the
payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable, except where the payment of such tax is being
diligently contested in good faith and adequate reserves therefor have been
established in compliance with GAAP. The charges, accruals and reserves on the
books of Borrower and its Subsidiaries in respect of federal, state, local and
other taxes for all fiscal years and portions thereof are in the judgment of
Borrower adequate, and Borrower and its Subsidiaries do not anticipate any
additional material taxes or assessments for any of such years.

 

5.7 Environmental Matters. Borrower and its Subsidiaries are in compliance in
all material respects with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which
interfere in any material respect with the continued operation of such
properties or impair in any material respect the fair saleable value thereof or
with such operations, except for any such violations or contamination as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.8 Financial Statements.

 

(A) All financial statements concerning Borrower and its Subsidiaries which have
been furnished to Administrative Agent and Lenders pursuant to this Agreement
have been prepared in accordance with GAAP consistently applied (except as
disclosed therein) and present fairly in all material respects the financial
condition of the Persons covered thereby as of the date thereof and the results
of their operations for the periods covered thereby and do and will disclose all
material liabilities and Contingent Obligations of any of Borrower or its
Subsidiaries as at the dates thereof.

 

(B) All Budgets concerning Borrower and its Subsidiaries which have been
furnished to Administrative Agent or Lenders were prepared in good faith by or
on behalf of Borrower and such Subsidiaries. No fact is known to Borrower which
materially and adversely affects or is reasonably expected to have a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Subsection 5.8(A) or in such information, reports, papers and data or
otherwise disclosed in writing to Administrative Agent or Lenders prior to the
date hereof.

 

5.9 Intellectual Property. Borrower and its Subsidiaries own, or possess through
valid licensing arrangements, the right to use all patents, copyrights,
trademarks, trade names, service marks, technology know-how and processes
necessary for the conduct of its business as currently

 

-31-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

or anticipated to be conducted (collectively, the “Intellectual Property
Rights”) without infringing upon any validly asserted rights of others, except
for any Intellectual Property Rights to absence of which could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which permits,
or after notice or lapse of time or both would permit, the revocation or
termination of any such rights. Neither Borrower nor its Subsidiaries have been
threatened in writing with any litigation regarding Intellectual Property Rights
that would present a material impediment to the business of any such Person.

 

5.10 Litigation, Investigations, Audits, Etc. Except as set forth on Schedule
5.10, there is no action, suit, proceeding or investigation pending against, or,
to the knowledge of Borrower, threatened against Borrower or its Subsidiaries or
any of their respective properties, including the Licenses, in any court or
before any arbitrator of any kind or before or by any Governmental Authority
(including the FCC), except such as (i) affect the telecommunications industry
generally, (ii) do not call into question the validity or enforceability of this
Agreement or any other Loan Document or any lien or security interest created
hereunder, or (iii) individually or collectively would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
5.10, to Borrower’s knowledge, none of Borrower and its Subsidiaries are the
subject of any review or audit by the Internal Revenue Service or any
investigation by any Governmental Authority concerning the violation or possible
violation of any law (other than routine IRS audits).

 

5.11 Employee Labor Matters. Except as set forth on Schedule 5.11, (i) neither
of Borrower nor its Subsidiaries nor any of their respective employees is
subject to any collective bargaining agreement, (ii) no petition for
certification or union election is pending with respect to the employees of any
such Person and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of any such Person
and (iii) there are no strikes, slowdowns, unfair labor practice complaints,
work stoppages or controversies pending or, to the best knowledge of Borrower
after due inquiry, threatened between any such Person and its respective
employees, other than employee grievances arising in the ordinary course of
business which could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

5.12 ERISA Compliance.

 

(A) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service and to the best knowledge
of Borrower, nothing has occurred that would cause the loss of such
qualification. Borrower and each ERISA Affiliate has made all required
contributions to any Plan subject to Section 412 of the IRC, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the IRC has been made with respect to any Plan.

 

(B) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to have a Material Adverse Effect.

 

-32-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(C) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any unfunded liability; (iii) no Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multi-employer Plan; and (v) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could subject any Person to Section 4069 or
4212(c) of ERISA.

 

5.13 Communications Regulatory Matters.

 

(A) Schedule 5.13(A) sets forth a true and complete list of the following
information for each Franchise and License issued to or utilized by Borrower and
its Subsidiaries: the name of the licensee, the type of service, the expiration
date and the geographic area covered by such License.

 

(B) Other than as set forth on Schedule 5.13(B), the Franchises and the Licenses
are valid and in full force and effect without conditions except for such
conditions as are generally applicable to holders of such Franchise and such
Licenses. No event has occurred and is continuing which could reasonably be
expected to (i) result in the imposition of a material forfeiture or the
revocation, termination or adverse modification of any such Franchise and such
License or (ii) materially and adversely affect any rights of Borrower or its
Subsidiaries thereunder. Borrower has no reason to believe and has no knowledge
that any Franchise or any License will not be renewed in the ordinary course.
Neither Borrower nor any of its Subsidiaries is a party to any investigation,
notice of violation, order or complaint issued by or before the FCC or any
applicable Governmental Authority, and there are no proceedings pending by or
before the FCC or any applicable Governmental Authority which could in any
manner threaten or adversely affect the validity of any Franchise or any
License.

 

(C) All of the material properties, equipment and systems owned, leased or
managed by Borrower and its Subsidiaries are, and (to the best knowledge of
Borrower) all such property, equipment and systems to be acquired or added in
connection with any contemplated system expansion or construction will be, in
good repair, working order and condition (reasonable wear and tear excepted) and
are and will be in compliance with all terms and conditions of the Franchises
and the Licenses and all standards or rules imposed by any Governmental
Authority or as imposed under any agreements with telecommunications companies
and customers.

 

(D) Borrower and its Subsidiaries have paid all material franchise, license or
other fees and charges which have become due pursuant to any Governmental
Approval in respect of its and their business and has made appropriate provision
as is required by GAAP for any such fees and charges which have accrued.

 

-33-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

5.14 Perfection and Priority. The Security Interest is a valid and perfected
first priority lien, security title or security interest in the Collateral in
favor of Administrative Agent, for the benefit of itself and Lenders, securing,
in accordance with the terms of the Security Documents, the Obligations, and the
Collateral is subject to no Lien other than permitted pursuant to Subsection
3.2. The Security Interest is enforceable as security for the Obligations in
accordance with its terms.

 

5.15 Solvency. Borrower and its Subsidiaries: (i) own and will own assets the
present fair saleable value of which are (a) greater than the total amount of
liabilities (including contingent liabilities) of Borrower and its Subsidiaries,
and (b) greater than the amount that will be required to pay the probable
liabilities of Borrower’s and its Subsidiaries’ then existing debts and
liabilities as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to Borrower and its
Subsidiaries; (ii) have capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (iii) does not intend to incur and does not believe that it
will incur debts and liabilities beyond its ability to pay such debts and
liabilities as they become due.

 

5.16 Investment Company Act; Public Utility Holding Act. Neither Borrower nor
any of its Subsidiaries is required to register under, or is otherwise subject
to regulation as an “investment company” as that term is defined in, the
Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is a “holding company” as that term is defined in, and is not
otherwise subject to regulation under, the Public Utility Holding Company Act of
1935, as amended.

 

5.17 Material Contracts. As of the date hereof, Schedule 5.17 sets forth a
complete and accurate list of all Material Contracts of Borrower and its
Subsidiaries. Borrower and its Subsidiaries have performed all of its material
obligations under such Material Contracts and, to the knowledge of Borrower,
each other party thereto is in material compliance with each such Material
Contract.

 

5.18 Title to Properties. Borrower and its Subsidiaries have such title or
leasehold interest in and to the real property or interests therein, including
easements, licenses and similar rights in real estate, owned or leased by it as
is necessary to the conduct of its business and valid and legal title or
leasehold interest in and to all of its personal property, including those
reflected on the balance sheets of Borrower and its Subsidiaries delivered as
described in Subsection 5.8, except those which have been disposed of by
Borrower subsequent to such date which dispositions have been in the ordinary
course of business or as otherwise expressly permitted hereunder.

 

5.19 Subsidiaries. Schedule 5.19 sets forth a complete and accurate list of all
direct or indirect Subsidiaries of Borrower as of the Closing Date, including
for each such Subsidiary whether such Subsidiary is wholly owned by Borrower,
and if not, the percentage ownership of Borrower or its Subsidiary in such
Subsidiary.

 

5.20 Transactions with Affiliates. No Affiliate of Borrower is a party to any
agreement, contract, commitment or transaction with Borrower or has any material
interest in any material property used by Borrower, except as permitted by
Subsections 3.8 and 3.9.

 

-34-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 6

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1 Event of Default. “Event of Default” shall mean the occurrence or existence
of any one or more of the following:

 

(A) Payment.(i) Failure to repay any outstanding principal amount of the Loans
at the time required pursuant to this Agreement, or (ii) failure to pay any
interest on any Loan or any other amount due under this Agreement or any of the
other Loan Documents, and in the case of this clause (ii) such failure continues
for three Business Days; or

 

(B) Default in Other Agreements. (i) Failure of any Borrower or any of its
Subsidiaries to pay when due or within any applicable grace period any principal
or interest on Indebtedness (other than the Loans) or any Contingent Obligation;
or (ii) any other breach or default of Borrower or any of its Subsidiaries with
respect to any Indebtedness (other than the Loans) or any Contingent Obligation
if, in either case, the effect of such breach or default is to cause or to
permit the holder or holders then to cause such Indebtedness or Contingent
Obligation having an aggregate principal amount for Borrower and its
Subsidiaries in excess of $1,000,000 to become or be declared due prior to its
stated maturity; or

 

(C) Breach of Certain Provisions. Failure of Borrower or any Subsidiary of
Borrower to perform or comply with any term or condition contained in that
portion of Subsection 2.2 relating to Borrower’s and its Subsidiaries’
obligation to maintain insurance, Subsection 2.5, Section 3 or Section 4
(excluding Subsection 4.6); or

 

(D) Breach of Warranty. Any representation, warranty, certification or other
statement made by Borrower or any of its Subsidiaries in any Loan Document or in
any statement or certificate at any time given by Borrower or any of its
Subsidiaries in writing pursuant to any Loan Document is false in any material
respect on the date made or deemed made; or

 

(E) Other Defaults Under Loan Documents. Borrower or any of its Subsidiaries
breaches or defaults in the performance of or compliance with any term contained
in this Agreement or the other Loan Documents and such default is not remedied
or waived within 45 days after receipt by any Borrower or such other party of
notice from Administrative Agent or Requisite Lenders of such default (other
than occurrences described in other provisions of this Subsection 6.1 for which
a different grace or cure period is specified or which constitute immediate
Events of Default); or

 

(F) Involuntary Bankruptcy; Appointment of Receiver; Etc. (i) A court enters a
decree or order for relief with respect to Borrower of any of its Subsidiaries
in an involuntary case under the Bankruptcy Code, which decree or order is not
stayed or other similar relief is not granted under any applicable federal or
state law within 60 days; or (ii) the continuance of any of the following events
for 60 days unless dismissed, bonded or discharged: (a) an involuntary case is
commenced against Borrower or any of its Subsidiaries under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or (b) a
decree or order of a court for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having

 

-35-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

similar powers over Borrower or any of its Subsidiaries or over all or a
substantial part of its property, is entered; or (c) an interim receiver,
trustee or other custodian is appointed without the consent of Borrower or any
of its Subsidiaries, for all or a substantial part of the property of Borrower
or any of its Subsidiaries; or

 

(G) Voluntary Bankruptcy; Appointment of Receiver; Etc. Borrower (i) commences a
voluntary case under the Bankruptcy Code, files a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding up or composition for adjustment of its debts, or consents to, or fails
to contest in a timely and appropriate manner, the entry of an order for relief
in an involuntary case, the conversion of an involuntary case to a voluntary
case under any such law, or the appointment of or taking possession by a
receiver, trustee or other custodian of all or a substantial part of its
property; or (ii) makes any assignment for the benefit of creditors; or (iii)
the Board of Directors of Borrower or any of its Subsidiaries adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Subsection 6.1(G); or

 

(H) Governmental Liens. Any Lien, levy or assessment (other than Permitted
Encumbrances) is filed or recorded with respect to or otherwise imposed upon all
or any part of the Collateral or the other assets of Borrower or any of its
Subsidiaries by the United States or any other country or any department or
instrumentality thereof or by any state, county, municipality or other
Governmental Authority and remains undischarged, unvacated, unbonded or unstayed
for a period of 30 days or in any event later than five Business Days prior to
the date of any proposed sale thereunder; or

 

(I) Judgment and Attachments. Any money judgment, writ or warrant of attachment
or similar process (other than those described in Subsection 6.1(H)) involving
an amount in any individual case or in the aggregate for or against Borrower or
any of its Subsidiaries at any time in excess of $1,000,000 (in either case not
adequately covered by insurance as to which the insurance company has not denied
coverage) is entered or filed against Borrower or any of its Subsidiaries and/or
any of its respective assets and remains undischarged, unvacated, unbonded or
unstayed for a period of 60 days or in any event later than five Business Days
prior to the date of any proposed sale thereunder; or

 

(J) Dissolution. Any order, judgment or decree is entered against Borrower or
any of its Subsidiaries decreeing the dissolution or split up of Borrower or any
of its Subsidiaries and such order remains undischarged or unstayed for a period
in excess of 30 days; or

 

(K) Solvency. Borrower or any of its Subsidiaries ceases to be solvent or
Borrower admits in writing its present or prospective inability to pay its debts
as they become due; or

 

(L) Injunction. Borrower or any of its Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting all or any substantial part of its business and such order
continues for more than 15 days; or

 

-36-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(M) ERISA; Pension Plans. (i) Borrower or any of its Subsidiaries fails to make
full payment when due of all amounts which, under the provisions of any employee
benefit plans or any applicable provisions of the IRC, any such Person is
required to pay as contributions thereto and such failure results in or could
reasonably be expected to have a Material Adverse Effect; or (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
such employee benefit plans; or (iii) any employee benefit plan of Borrower or
any of its Subsidiaries loses its status as a qualified plan under the IRC and
such loss results in or could reasonably be expected to have a Material Adverse
Effect; or

 

(N) Environmental Matters. Borrower or any of its Subsidiaries fails to: (i)
obtain or maintain any operating licenses or permits required by environmental
authorities; (ii) begin, continue or complete any remediation activities as
required by any environmental authorities; (iii) store or dispose of any
hazardous materials in accordance with applicable Environmental Laws; or (iv)
comply with any other Environmental Laws, if in any such case such failure could
reasonably be expected to have a Material Adverse Effect; or

 

(O) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void, or
Borrower or any of its Subsidiaries denies that it has any further liability
under any Loan Documents to which it is party, or gives notice to such effect;
or

 

(P) Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any material portion of the Collateral, whether or not insured,
or any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy, or other casualty which causes, for more than 30 days, the
cessation or substantial curtailment of revenue producing activities at any
facility of Borrower or any of its Subsidiaries if any such event or
circumstance results in or could reasonably be expected to have a Material
Adverse Effect; or

 

(Q) Franchises, Licenses, Permits and Contracts. (i) The loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired or utilized by Borrower or any of its Subsidiaries, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect; (ii) one or more Franchises or Licenses shall be
terminated, revoked, modified or fail to be renewed at its stated expiration; or
(iii) any breach, default or termination shall have occurred under any Material
Contract by any of the parties thereto, or any Material Contract shall fail to
be renewed or otherwise have ceased to be in full force and effect, and such
breach, default, failure, cessation or termination could have a Material Adverse
Effect, unless such Material Contract is replaced by a comparable Material
Contract (in the judgment of Administrative Agent) prior to or concurrent with
such breach, default, failure, cessation or termination; or

 

(R) Failure of Security. Administrative Agent, for the benefit of itself, and
Lenders, does not have or ceases to have a valid and perfected first priority
security interest (subject to Permitted Encumbrances) in the Collateral or any
substantial portion thereof; or

 

-37-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(S) Change in Control. A Change of Control occurs, or Borrower, other than as a
result of a transaction not prohibited hereunder, fails to own the percentage
ownership interests in its Subsidiaries that it owns as of the Closing Date (or
on the date of acquisition or formation of such Subsidiary), taking into account
the consummation of the Acquisition; or

 

(T) Expropriation. Any federal, state or local Government Authority takes any
action to expropriate or condemn all or any substantial portion of the assets of
Borrower or of any of its Subsidiaries.

 

6.2 Suspension of Loan Commitments. Upon the occurrence and during the
continuation of any Default or Event of Default, and without limiting any other
right or remedy hereunder, each Lender, without notice or demand, may
immediately cease making additional Loans and cause its obligation to lend its
Pro Rata Share of the Loan Commitments to be suspended; provided that, in the
case of a Default, if the subject condition or event is cured by Borrower to the
reasonable satisfaction of Requisite Lenders or waived or removed by Requisite
Lenders within any applicable grace or cure period, any suspended portion of the
Loan Commitments shall be reinstated.

 

6.3 Acceleration. Upon the occurrence of any Event of Default described in the
foregoing Subsections 6.1(F) or 6.1(G), the unpaid principal amount of and
accrued interest and fees on the Loans and all other Obligations (other than
Obligations under any Related Interest Rate Agreement to which a Lender or an
Affiliate of a Lender is a party, which may be accelerated solely in the
discretion of the Lender or Affiliate of a Lender party thereto) shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by Borrower,
and the obligations of Lenders to make Loans shall thereupon terminate. Upon the
occurrence and during the continuance of any other Event of Default,
Administrative Agent may, and upon written demand by Requisite Lenders shall, by
written notice to Borrower, declare all or any portion of the Loans and all or
some of the other Obligations (other than Obligations under any Related Interest
Rate Agreement to which a Lender or an Affiliate of a Lender is a party, which
may be accelerated solely in the discretion of the Lender or Affiliate of a
Lender party thereto) to be, and the same shall forthwith become, immediately
due and payable together with accrued interest thereon, and upon such
acceleration the obligations of Administrative Agent and Lenders to make Loans
shall thereupon terminate.

 

6.4 Rights of Collection. Upon the occurrence and during the continuation of any
Event of Default and at any time thereafter, unless and until such Event of
Default is cured, or waived or removed by Requisite Lenders, Administrative
Agent may exercise on behalf of Lenders all of their other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Obligations.

 

6.5 Consents. Borrower acknowledges that certain transactions contemplated by
this Agreement and the other Loan Documents and certain actions which may be
taken by Administrative Agent or Lenders in the exercise of their respective
rights under this Agreement and the other Loan Documents may require the consent
of a Governmental Authority. If Administrative Agent reasonably determines that
the consent of a Governmental Authority is

 

-38-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

required in connection with the execution, delivery and performance of any of
the aforesaid Loan Documents or any Loan Documents delivered to Administrative
Agent or Lenders in connection therewith or as a result of any action which may
be taken pursuant thereto, then Borrower, at Borrower’s cost and expense, agrees
to use reasonable best efforts, and to cause its Subsidiaries to use their best
efforts, to secure such consent and to cooperate with Administrative Agent and
Lenders in any action commenced by Administrative Agent or any Lender to secure
such consent.

 

6.6 Performance by Administrative Agent. If Borrower shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents,
Administrative Agent may perform or attempt to perform such covenant, duty or
agreement on behalf of Borrower after the expiration of any cure or grace
periods set forth herein. In such event, Borrower shall be obligated, at the
request of Administrative Agent, to promptly pay any amount reasonably expended
by Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the highest rate of
interest in effect upon the occurrence of an Event of Default as specified in
Subsection 1.2(E) from the date of such expenditure until paid. Notwithstanding
the foregoing, it is expressly agreed that Administrative Agent shall not have
any liability or responsibility for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.

 

6.7 Set Off and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower or any of its Subsidiaries (any prior or contemporaneous
notice being hereby expressly waived) to set off and to appropriate and to apply
any and all (A) balances held by such Lender at any of its offices for the
account of Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to Borrower), and (B) except as provided in Subsection
8.2(J), other property at any time held or owing by such Lender to or for the
credit or for the account of Borrower or any of its Subsidiaries, against and on
account of any of the Obligations; provided, that no Lender shall exercise any
such right without the prior written consent of Administrative Agent. Any Lender
exercising a right to set off shall, to the extent the amount of any such set
off exceeds its Pro Rata Share of the amount set off, purchase for cash (and the
other Lenders shall sell) interests in each such other Lender’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share such
excess with each other Lender in accordance with their respective Pro Rata
Shares. Borrower agrees, to the fullest extent permitted by law, that any Lender
may exercise its right to set off with respect to amounts in excess of its Pro
Rata Share of the Obligations and upon doing so shall deliver such excess to
Administrative Agent for the benefit of all Lenders in accordance with their Pro
Rata Shares; provided, that CoBank may exercise its rights against any equity of
CoBank held by Borrower without complying with this Subsection 6.7.

 

6.8 Application of Payments. Subsequent to the acceleration of the Loans
pursuant to Subsection 6.3, all payments received by Lenders (or Affiliates of
Lenders party to Related Interest Rate Agreements) on the Obligations and on the
proceeds from the enforcement of the Obligations shall be applied among
Administrative Agent and Lenders (and Affiliates of Lenders party to Related
Interest Rate Agreements) as follows: first, to all Administrative Agent’s, and
Lenders’ (and Affiliates of Lenders party to Related Interest Rate Agreements)
fees and expenses

 

-39-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

then due and payable; then to all other expenses then due and payable by
Borrower under the Loan Documents; then to all indemnitee obligations then due
and payable by Borrower under the Loan Documents; then to all commitment and
other fees and commissions then due and payable by Borrower under the Loan
Documents; then pro rata to (i) accrued and unpaid interest on the Loans (pro
rata) in accordance with all such amounts due on the Loans and (ii) any
scheduled payments (excluding termination, unwind and similar payments) due to a
Lender or an Affiliate of a Lender on any Related Interest Rate Agreements (pro
rata with all such amounts due); then pro rata to (a) the principal amount of
the Loans (pro rata among all Loans) and (b) any termination, unwind and similar
payments due to a Lender or an Affiliate of a Lender under Related Interest Rate
Agreements (pro rata with all such amounts due); and then to any remaining
amounts due under the Obligations, in that order (provided, such priority may be
changed with the consent of both the Requisite Lenders and the Lenders (and
Affiliates of Lenders) party to Related Interest Rate Agreements then
outstanding). Any remaining monies not applied as provided in this Subsection
6.8 shall be paid to Borrower or any Person lawfully entitled thereto.

 

6.9 Adjustments. If any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon in a greater
proportion than any such payment received by any other Lender (other than
pursuant to Subsection 1.12(B)), if any, in respect of such other Lender’s
Loans, or interest thereon, such Benefited Lender shall, to the extent permitted
by Applicable Law, purchase for cash from the other Lenders such portion of each
such other Lender’s Loans as shall be necessary to cause such Benefited Lender
to share the excess payment or benefits ratably with each Lender; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. Borrower agrees that each Lender so purchasing a portion of another
Lender’s Loans may exercise all rights of payment (including rights of set-off)
with respect to such portion as fully as if such Lender were the direct holder
of such portion. This Subsection 6.9 shall not apply to any action taken by
CoBank with respect to equity in it held by Borrower.

 

SECTION 7

CONDITIONS TO LOANS

 

The obligations of Lenders to make Loans are subject to satisfaction of all of
the applicable conditions set forth below.

 

7.1 Conditions to Initial Loan. The obligations of Lenders on or after the
Closing Date to make the initial Loan under either of the Facilities are, in
addition to the conditions precedent specified in Subsection 7.2, subject to the
satisfaction of each of the following conditions:

 

(A) Executed Loan Documents. (i) This Agreement, (ii) the Notes, (iii) the
Pledge and Security Agreement, (iv) the Commnet Guaranty and (v) all other
documents, financing statements and instruments contemplated by such agreements
(including, without limitation, landlord waivers and consents), shall have been
duly authorized and executed by Borrower, in form and substance satisfactory to
Administrative Agent, and Borrower shall have delivered sufficient original
counterparts thereof to Administrative Agent for delivery to Lenders.

 

-40-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(B) Control Agreements. Administrative Agent shall have received executed
account control agreements with respect to Borrower’s deposit and securities
accounts as shall have been specified by Administrative Agent, in form and
substance satisfactory to Administrative Agent, from the appropriate depository
institutions or other entities holding such deposit accounts.

 

(C) Closing Certificates; Opinions.

 

(1) Officer’s Certificate. Administrative Agent shall have received a
certificate from the chief executive officer, chief operating officer or chief
financial officer of Borrower in form and substance reasonably satisfactory to
Administrative Agent, to the effect that, to their knowledge, all
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents are true, correct and complete; that Borrower is not in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; that
Borrower has satisfied each of the closing conditions to be satisfied hereby;
and that Borrower has filed all required tax returns and owes no delinquent
taxes.

 

(2) Certificates of Secretary. Administrative Agent shall have received a
certificate of the secretary or assistant secretary of each of Borrower and
Commnet certifying that attached thereto is a true and complete copy of the
articles of incorporation of such Person and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of organization; that attached thereto is a true and complete copy
of the bylaws or operating agreement of such Person as in effect on the date of
such certification; that attached thereto is a true and complete copy of
resolutions or consents of members duly adopted by the Board of Directors of
such Person authorizing the borrowings, pledges or guaranties contemplated
hereunder, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the granting of the Security Interest; and as to the
incumbency and genuineness of the signature of each officer of such Person
executing Loan Documents.

 

(3) Certificate as to Acquisition. Administrative Agent shall have received a
certificate of the chief executive officer, chief operating officer or chief
financial officer of Borrower in form and substance reasonably satisfactory to
Administrative Agent, to the effect that (i) the Acquisition has been
consummated in accordance with the terms and conditions set forth in the
Purchase Agreement and (ii) Borrower has delivered to Administrative Agent true
and complete copies of the Purchase Agreement and all other documentation
related to the Acquisition as Administrative Agent shall reasonably have
requested, including, to the extent reasonably requested, reliance letters for
any opinion of counsel.

 

(4) Certificates of Good Standing. Administrative Agent shall have received
certificates as of a recent date of the good standing of Borrower and its
Subsidiaries under the laws of their respective jurisdictions of organization
and such other jurisdictions as are requested by Administrative Agent.

 

(5) Opinions of Counsel. Administrative Agent shall have received favorable
opinions of counsel to Borrower addressed to Administrative Agent and Lenders
with

 

-41-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

respect to Borrower covering such matters as may be reasonably requested by
Administrative Agent, including, without limitation, the Loan Documents, the
Security Interest, due authorization and other corporate matters and regulatory
matters (including the Licenses) and which are reasonably satisfactory in form
and substance to Administrative Agent.

 

(D) Collateral.

 

(1) Collateral Pledge. Borrower and Commnet shall have effectively and validly
pledged and perfected the Collateral contemplated by the Security Documents,
including the pledge of all of the capital stock of Borrower in Commnet, Guyana
Telephone & Telegraph Company Limited and Choice Communications, LLC.

 

(2) Filings and Recordings. All filings and recordings (including, without
limitation, all mortgages, fixture filings and transmitting utility filings)
that are necessary to perfect the Security Interest in the Collateral described
in the Security Documents shall have been filed or recorded in all appropriate
locations and Administrative Agent shall have received evidence satisfactory to
Administrative Agent that such Security Interest constitutes a valid and
perfected first priority Lien therein.

 

(3) Lien Searches. Borrower shall have delivered to Administrative Agent the
results of a Lien search of all filings made against Borrower and its
Subsidiaries under the Uniform Commercial Code (and local tax and judgment
filing offices) as in effect in any jurisdiction in which any of its respective
assets are located, indicating, among other things, that each Borrower’s assets
and the ownership interests of Borrower are free and clear of any Lien, except
for Permitted Encumbrances.

 

(4) Insurance. Administrative Agent shall have received certificates of
insurance and certified copies of insurance policies in the form required under
Subsection 2.2 and the Security Documents and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

 

(E) Consents.

 

(1) Governmental and Third Party Approvals. Borrower shall have delivered to
Administrative Agent all material and necessary approvals, authorizations and
consents, if any, of all Persons, Governmental Authorities, including the FCC
and all applicable PUCs, and courts having jurisdiction with respect to the
execution and delivery of the Acquisition, this Agreement, the other Loan
Documents, the granting of the Security Interest, and all such approvals shall
be in form and substance reasonably satisfactory to Administrative Agent.

 

(2) Permits and Licenses. Administrative Agent shall have received copies of all
material permits and licenses, including the Licenses, required under Applicable
Laws for the conduct of Borrower’s and its Subsidiaries’ businesses.

 

(3) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, nor any
adverse ruling received from, any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial

 

-42-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

damages in respect of, or which is related to or arises out of this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby, or which, as determined by Administrative Agent in its
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.

 

(F) Financial Matters.

 

(1) Fees, Expenses, Taxes, Etc. There shall have been paid by Borrower to
Administrative Agent the fees set forth or referenced in Subsection 1.4 and any
other accrued and unpaid fees or commissions due hereunder (including legal fees
and expenses), and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

 

(2) Equity Contribution to Borrower. Administrative Agent shall have received
evidence, in form and substance reasonably satisfactory to Administrative Agent,
that Borrower has contributed $10,000,000 in cash to fund the Acquisition.

 

(G) Miscellaneous.

 

(1) Proceedings and Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent. Administrative Agent shall have received copies of all
other instruments and other evidence as Administrative Agent may request, in
form and substance reasonably satisfactory to Administrative Agent, with respect
to the transactions contemplated by this Agreement and the taking of all actions
in connection therewith.

 

(2) Litigation, Investigations, Audits, Etc. There shall be no action, suit,
proceeding or investigation pending against, or, to the knowledge of Borrower,
threatened against Borrower or any of its properties, including the Franchises
and the Licenses, in any court or before any arbitrator of any kind or before or
by any Governmental Authority (including the FCC), except such as affect the
telecommunications industry generally, that could reasonably be expected to have
a Material Adverse Effect.

 

7.2 Conditions to All Loans. The several obligations of Lenders to make Loans,
including the initial Loan, on any date (each such date, a “Funding Date”) are
subject to the further conditions precedent set forth below:

 

(A) Administrative Agent shall have received, in accordance with the provisions
of Subsection 1.3, a Notice of Borrowing requesting an advance of a Loan.

 

(B) The representations and warranties contained in Section 5 of this Agreement
and elsewhere herein and in the Loan Documents shall be (and each request by
Borrower for a Loan shall constitute a representation and warranty by Borrower
that such representations and warranties are) true, correct and complete in all
material respects on and as of such Funding Date to the same extent as though
made on and as of that date, except for any representation or

 

-43-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

warranty limited by its terms to a specific date and taking into account any
amendments to the Schedules or Exhibits as a result of any disclosures made in
writing by Borrower to Administrative Agent after the Closing Date which
disclosures are reasonably acceptable to Administrative Agent.

 

(C) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated that would constitute an Event of
Default or a Default.

 

(D) No order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport to enjoin or restrain any Lender from making any Loan.

 

(E) Since Closing Date, there shall not have occurred any event or condition
that has had or could reasonably be expected to have a Material Adverse Effect.

 

(F) All Loan Documents shall be in full force and effect.

 

SECTION 8

ASSIGNMENT AND PARTICIPATION

 

8.1 Assignments and Participations in Loans and Notes. Each Lender (including
CoBank) may assign, subject to the terms of a Lender Addition Agreement, its
rights and delegate its obligations under this Agreement to one or more Persons,
provided that (a) such Lender shall first obtain the written consent of
Administrative Agent and, if no Default or Event of Default shall have occurred
and be continuing, Borrower, which consents shall not be unreasonably withheld
or delayed; (b) the Pro Rata Share of any of the Loan Commitments being assigned
shall in no event be less than of (i) $5,000,000 and (ii) the entire amount of
the Pro Rata Share of a Loan Commitment of the assigning Lender; and (c) upon
the consummation of each such assignment, the assigning Lender shall pay
Administrative Agent a non-refundable administrative fee of $3,500; provided,
that in connection with an assignment from a Lender to an Affiliate of such
Lender or to another Lender, written consent of Administrative Agent and
Borrower shall not be required and that in connection with an assignment from a
Lender to an Affiliate of such Lender or to another Lender, no administrative
fee shall be payable, and assignments by CoBank to institutions chartered under
the Farm Credit System shall not require consent of Borrower. From and after the
effective date specified in a duly executed, delivered and accepted Lender
Addition Agreement, which effective date shall be at least five Business Days
after the execution thereof (unless Administrative Agent shall otherwise agree),
(A) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Lender Addition Agreement, shall have the rights and obligations of the
assigning Lender hereunder with respect thereto and (B) the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Lender Addition Agreement, relinquish its rights (other than
rights under the provisions of this Agreement and the other Loan Documents
relating to indemnification or payment of fees, costs and expenses, to the
extent such rights relate to the time prior to the effective date of such Lender
Addition Agreement) and be released from its obligations under this Agreement
other than obligations to the extent relating to

 

-44-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

the time prior to the effective date of such Lender Addition Agreement (and, in
the case of a Lender Addition Agreement covering all or the remaining portion of
such assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). The terms and provisions of each Lender
Addition Agreement shall, upon the effectiveness thereof be incorporated into
and made a part of this Agreement, and the covenants, agreements and obligations
of each Lender set forth therein shall be deemed made to and for the benefit of
Administrative Agent and the other parties hereto as if set forth at length
herein. Upon its receipt of a duly completed Lender Addition Agreement executed
by an assigning Lender and an assignee, and Administrative Agent and Borrower
(if required), together with any Note subject to such assignment and the
processing fee referred to above (if required), Administrative Agent will accept
such Lender Addition Agreement and give notice thereof to Borrower and the other
Lenders. In the event of an assignment pursuant to this Subsection 8.1, Borrower
shall issue a new Revolver Note(s) or Term Note(s), as applicable, to reflect
the interests of the assigning Lender and the Person to which interests are to
be assigned and, upon issuance and delivery by Borrower of such new Note or
Notes, the assigning Lender shall surrender its Revolver Note or Term Note, as
applicable.

 

Each Lender (including Administrative Agent) may sell participations in all or
any part of its Pro Rata Share of each Loan Commitment and any Loans to one or
more Persons; provided that such Lender shall first obtain the prior written
consent of Administrative Agent which consent shall not be unreasonably withheld
or delayed; and provided, further, that such Lender’s obligations under this
Agreement shall remain unchanged; Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; all
amounts payable by Borrower hereunder shall be determined as if that Lender had
not sold such participation; and the holder of any such participation shall not
be entitled to require such Lender to take or omit to take any action hereunder
except action directly affecting (i) any reduction, modification or forgiveness
in the principal amount of, or rate of interest on or fees payable with respect
to any Loan; (ii) any extension of the Revolver Expiration Date or the Term Loan
Maturity Date, or any change of any scheduled dates fixed for any payment of any
of the Obligations; (iii) any consent to the assignment, delegation or other
transfer by Borrower of any of its rights and obligations under any Loan
Document and (iv) the release of all or substantially all of the Collateral
(except if the release of such Collateral is permitted under and effected in
accordance with, including any consents and approvals required under, Subsection
8.2(I) or any other Loan Document) or any release of any material guaranty of
the Obligations (except to the extent expressly provided thereby). Borrower
hereby acknowledges and agrees that any participation will give rise to a direct
obligation of Borrower to the participant, and the participant shall for
purposes of Subsections 1.11, 1.13, 1.14, 6.7 and 9.1 be considered to be a
“Lender,” so long as the participant agrees for the benefit of Borrower to
comply with such Subsections and Subsection 1.12 as if were a “Lender.”

 

Except as otherwise provided in this Subsection 8.1, no Lender shall, as between
Borrower and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of a
participation in, all or any part of the Loans, the Notes or other Obligations
owed to such Lender. Each Lender may furnish any information concerning Borrower
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to the provisions of Subsection 9.13.

 

-45-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Nothing in this Agreement shall be construed to prohibit any Lender from
pledging or assigning all or any portion of its rights and interest hereunder or
under any Note as collateral security for any loan or financing or in connection
with any securitization or other similar transaction or to any Federal Reserve
Bank as security for borrowings therefrom; provided, that no such pledge or
assignment shall release a Lender from any of its obligations hereunder.

 

Notwithstanding anything contained in this Agreement to the contrary, (i) so
long as there is no Event of Default that has continued in excess of four (4)
months and Requisite Lenders shall remain capable of making LIBOR Loans, no
Person shall become a “Lender” hereunder unless such Person shall also be
capable of making LIBOR Loans and (ii) no assignment shall be permitted
hereunder which would cause any Applicable Law to be violated (with respect to
usury or otherwise).

 

CoBank reserves the right to assign or sell participations in all or any part of
its Pro Rata Share of the Loan Commitment on a non-patronage basis.

 

8.2 Agent.

 

(A) Appointment. Each Lender hereby irrevocably appoints and authorizes CoBank,
as Administrative Agent and as Arranger; to act as Administrative Agent or
Arranger hereunder and under any other Loan Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Loan Document, together with such other powers as are reasonably
incidental thereto. Administrative Agent is authorized and empowered to amend,
modify or waive any provisions of this Agreement or the other Loan Documents on
behalf of Lenders, subject to the requirement that the consent of certain
Lenders or all Lenders, as appropriate, be obtained in certain instances as
provided in Subsections 8.3 and 9.2. CoBank hereby agrees to act as
Administrative Agent on the express conditions contained in this Subsection 8.2.
The provisions of this Subsection 8.2 are solely for the benefit of
Administrative Agent and Lenders, and Borrower shall have no rights as a third
party beneficiary of any of the provisions hereof. In performing its functions
and duties under this Agreement, Administrative Agent shall act solely as
Administrative Agent or Arranger, as applicable, of Lenders and Administrative
Agent shall assume or be deemed to have assumed no obligation toward or
relationship of agency or trust with or for Borrower or its respective
Affiliates. Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through Administrative Agent or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of Administrative Administrative Agent or attorneys-in-fact that it selects with
reasonable care.

 

(B) Nature of Duties. The duties of Administrative Agent shall be mechanical and
administrative in nature. Administrative Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Loan Documents, express or implied, is intended to or
shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Loan Documents

 

-46-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

except as expressly set forth herein or therein. Each Lender expressly
acknowledges that none of Administrative Agent nor any of their respective
officers, directors, employees, Administrative Agent, attorneys-in-fact or
Affiliates have made any representation or warranty to it and that no act by
Administrative Agent or any such Person hereafter taken, including any review of
the affairs of Borrower, shall be deemed to constitute any representation or
warranty by Administrative Agent to any Lender. Each Lender represents to
Administrative Agent that (i) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, properties, financial
and other condition and creditworthiness of Borrower and made its own decision
to enter into this Agreement and extend credit to Borrower hereunder, and (ii)
it will, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action hereunder and under the other Loan
Documents and to make such investigation as it deems necessary to inform itself
as to the business, prospects, operations, properties, financial and other
condition and creditworthiness of Borrower. Administrative Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto (other than
as expressly required herein). If Administrative Agent seeks the consent or
approval of any Lenders to the taking or refraining from taking of any action
hereunder, then Administrative Agent shall send notice thereof to each Lender.
Administrative Agent shall promptly notify each Lender any time that Requisite
Lenders have instructed Administrative Agent to act or refrain from acting
pursuant hereto.

 

(C) Rights, Exculpation, Etc. Each of Administrative Agent, their respective
Affiliates and any of their or their Affiliates’ respective officers, directors,
employees, Administrative Agent or attorneys-in-fact shall not be liable to any
Lender for any action taken or omitted by them hereunder or under any of the
Loan Documents, or in connection herewith or therewith, except that each such
entity shall be liable with respect to its own gross negligence, bad faith or
willful misconduct. No Agent shall be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them). In performing its
functions and duties hereunder, Administrative Agent shall exercise the same
care which it would in dealing with loans for its own account, but
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of Borrower. Administrative
Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents Administrative Agent is permitted or required to take or to grant, and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever

 

-47-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

to any Person for refraining from any action or withholding any approval under
any of the Loan Documents (i) if such action or omission would, in the
reasonable opinion of Administrative Agent, violate any Applicable Law or any
provision of this Agreement or any other Loan Document, or (ii) until it shall
have received such instructions from Requisite Lenders or all of Lenders, as
applicable. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement, the Notes, or any
of the other Loan Documents in accordance with the instructions of Requisite
Lenders, except in connection with its own gross negligence, bad faith or
willful misconduct.

 

(D) Reliance. Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, telecopy or telegram) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and with respect to all matters pertaining to this
Agreement or any of the Loan Documents and its duties hereunder or thereunder,
upon advice of counsel selected by it in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Loan Documents.

 

(E) Indemnification. Lenders will reimburse and indemnify Administrative Agent
and their respective Affiliates and their and their Affiliates’ officers,
directors, employees, Administrative Agent, and attorneys-in-fact (collectively,
“Representatives”), on demand (to the extent not actually reimbursed under
Subsection 9.1, but without limiting the obligations of Borrower under such
Subsection 9.1) for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
without limitation, attorneys’ fees and expenses), advances or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Administrative Agent or their respective Representatives (i) in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by Administrative Agent or its Representatives under
this Agreement or any of the Loan Documents, and (ii) in connection with the
preparation, negotiation, execution, delivery, administration, amendment,
modification, waiver or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any of the other Loan Documents in
proportion to each Lender’s Pro Rata Share; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
resulting from Administrative Agent’s or its Representatives’ gross negligence,
bad faith or willful misconduct. If any indemnity furnished to Administrative
Agent or their respective Representatives for any purpose shall, in the opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
obligations of Lenders under this Subsection 8.2(E) shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

-48-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(F) CoBank, Syndication Agent and Documentation Agent Individually. With respect
to its obligations under the Loan Commitments, the Loans made by it, and the
Notes issued to it, each of CoBank, Syndication Agent, Documentation Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender. The terms “Lenders” or “Requisite Lenders” or any similar terms
shall, unless the context clearly otherwise indicates, include each of CoBank,
Syndication Agent and Documentation Agent in its individual capacity as a Lender
or as one of the Requisite Lenders. Each of CoBank, Syndication Agent and
Documentation Agent may lend money to, and generally engage in any kind of
banking, trust or other business with, Borrower as if it were not acting as an
Agent pursuant hereto.

 

(G) Notice of Default. NAdministrative Agent shall be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any of the Loan Documents or the
financial condition of Borrower or any of its Subsidiaries, or the existence or
possible existence of any Default or Event of Default. NAdministrative Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless Administrative Agent shall have received written notice
from Borrower or a Lender referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.” In
the event that an Agent receives such a notice, Administrative Agent will give
notice thereof to Lenders as soon as reasonably practicable; provided, that if
any such notice has also been furnished to Lenders, Administrative Agent shall
have no obligation to notify Lenders with respect thereto. Administrative Agent
shall (subject to this Subsection 8.2) take such action with respect to such
Default or Event of Default as shall reasonably be directed by Requisite
Lenders; provided, further, that, unless and until Administrative Agent shall
have received such directions, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as they shall deem advisable and in the best
interests of Lenders.

 

(H) Successor Agent.

 

(1) Resignation. Administrative Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least 30 Business
Days’ prior written notice to Borrower and Lenders. Such resignation shall take
effect upon the acceptance by a successor Agent of appointment pursuant to
clause (2) below or as otherwise provided below.

 

(2) Appointment of Successor. Upon any such notice of resignation pursuant to
clause (1) above, Requisite Lenders shall (and if no Event of Default or Default
shall have occurred and be continuing, upon receipt of Borrower’s collective
prior consent, which shall not be unreasonably withheld), appoint a successor
Agent from among Lenders or another financial institution. If a successor Agent
shall not have been so appointed within the 30 Business Day period referred to
in Subsection 8(H)(1) above, the retiring Agent, upon notice to Borrower, shall
then appoint a successor Agent from among Lenders who shall serve as Agent until
such time, if any, as Requisite Lenders, upon receipt of Borrower’s collective
prior written consent (if required under the first sentence of this paragraph),
which shall not be unreasonably withheld, appoint a successor Agent as provided
above.

 

-49-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(3) Successor Agent. Upon the acceptance of any appointment as Agent under the
Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. After any retiring Agent’s
resignation as Agent under the Loan Documents, the provisions of this Subsection
8.2 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under the Loan Documents.

 

(I) Collateral Matters.

 

(1) Release of Collateral. Lenders hereby irrevocably authorize Administrative
Agent, at its option and in its discretion, to release any Lien granted to or
held by it upon any property covered by the Security Documents (i) upon
termination of the Loan Commitments and indefeasible payment and satisfaction of
all Obligations (other than contingent indemnification or expense reimbursement
Obligations not then due and payable); (ii) constituting property being sold or
disposed of in compliance with the provisions of this Agreement if Borrower
certifies to Administrative Agent in writing that the sale or disposition is
made in compliance with the provisions of this Agreement and the other Loan
Documents (and Administrative Agent may rely in good faith conclusively on any
such certificate, without further inquiry); or (iii) constituting property
leased to Borrower under a lease which has expired or been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by Borrower to be, renewed or extended. In
addition, Administrative Agent, with the consent of Requisite Lenders, may
release or compromise any Collateral and the proceeds thereof constituting less
than all or substantially all of the Collateral.

 

(2) Confirmation of Authority; Execution of Releases. Without in any manner
limiting Administrative Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Subsection 8.2(I)(1)), each
Lender agrees to confirm in writing, upon request by Administrative Agent or
Borrower, the authority to release any property covered by the Security
Documents conferred upon Administrative Agent under clauses (i) through (iii) of
the first sentence of Subsection 8.2(I)(1). Upon receipt by Administrative Agent
of confirmation from each Lender of its authority to release or compromise any
particular item or types of property covered by the Security Documents under
Subsection 8.2(I)(1), and upon at least ten Business Days’ prior written request
by Borrower, Administrative Agent shall (and is hereby irrevocably authorized by
Lenders to) execute such documents as may be necessary to evidence the release
or compromise of the Liens granted to Administrative Agent, for the benefit of
Administrative Agent and Lenders, upon such Collateral, provided that (i)
Administrative Agent shall not be required to execute any such document on terms
which, in Administrative Agent’s opinion, would expose Administrative Agent to
liability or create any obligation or entail any consequence other than the
release or compromise of such Liens without recourse or warranty, and (ii) such
release or compromise shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrower, in respect of) all
interests retained by Borrower in the Collateral, including proceeds of any sale
or other disposition of any Collateral, all of which shall continue to
constitute part of the property covered by the Security Documents.

 

-50-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(3) Absence of Duty. Administrative Agent shall have no obligation whatsoever to
any Lender or any other Person to assure that the property covered by the
Security Documents exists or is owned by Borrower, or is cared for, protected or
insured or has been encumbered or that the Liens granted to it have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to it in this Agreement or in any other Loan Document, it being
understood and agreed that in respect of the property covered by the Security
Documents or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its discretion, given
Administrative Agent’s own interest in property covered by the Security
Documents, as one of Lenders and as Administrative Agent, provided that
Administrative Agent shall act in conformance with Subsection 8.2 and exercise
the same care which it would in dealing with loans for its own account and shall
be liable for its and its Representatives’ gross negligence, bad faith or
willful misconduct.

 

(J) Agency for Perfection; Enforcement of Security by Administrative Agent.
Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with Article 9 of the Uniform Commercial Code in any
applicable jurisdiction, can be perfected only by possession. Should any Lender
(other than Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions
without affecting any Lender’s rights of set-off. Each Lender agrees that it
will not have any right individually to enforce or seek to enforce any Security
Document or to realize upon any collateral security for the Loans, it being
understood and agreed that such rights and remedies may be exercised only by
Administrative Agent.

 

(K) Dissemination of Information. Administrative Agent will use its best efforts
(except where otherwise provided herein) to provide Lenders with any information
received by Administrative Agent from Borrower which is required to be provided
to a Lender hereunder or which is otherwise requested by any Lender, provided
that Administrative Agent shall not be liable to Lenders for any failure to do
so, except to the extent that such failure is attributable to Administrative
Agent’s or its Representatives’ gross negligence, bad faith or willful
misconduct.

 

8.3 Amendments, Consents and Waivers for Certain Actions.

 

(A) Except as otherwise provided in this Agreement (including this Subsection
8.3 and Subsection 9.2), any Lender Addition Agreement or any other Loan
Document, the consent of Requisite Lenders and Borrower will be required to
amend, modify, terminate, or waive any provision of this Agreement or any of the
other Loan Documents (other than any Related Interest Rate Agreement, which may
only be amended, modified or terminated, or any provision thereof waived, in
accordance with the terms thereof and with the consent of Administrative Agent).

 

-51-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(B) In the event Administrative Agent requests the consent of a Lender and does
not receive a written consent or denial thereof within ten Business Days after
such Lender’s receipt of such request, then such Lender will be deemed to have
denied the giving of such consent.

 

8.4 Disbursement of Funds. Administrative Agent shall advise each Lender by
telephone or telecopy of the amount of such Lender’s Pro Rata Share of any Loan
requested by Borrower no later than 11:00 a.m. (Denver, Colorado time) at least
two Business Days immediately preceding the Funding Date applicable thereto (in
the case of LIBOR Loans), otherwise on the Business Day immediately preceding
the Funding Date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Pro Rata Share of such requested Loan, in
same day funds, by wire transfer to Administrative Agent’s account by no later
than 1:00 p.m. (Denver, Colorado time) on such Funding Date. If any Lender fails
to pay the amount of its Pro Rata Share forthwith upon Administrative Agent’s
demand, Administrative Agent shall promptly notify Borrower, and Administrative
Agent shall disburse to Borrower, by wire transfer of immediately available
funds, that portion of such Loan as to which Administrative Agent has received
funds. In such event, Administrative Agent may, on behalf of any Lender not
timely paying Administrative Agent, disburse funds to Borrower for Loans
requested, subject to the provisions of Subsection 8.5(B). Each such Lender
shall reimburse Administrative Agent on demand for all funds disbursed on its
behalf by Administrative Agent. Nothing in this Subsection 8.4 or elsewhere in
this Agreement or the other Loan Documents, including the provisions of
Subsection 8.5, shall be deemed to require Administrative Agent (or any other
Lender) to advance funds on behalf of any Lender or to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that Administrative Agent or Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

8.5 Disbursements of Advances; Payments.

 

(A) Pro Rata Treatment; Application. Upon receipt by Administrative Agent of
each payment from Borrower hereunder, other than as described in the succeeding
sentence, Administrative Agent shall promptly credit each Lender’s account with
its Pro Rata Share of such payment in accordance with such Lender’s Pro Rata
Share and shall promptly wire advice of the amount of such credit to each
Lender. Each payment to Administrative Agent of its fees shall be made in like
manner, but for the account of Administrative Agent.

 

(B) Availability of Lender’s Pro Rata Share.

 

(1) Unless Administrative Agent has been notified by a Lender prior to a Funding
Date of such Lender’s intention not to fund its Pro Rata Share of the Loan
amount requested by Borrower, and Administrative Agent has given notice pursuant
to Subsection 8.4, Administrative Agent may assume that such Lender will make
such amount available to Administrative Agent on the Funding Date. If such
amount is not, in fact, made available to Administrative Agent by such Lender
when due, and Administrative Agent disburses funds to Borrower on behalf of such
Lender, Administrative Agent will be entitled to recover such amount on demand
from Borrower, without set-off, counterclaim or deduction of any kind, with
interest thereon at the rate per annum then applicable to such Loan.

 

-52-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(2) Nothing contained in this Subsection 8.5(B) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Administrative Agent or Borrower may have against such Lender as a result of a
default by such Lender under this Agreement.

 

(C) Return of Payments.

 

(1) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrower and such related payment is not received by
Administrative Agent, then Administrative Agent will be entitled to recover such
amount from such Lender without set-off, counterclaim or deduction of any kind.

 

(2) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to Borrower or paid
to any other Person pursuant to any solvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement, Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Administrative Agent on demand any portion
of such amount that Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as Administrative Agent is required
to pay to Borrower or such other Person, without set-off, counterclaim or
deduction of any kind.

 

SECTION 9

MISCELLANEOUS

 

9.1 Indemnities. Borrower agrees to indemnify, pay, and hold Administrative
Agent and each Lender and their respective Affiliates and the respective
officers, directors, employees, Administrative Agent, and attorneys of
Administrative Agent, Lender and their respective Affiliates (the “Indemnitees”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits and claims of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Indemnitee as a
result of Administrative Agent and each Lender being a party to this Agreement
or otherwise in connection with this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby; provided, that
Borrower shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence or willful misconduct of that
Indemnitee, in each such case as determined by a final non appealable judgment
of a court of competent jurisdiction. This Subsection 9.1 and all
indemnification provisions contained within any other Loan Document shall
survive the termination of this Agreement.

 

9.2 Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Agreement, the
Notes or any of the other Loan Documents (other than any Related Interest Rate
Agreement, which may only be amended, modified or terminated, or any provision
thereof waived, in accordance with the terms thereof), or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative

 

-53-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Agent, if expressly set forth herein, in any Note or in any other Loan
Document); provided, that, notwithstanding any other provision of this Agreement
to the contrary and except, with respect to an assignee or assignor hereunder,
to the extent permitted by any applicable Lender Addition Agreement, no
amendment, modification, termination or waiver shall, unless in writing and
signed by all Lenders, do any of the following: (i) increase any Lender’s Pro
Rata Share of any Loan Commitment or change a pro rata payment of any Lender;
(ii) reduce the principal of, rate of interest on or fees payable with respect
to any Loan (other than indirectly by reason of an amendment to a defined
terms); (iii) extend the Revolver Expiration Date or the Term Loan Maturity Date
or extend any other scheduled date on which any Obligation is to be paid (other
than the date of any prepayment); (iv) change the percentage of Lenders which
shall be required for Lenders or any of them to take any action hereunder; (v)
release or subordinate Administrative Agent’s Lien on all or substantially all
of the Collateral (except if the release or subordination of such Collateral is
permitted under and effected in accordance with this Agreement or any other Loan
Document) or any material guaranty of the Obligations (except to the extent
expressly contemplated thereby); (vi) amend or waive this Subsection 9.2 or the
definitions of the terms used in this Subsection 9.2 insofar as the definitions
affect the substance of this Subsection 9.2; or (vii) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document; and provided, further, that no amendment, modification,
termination or waiver affecting the rights or duties of Administrative Agent
under any Loan Document shall in any event be effective, unless in writing and
signed by Administrative Agent, in addition to Lenders required hereinabove to
take such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Administrative Agent to take additional Collateral pursuant to any
Loan Document. No notice to or demand on Borrower or any other Person in any
case shall entitle Borrower or such Person to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Subsection 9.2
shall be binding upon each holder of the Notes at the time outstanding, each
future holder of the Notes, and, if signed by Borrower, upon Borrower.

 

9.3 Notices. Any required notice or other communication shall be in writing
addressed to the respective party as set forth below and may be personally
delivered, telecopied, sent by overnight courier service or U.S. mail and shall
be deemed to have been given: (i) if delivered in person, when delivered; (ii)
if delivered by telecopy, on the date of transmission if transmitted on a
Business Day before 2:00 p.m. (Denver, Colorado time) and otherwise on the
Business Day next succeeding the date of transmission; (c) if delivered by
overnight courier, two Business Days after delivery to the courier properly
addressed; or (d) if delivered by U.S. mail, four Business Days after deposit
with postage prepaid and proper address.

 

Notices shall be addressed as follows:

 

If to Borrower:    Atlantic Tele-Network, Inc.      10 Derby Square      Salem,
MA 01970      Attn: Michael Prior      Fax No.: 978-744-3951

 

-54-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

With a copy to:    Edwards & Angell, LLP      101 Federal Street      Boston, MA
02110-1800      Attn: Leonard Q. Slap      Fax No.: 617-439-4170

 

If to a Lender or Administrative Agent: To the address set forth on the
signature page hereto or in the applicable Lender Addition Agreement

 

9.4 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Administrative Agent or any Lender to exercise, nor any partial
exercise of, any power, right or privilege hereunder or under any other Loan
Documents shall impair such power, right, or privilege or be construed to be a
waiver of any Default or Event of Default. All rights and remedies existing
hereunder or under any other Loan Document are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

9.5 Marshaling; Payments Set Aside. Neither Administrative Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower or any other Person makes
payment(s) or Administrative Agent enforces its Liens or Administrative Agent or
any Lender exercises its right of set-off, and such payment(s) or the proceeds
of such enforcement or set-off is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid by anyone
(whether by demand, litigation, settlement or otherwise), then to the extent of
such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 

9.6 Severability. The invalidity, illegality, or unenforceability in any
jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.

 

9.7 Lenders’ Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several and not joint and no Lender shall
be responsible for the obligation or commitment of any other Lender hereunder.
In the event that any Lender at any time should fail to make a Loan as herein
provided, Lenders, or any of them, at their sole option, may make the Loan that
was to have been made by the Lender so failing to make such Loan. Nothing
contained in any Loan Document and no action taken by Administrative Agent or
any Lender pursuant hereto or thereto shall be deemed to constitute Lenders to
be a partnership, an association, a joint venture or any other kind of entity.
The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

9.8 Headings. Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

-55-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

9.9 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT APPLICATION
OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.

 

9.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, except that Borrower may not assign its rights or obligations hereunder
without the written consent of all Lenders.

 

9.11 No Fiduciary Relationship. No provision in the Loan Documents and no course
of dealing between the parties shall be deemed to create any fiduciary duty
owing to Borrower or its Subsidiaries or Affiliates by Administrative Agent or
any Lender.

 

9.12 Construction. Administrative Agent, each Lender and Borrower acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review the Loan Documents with its legal counsel
and that the Loan Documents shall be constructed as if jointly drafted by
Administrative Agent, each Lender and Borrower.

 

9.13 Confidentiality. Administrative Agent and Lenders agree to hold any
confidential information sufficiently identified as being confidential or
proprietary that they may receive from Borrower and its Subsidiaries pursuant to
this Agreement in confidence, except for disclosure: (i) on a confidential basis
to directors, officers, employees, Administrative Agent or legal counsel,
independent public accountants and other professional advisors of Administrative
Agent or Lenders or their respective Affiliates; (ii) to regulatory officials
having jurisdiction over Administrative Agent or Lenders or their Affiliates;
(iii) as required by Applicable Law or legal process; or (iv) in connection with
any legal proceeding between or among Administrative Agent or Lenders or their
Affiliates and Borrower or its Subsidiaries or Affiliates (provided that, in the
event Administrative Agent or Lenders or their Affiliates are so required to
disclose such confidential information pursuant to clause (iii) of this
Subsection 9.13, Administrative Agent or Lenders shall promptly notify Borrower
(unless legally prohibited from so doing), so that Borrower or any of its
Subsidiaries may seek, at its sole cost and expense, a protective order or other
appropriate remedy); and (v) to another Person in connection with a disposition
or proposed disposition to that Person of all or part of that Lender’s interests
hereunder or a participation interest in its Pro Rata Share, provided that such
disclosure is made subject to an appropriate confidentiality agreement on terms
substantially similar to this Subsection 9.13. For purposes of the foregoing,
“confidential information” shall mean all information respecting Borrower or its
Affiliates or Subsidiaries, other than (A) information previously filed by
Borrower or its Affiliates or Subsidiaries with any Governmental Authority and
available to the public or otherwise made available to third parties on a
non-confidential basis, (B) information previously published in any public
medium from a source other than, directly or indirectly, Administrative Agent or
Lenders in violation of this Subsection 9.13 and (C) information obtained by
Administrative Agent or Lenders from a source independent of Borrower or its
Subsidiaries.

 

-56-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

9.14 Consent to Jurisdiction and Service of Process.

 

(A) BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF COLORADO, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS. BORROWER,
ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT,
PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(B) BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY AGREE THAT SERVICE OF THE
SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN
RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO BORROWER, ADMINISTRATIVE AGENT OR
LENDERS AT THE ADDRESS TO WHICH NOTICES TO BORROWER, ADMINISTRATIVE AGENT AND
LENDERS ARE THEN TO BE SENT PURSUANT TO SUBSECTION 9.3 AND THAT PERSONAL SERVICE
OF PROCESS SHALL NOT BE REQUIRED. NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT
SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY LAW.

 

9.15 Waiver of Jury Trial. BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR
ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION AND ANY RELATIONSHIP THAT IS BEING ESTABLISHED AMONG ANY OF THEM.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. BORROWER,
ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER, ADMINISTRATIVE
AGENT AND LENDERS FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN

 

-57-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. BORROWER, ADMINISTRATIVE
AGENT AND LENDERS ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ADMINISTRATIVE AGENT AND EACH LENDER.

 

9.16 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, and the execution and
delivery of the Notes. Notwithstanding anything in this Agreement or implied by
law to the contrary, the agreements of Borrower set forth in Subsections 1.4(D),
1.11, 1.14, 9.1, 9.9, 9.14 and 9.15 and the agreements of Lenders set forth in
Subsection 8.2(E) (together with any other Sections and Subsections stated
herein to so survive) shall survive the payment of the Loans and the termination
of this Agreement.

 

9.17 Entire Agreement. This Agreement, the Notes and the other Loan Documents
referred to herein embody the final, entire agreement among the parties hereto
and supersede any and all prior commitments, agreements, representations,
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

9.18 Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

 

SECTION 10

DEFINITIONS

 

10.1 Certain Defined Terms. The terms defined below are used in this Agreement
as so defined. Terms defined in the preamble and recitals to this Agreement are
used in this Agreement as so defined.

 

“Acquisition” means Borrower’s acquisition of 95% of the membership interests of
Commnet as of even date herewith as contemplated in the Asset Purchase
Agreement.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.5(C) and, in the case a decrease in an applicable margin is warranted, a
written notice from Borrower to decrease such margin.

 

-58-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means, (A) with respect to Borrower or any of its Subsidiaries, any
Person: (i) directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) directly or indirectly owning or holding 10% or
more of any equity interest in Borrower or any Subsidiary of Borrower; or (iii)
10% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any Subsidiary of Borrower, excluding
for purposes of this clause (A) Affiliates which are also Borrower, (B) with
respect to Administrative Agent and Lenders hereunder, any Person which controls
or is controlled by or is under common control with such Person and (C) with
respect to Affiliates of Administrative Agent, any Person which controls or is
controlled by or is under common control with such Person. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as amended, modified, supplemented, extended and restated from time to
time as permitted herein.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Arranger” means CoBank in its capacity as Arranger for Lenders under this
Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any of its
Subsidiaries of any of the following: (i) any of the capital stock or the
ownership interests of Borrower or any of their Subsidiaries, or (ii) any or all
of Borrower’s or any of its Subsidiaries’ assets, other than (a) bona fide sales
of inventory to customers in the ordinary course of business, (b) dispositions
of obsolete equipment not used or useful in the business of Borrower or any of
its Subsidiaries, (c) sales of Cash Equivalents for fair value and (d) the sale
of Commnet’s 36.625% interest in Commnet Florida, LLC.

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
aggregate principal balance of all Revolver Loans then outstanding hereunder.

 

-59-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75 percent of the United
States’ 30 largest commercial banks, or if the Eastern Edition of The Wall
Street Journal or such rate is not published on such day, such rate as last
published in the Eastern Edition of The Wall Street Journal. In the event the
Eastern Edition of The Wall Street Journal ceases to publish such rate or an
equivalent, the term “Prime Rate” shall be determined by reference to such other
regularly published prime rate based upon any averaging of such 30 banks, as
Administrative Agent shall determine, or if no such published average prime rate
is available, then the term “Prime Rate” shall mean a variable rate of interest
per annum as determined by Administrative Agent equal to the highest of the
“prime rate,” “reference rate,” “base rate” or other similar rate announced from
time to time by any of Bankers Trust Company and Citibank as selected by
Administrative Agent (with the understanding that any such rate may merely be a
reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by such bank). Any change in the “Prime Rate”
shall be automatic, without the necessity of notice being provided to Borrower
or any other party.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“Borrower Pledged Cash” means deposits in the name of Borrower (and not of its
Subsidiaries) of the Borrower’s funds located in commercial banks in the United
States and in deposit accounts of which the Administrative Agent has “control”
(as defined in Article 9 of the Uniform Commercial Code in effect in the State
of Colorado, as amended from time to time).

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of Colorado, Georgia or Massachusetts or is a day
on which banking institutions located in such jurisdictions are closed or which
the Federal Reserve Banks are closed, and (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (i) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means: (i) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the

 

-60-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

full faith and credit of the United States of if not so backed, then having a
rating of at least A+ from Standard & Poor’s Rating Service and at least A1 from
Moody’s Investors Service, Inc., in each case maturing within two years from the
date of acquisition thereof; (ii) commercial paper maturing no more than one
year from the date issued and, at the time of acquisition, having a rating of at
least A-1 from Standard & Poor’s Rating Service or at least P-1 from Moody’s
Investors Service, Inc.; (iii) certificates of deposit or bankers’ acceptances
maturing within one year from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$500,000,000; (iv) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $100,000 or the maximum amount of insurance applicable to the
aggregate amount of Borrower’s deposits at such institution; and (v) Investments
in CoBank, ACB or other Investments satisfactory to Administrative Agent.

 

“Change of Control” means: (i) a report on Schedule 13D shall be filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Act
disclosing that any person other than Borrower or any employee benefit plan
sponsored by Borrower, is the beneficial owner (as the term is defined in Rule
13d-3 under the Act) directly or indirectly, of 30% or more of the total voting
power represented by Borrower’s then outstanding voting securities (calculated
as provided in paragraph (d) of Rule 13d-3 under the Act in the case of rights
to acquire voting securities); or (ii) any person, other than Borrower or any
employee benefit plan sponsored by Borrower, shall purchase shares pursuant to a
tender offer or exchange offer to acquire any voting securities of Borrower (or
securities convertible into such voting securities) for cash, securities or any
other consideration, provided that after consummation of the offer, the person
in question is the beneficial owner directly or indirectly, of thirty percent or
more of the total voting power represented by Borrower’s then outstanding voting
securities (all as calculated under clause (i)); or (iii) the occurrence of (A)
any consolidation or merger of Borrower in which Borrower is not the continuing
or surviving corporation (other than a merger of Borrower in which holders of
common shares of Borrower immediately prior to the merger have the same
proportionate ownership of common shares of the surviving corporation
immediately after the merger as immediately before or a merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law), or pursuant to which
common Shares of Borrower will be converted into cash, securities or other
property, or (B) any sale, lease exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Borrower; or (iv) there shall have been a change in the composition of the Board
of Directors of Borrower at any time during any consecutive twenty-four month
period such that “continuing directors” cease for any reason to constitute at
least a 70% majority of the Board. For purposes of this clause, “continuing
directors” means those members of the Board who either were directors at the
beginning of such consecutive twenty-four month period or were elected by or on
the nomination or recommendation of at least a 70% majority of the then-existing
“continuing directors.” Notwithstanding the foregoing, no “Change of Control”
shall have occurred or be deemed to be continuing, during such time as Cornelius
B. Prior, Jr., his spouse or his lineal descendents, directly or in trust for
their benefit, shall have voting control of (a) 50% or more of the outstanding
shares entitled to vote, or (b) 35% or more of the outstanding shares entitled
to vote at a time when no other shareholders described above owns in the
aggregate 35% or more of the outstanding shares entitled to vote.

 

-61-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Closing Date” means September 15, 2005.

 

“Collateral” means, collectively: (i) all “Collateral” as defined in the
Security Documents; (ii) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (iii) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Collateral Contract Assignments” means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by Borrower or any of its Subsidiaries in favor
of Administrative Agent, for the benefit of itself and Lenders, as required
pursuant to Subsection 2.8, as amended, modified, supplemented, extended and
restated from time to time.

 

“Commnet Guaranty” means that certain Continuing Guaranty, dated as of the date
hereof, made by Commnet in favor of Administrative Agent, for the benefit of
itself and the Lenders, as amended, modified, supplemented, extended or restated
from time to time.

 

“Commnet Leverage Ratio” means, as of the date of calculation derived by
dividing (a) the result of (i) Indebtedness of Borrower (calculated on a
consolidated basis for Borrower and its Subsidiaries) minus (ii) the amount of
Borrowers Pledged Cash, each as of the date of calculation by (b) EBITDA for
Commnet (calculated on a consolidated basis for Commnet and its Subsidiaries)
for the then most recently completed four fiscal quarters.

 

“Commnet Operating Agreement” means the Third Amended and Restated Operating
Agreement of Commnet, dated as of the date hereof, as it may be amended,
modified, supplemented, extended and restated from time to time.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of management, technical and financial (including call rating)
or other services to companies providing such transport, connection or
monitoring services.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person: (i) with respect to any indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (ii) with respect to
any letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (iii) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement

 

-62-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates.
Contingent Obligations shall also include (a) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (c) any liability of such Person for the
obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

 

“Debt Service” means, for the applicable period, the sum of: (a) all principal
payments scheduled to be made on Indebtedness (or scheduled reductions in
commitments on lines of credit to the extent such reductions would cause the
repayment of principal amounts then outstanding under such lines) plus (b)
Interest Expense.

 

“Debt Service Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (a) EBITDA by (b) Debt Service, each for the then most
recently completed four fiscal quarters.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“EBITDA” means (i) the result of (1) sum of (a) net income or deficit, as the
case may be, excluding gains or losses on the sale of assets and extraordinary
(non-recurring, one-time) gains and losses, (b) total interest expense
(including non-cash interest), (c) depreciation and amortization expense, and
(d) income taxes, minus (2) to the extent included in calculating net income or
deficit, the sum of (a) interest income, (b) dividends and patronage income and
(c) equity in earnings from unconsolidated subsidiaries and joint ventures, and
(ii) will be measured for the then most recently completed four fiscal quarters,
adjusted to give effect to any acquisition, sale or other disposition, directly
or through a subsidiary, of any business (or any portion thereof) during the
period of calculation as if such acquisition, sale or other disposition occurred
on the first day of such period of calculation.

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or

 

-63-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

other hydrocarbons) to air, water, land or ground water, to the withdrawal or
use of ground water, to the use, handling or disposal of polychlorinated
biphenyls, asbestos or urea formaldehyde, to the treatment, storage, disposal or
management of hazardous substances (including petroleum, crude oil or any
fraction or derivative thereof, or other hydrocarbons), pollutants or
contaminants, to exposure to toxic, hazardous or other controlled, prohibited,
or regulated substances, including, without limitation, any such provisions
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (42 U.S.C. § 9601 et seq.), and the Resource Conservation
and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity to Assets Ratio” means the ratio derived by dividing (i) Equity by (ii)
consolidated total assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with Borrower
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of provisions relating to Section 412 of the IRC).

 

“ERISA Event” means, with respect to Borrower, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (a) a Reportable Event;
(b) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (c) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (e) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (f) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (g) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (h) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (i) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (j) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (k) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Facility” or “Facilities” means one or more of the Revolver Facility and the
Term Loan Facility.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Franchise” means any franchise or other authorization, ordinance or regulation
permitting the operation of a Communications System granted by any federal,
state or local Governmental Authority (including in Guyana).

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance

 

-64-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

with Generally Accepted Accounting Principles in the Independent Auditors
Reports’” issued by the Auditing Standards Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board that are applicable to the circumstances as of the
date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation (including Guyana), province, or state
or any political subdivision of any of the foregoing, and any government or any
Person exercising executive, legislative, regulatory or administrative functions
of or pertaining to government, and any corporation or other entity exercising
such functions owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing, including the FCC and any PUC.

 

“Indebtedness” as applied to any Person, means without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases or other capitalized agreements that is properly classified as
a liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith); (v)
all obligations created or arising under any conditional sale or other title
retention agreement; (vi) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, but only to the extent of the fair value of such property
or asset; (vii) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (viii) the net termination
obligations of such Person under any Interest Rate Agreement, calculated as of
any date as if such agreement or arrangement were terminated as of such date;
(ix) the maximum amount of all standby letters of credit issued or bankers’
acceptance facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); (x) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product;
(xi) with respect to the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or joint venturer, the least
of (A) such Indebtedness, (B) such Person’s actual liability for such
Indebtedness or (C) such Person’s investment in such partnership or joint
venture; (xii) obligations with respect to principal under Contingent
Obligations for the repayment of money or the deferred purchase price of
property, whether or not then due and payable (calculated as the maximum amount
of such principal); and (xiii) obligations under partnership, organizational or
other agreements to fund capital contributions or other equity calls with
respect to any Person or investment, or to redeem, repurchase or otherwise make
payments in respect to capital stock or other securities of such Person.

 

-65-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Interest Expense” shall mean, for the applicable period, the aggregate amount
of accrued interest on Indebtedness, and net amounts payable under Interest Rate
Agreements, whether paid in cash or accrued as a liability.

 

“Interest Period” shall mean any of LIBOR Interest Period or any Quoted Rate
Interest Period.

 

“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates and will also include any arrangement that
Lenders, in their sole discretion, may offer to Borrower to fix the interest
rate applicable to any portions of the Loans.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any beneficial interest in, including
stock, partnership interest or other equity securities of, any other Person; and
(ii) any direct or indirect loan, advance, transfer, guarantee, assumption of
liability or other obligation or liability, or capital contribution by Borrower
or any of its Subsidiaries to any other Person, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions identified as Lenders in the first paragraph of this Agreement and
their successors and permitted assigns pursuant to Subsection 8.1.

 

“Lender Addition Agreement” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitment and
other interests under this Agreement and the other Loan Documents in the form
attached hereto as Exhibit 10.1(A).

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(a) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant Interest Period are offered based on information
presented by the Telerate Service as quoted by the British Bankers Association
as of 11:00 a.m. (London time) on the day which is two Business Days prior to
the first day of such Interest Period, provided, that in the event British
Bankers Association ceases to provide such quotations (as determined by
Administrative Agent), then Administrative Agent will notify Borrower and
Administrative Agent and Borrower will agree upon a substitute basis for
obtaining such quotations, divided by (b) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”

 

-66-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

in Regulation D of such Board) which are required to be maintained by a member
bank of the Federal Reserve System (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto, as now and from time to time in
effect); such rate to be rounded upward to the next whole multiple of 0.01
percent.

 

“LIBOR Loans” means Loans (or portions thereof as permitted hereunder) accruing
interest at rates determined by reference to the LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any material telecommunications or similar license,
authorization, waiver, certificate of compliance, franchise, approval or permit,
whether for the acquisition, construction or operation of any Telecommunications
System, granted or issued by the FCC or any applicable PUC and held or utilized
by Borrower or any Subsidiary of Borrower, all of which are listed as of the
Closing Date on Schedule 5.13(A).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Loan
Commitments.

 

“Loan Commitment” or “Loan Commitments” means one or more of the Revolver Loan
Commitment and the Term Loan Commitment, as any such commitment is reduced from
time to time as provided in this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Security Documents, the Commnet Guaranty, any Related
Interest Rate Agreement to which a Lender or an Affiliate of a Lender is a party
and all other instruments, documents and agreements executed and delivered
concurrently herewith or at any time hereafter to or for the benefit of
Administrative Agent or any other Agent or Lender in connection with the Loans
and other transactions contemplated by this Agreement, all as amended, modified,
supplemented, extended or restated from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole, or (ii) the
impairment of any Liens in favor of Administrative Agent, of the ability of
Borrower and its Subsidiaries, taken as a whole, to perform their obligations
under the Loan Documents or of Administrative Agent or any Lender to enforce any
Loan Document or collect any of the Obligations. In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Material Contracts” means (a) the Material Contracts listed on Schedule 5.17,
(b) any contract or any other agreement, written or oral, of Borrower or any of
its Subsidiaries involving monetary liability of or to any such Person in an
aggregate amount in excess of $1,000,000 per annum and (c) any other contract or
agreement, written or oral, of Borrower or any of its Subsidiaries the failure
to comply with which could reasonably be expected to have a Material Adverse
Effect.

 

“Multi-employer Plan” means a Multi-employer plan as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes, is making,
made, or was at any time during the current year or the immediately preceding
six (6) years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower or any Subsidiary of
Borrower from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of (i)
the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance) and (ii) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed and
(iii) for Subsidiaries not wholly owned by Borrower, the percentage equal to the
ownership interests of Persons other than Borrower (by way of example, if
Borrower owns a Subsidiary 95%, who in turn owns another Subsidiary 80%, and an
Asset Disposition occurs at the other Subsidiary, only 76% (95% of 80%) of the
proceeds thereof that would otherwise have constituted Net Proceeds will
constitute Net Proceeds.

 

“Note” or “Notes” means one or more of the Revolver Notes and the Term Notes.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owed to Administrative Agent or any Lender
(or any Affiliate of a Lender party to a Related Interest Rate Agreement) under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now or from time to time hereafter owing, due or payable, or any combination
thereof, whether before or after the filing of a proceeding under the Bankruptcy
Code by or against Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Borrower or an ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

-68-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Permitted Encumbrances” means the following:

 

(1) Liens for taxes, assessments or other governmental charges not yet due and
payable or Liens for taxes, assessments or other governmental charges due and
payable if the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained on the books of Borrower and its Subsidiaries,
as applicable, in accordance with GAAP;

 

(2) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than 60 days delinquent or which are being
diligently contested in good faith; provided that a reserve or other appropriate
provision shall have been made therefor and in any event the aggregate amount of
liabilities secured by such Liens is less than $100,000;

 

(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security (other than any Lien imposed by the Employee Retirement Income
Security Act of 1974 or any rule or regulation promulgated thereunder), or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) in the amount and to the
extent permitted by Subsection 3.4;

 

(4) deposits, in an aggregate amount not to exceed $100,000, made in the
ordinary course of business to secure liability to insurance carriers;

 

(5) any attachment or judgment Lien which, individually or when aggregated, does
not constitute an Event of Default under Subsection 6.1(I) (whether individually
or when aggregated with other such Liens);

 

(6) easements, rights of way, restrictions and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of Borrower or any of its Subsidiaries or materially adversely
affecting the value of any Collateral;

 

(7) Liens in favor of Administrative Agent, for the benefit of itself and
Lenders;

 

(8) Liens in favor of CoBank as set forth in Subsection 2.6;

 

(9) Liens securing purchase money security agreements and Capital Leases
permitted under Subsection 3.1(C), provided that such Liens do not encumber any
property other than the items purchased with the proceeds of such Indebtedness
or leased pursuant to such Indebtedness (and the proceeds of such property) and
such liens do not secure any amounts other than amounts necessary to purchase or
lease such items; and

 

-69-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(10) Lien in favor of US Bancorp Equipment Finance, Inc. securing the Airplane
Indebtedness, provided that such Lien does not encumber any property other than
the airplane purchased with such Indebtedness.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or an ERISA Affiliate sponsors or maintains or to which Borrower
or an ERISA Affiliate makes, is making, or is obligated to make contributions
and includes any Pension Plan.

 

“Pro Rata Share” means, the percentage obtained by dividing (i) such Lender’s
commitment to make Loans under the Loan Commitment, as set forth on the
signature page of this Agreement opposite such Lender’s signature or in the most
recent Lender Addition Agreement, if any, executed by such Lender, by (ii) the
sum of all such commitments of all Lenders to make Loans under the Loan
Commitment.

 

“PUC” means any state, provincial or other local regulatory agency or body,
including the Guyanan Public Utilities Commission, that exercises jurisdiction
over the rates or services or the ownership, construction or operation of any
Telecommunications System or over Persons who own, construct or operate a
Telecommunications System, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“Purchase Agreement” means that Merger Agreement by and among Borrower, Commnet
and certain other Persons, dated as of July 26, 2005, pursuant to which Borrower
agrees to purchase substantially all of the assets of Commnet.

 

“Quoted Rate Loan” means Loans accruing interest at Quoted Rate.

 

“Related Interest Rate Agreement” means any Interest Rate Agreement, in form and
content acceptable to Administrative Agent, entered into by Borrower to hedge
the interest rate exposure applicable to any portions of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two Lenders (to the extent more than one
Lender holds any Loan Commitment) who have in the aggregate Pro Rata Shares
greater than 50%.

 

“Restricted Junior Payment” means: (i) any dividend or other distribution,
direct or indirect, on account of any equity interest in Borrower or any of its
Subsidiaries, including any

 

-70-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

ownership interest and any shares of any class of stock or other equity interest
of Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of a class of stock or other equity interest
to the holders of that class; (ii) any redemption, repurchase, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any equity interest in Borrower or
any of its Subsidiaries, including any ownership interest and any shares of any
class of stock of Borrower or any of its Subsidiaries now or hereafter
outstanding; (iii) any payment or prepayment of interest on, principal of,
premium, if any, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Indebtedness
subject to subordination provisions for the benefit of Administrative Agent and
Lenders; and (iv) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any equity interest in
Borrower or any of its Subsidiaries, including any ownership interest and shares
of any class of stock of Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolver Expiration Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) October 31, 2010.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A).

 

“Revolver Loan Commitment” means, initially $20,000,000, as such amount is
reduced from time to time as provided in this Agreement.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, in form and content approved by Administrative Agent, executed by
Borrower and their Subsidiaries, in favor of Administrative Agent, for the
benefit of itself and Lenders, encumbering personal property of Borrower,
wherever situated, as it may be amended, modified, supplemented, extended or
restated from time to time.

 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of Borrower and its Subsidiaries to provide
collateral security with respect to the Obligations, including, without
limitation, the Security Agreement, any Collateral Contract Assignments and all
instruments, documents and agreements executed pursuant to the terms of the
foregoing, in such case, as amended, modified, supplemented, extended and
restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, Syndication Agent, Collateral Agent and Lenders, created
hereunder or under any of the Security Documents to secure the Obligations.

 

-71-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Term Loan” means the Loan under the Term Loan Commitment.

 

“Term Loan Commitment” means $50,000,000.

 

“Term Loan Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B).

 

“Term Loan Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) October 31, 2010.

 

“Term Loan Note or “Term Loan Notes” means one or more of the notes of Borrower
substantially in the form of Exhibit 10.1(C), or any combination thereof, and
any replacements, restatements, renewals or extensions of any such notes, in
whole or in part.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

“Total Leverage Ratio” means, as of the date of calculation, the ratio derived
by dividing (a) Indebtedness by (b) EBITDA for the most recently completed four
fiscal quarters.

 

10.2 Other Definitional Provisions. References to “Sections,” “Subsections,”
“Exhibits” and “Schedules” shall be to Sections, Subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in Subsection 10.1 may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, “hereof,” “herein,” “hereto,” “hereunder” and the
like mean and refer to this Agreement as a whole and not merely to the specific
section, paragraph or clause in which the respective word appears; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation”; references to agreements and
other contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations. All
references in the Loan Documents to a Lender party to a Related Interest Rate
Agreement shall include any Person that was a Lender (or an Affiliate of a
Lender) at the time it entered into such Related Interest Rate Agreement and
subsequently ceased to be a Lender.

 

[Signatures follow on the next page.]

 

-72-



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

ATLANTIC TELE-NETWORK, INC., as Borrower By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[Signatures continued on following page]



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

[Signatures continued from previous page]

 

Commitment to make Revolver Loans: $0       COBANK, ACB, as Administrative
Agent, Arranger and as a Lender Pro Rata Share of Revolver Loan Commitment: 0%  
              By:  

 

--------------------------------------------------------------------------------

Commitment to make the Term Loan: $50,000,000           John Cole            
Vice President Pro Rata Share of the Term Loan: 100%       Address:            
CoBank, ACB             900 Circle 75 Parkway Total Lender Loan Commitment:
$50,000,000           Suite 1400             Atlanta, Georgia 30339-5946        
    Attn: Communications and Pro Rata Share of the Revolving Loan Commitment and
Term Loan Commitment: 71.43%           Energy Banking Group           Fax No.:
(770) 618-3202         With copy to:             CoBank, ACB             5500 S.
Quebec Street             Greenwood Village, CO 80111             Attn:
Communications and Energy             Banking Group             Fax No.: (303)
224-2718

 

[Signatures continued on following page]



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

[Signatures continued from previous page]

 

Commitment to make Revolver Loans: $20,000,000      

BANCO POPULAR DE PUERTO RICO,

as a Lender

Pro Rata Share of Revolver Loan Commitment: 100%                         By:  

 

--------------------------------------------------------------------------------

Commitment to make the Term Loan: $0           Valentino I. McBean            
Senior Vice President and Regional Manager Pro Rata Share of the Term Loan: 0%  
                          Address:   Banco Popular de Puerto Rico

Total Lender Loan Commitment: $20,000,000

 

             

P.O. Box 8580 Charlotte Amalie

St. Thomas, U.S. Virgin Islands 00801

Pro Rata Share of the Revolving Loan Commitment and Term Loan Commitment: 28.57%
              Attn:  

 

--------------------------------------------------------------------------------

                 

 

--------------------------------------------------------------------------------

                 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 3.3(C)

 

Existing Investments

 

1. Securities held in Borrower’s account with Bear, Stearns & Co. in Boston, MA:

 

  •   Federal Home Loan Bank, dated 4/5/05, due 4/5/07, $1,000,000 face amount.

 

  •   Federal National Mortgage Association, 3.75% to 3/06 (resets quarterly),
dated 3/30/05, due 3/30/07, $1,000,000 face amount.

 

2. Investments in Subsidiaries noted on Schedule 5.19.

 

3. Cash Equivalents in deposit accounts maintained by Borrower and its
Subsidiaries.

 

4. Investments in Affiliates:

 

Name of Affiliate

--------------------------------------------------------------------------------

  

Member/Shareholder

--------------------------------------------------------------------------------

   Units
Owned


--------------------------------------------------------------------------------

   %
Owned


--------------------------------------------------------------------------------

Commnet of Delaware, LLC

   Commnet Wireless, LLC         50.00

Commnet of California, LLC

   Commnet Wireless, LLC         50.00

Commnet of Florida, LLC

   Commnet Wireless, LLC         36.625

Tennessee Cellular Telephone Company, L.L.C.

   Commnet Wireless, LLC         33.33

MoCelCo, L.L.C.

   Commnet of Missouri, LLC         35

 

5. Other Investments in Affiliates:

 

  •   Pursuant to the Loan Agreement by and between Commnet Wireless, LLC (as
assigned by Commnet Wireless, Inc.) and Commnet of Florida, LLC, dated September
18, 2002, and the related Non-Negotiable Promissory Note, dated September 18,
2002, Commnet of Florida, LLC currently owes Commnet Wireless, LLC $3,077,000 in
note principal.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 3.8

 

Transactions with Affiliates

 

1. Pursuant to the Members’ Agreement by and between Commnet Wireless, LLC and
Monroe Telephone Services, LLC, dated December 19, 2003, Commnet Wireless, LLC
is obligated to purchase from Monroe Telephone Services, LLC a 12.375%
membership interest in Commnet of Florida, LLC for $1.5 million on or before
July 15, 2006.

 

2. Certain officers and directors of Borrower and Choice residing in the U.S.
Virgin Islands are provided with discounted or free services by Choice
Communications.

 

3. From time to time, Borrower has chartered a small aircraft from Tropical
Aircraft Co. Borrower Chairman is the owner of Tropical Aviation.

 

4. In July 2008, Bermuda Digital Communications, Ltd. (BDC) has the option to
purchase from the Borrower all of the BDC equity owned by Borrower at a purchase
price equal to the fair market value of such shares.

 

5. BDC and Borrower’s Subsidiaries have an obligation to pay management fees to
Borrower; which obligation, in BDC’s case, terminates in 2008.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.3(A)

 

Jurisdiction of Organization

 

A. Organization and Powers

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

 

Exceptions to Power and Authority

--------------------------------------------------------------------------------

Borrower  

Delaware, U.S. Virgin

Islands – St. Thomas, U.S.

Virgin Islands – St. Croix

  None. Guyana Telephone & Telegraph Co., Ltd.   Guyana   None. Choice
Communications, LLC  

U.S. Virgin Islands – St. Thomas,

U.S. Virgin Islands – St. Croix

  None. Bermuda Digital Communications, Ltd.   Bermuda   None. Atlantic
Tele-Center, Inc.   Guyana   None. Call Home Telecom   U.S. Virgin Islands – St.
Thomas   None. ATN (Haiti) S.A.   Haiti   None. Transnet, S.A.   Haiti   None.
Commnet Wireless, LLC   Delaware   None. Commnet of Arizona, LLC   Delaware  
None. Commnet Four Corners, LLC   Delaware   None. Commnet Illinois, LLC  
Delaware   None. Commnet of Missouri, LLC   Delaware   None. Excomm, LLC  
Delaware   None. Chama Wireless, LLC   Delaware   None. Commnet of Florida, LLC
  Florida   None. Elbert County Wireless, LLC   Colorado   None. Commnet of
California, LLC   Delaware   None. Commnet of Delaware, LLC   Delaware   None.
Tennessee Cellular Telephone Company, LLC   Texas   None. MoCelCo, LLC  
Delaware   None. Pacificom Holdings, LLC   Delaware   None.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.3(C)

 

Qualification to Transact Business

 

C. Qualification

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

Borrower  

California (applied only - August 2005), Delaware,

Massachusetts, U.S. Virgin Islands – St. Thomas, U.S.

Virgin Islands – St. Croix

Guyana Telephone & Telegraph Co., Ltd.   Guyana Choice Communications, LLC  

U.S. Virgin Islands – St. Thomas, U.S. Virgin Islands – St.

Croix

Bermuda Digital Communications, Ltd.   Bermuda Atlantic Tele-Center, Inc.  
Guyana Call Home Telecom   U.S. Virgin Islands – St. Thomas ATN (Haiti) S.A.  
Haiti Transnet, S.A.   Haiti Commnet Wireless, LLC   Delaware Commnet of
Arizona, LLC   Delaware Commnet Four Corners, LLC   Delaware Commnet Illinois,
LLC   Delaware Commnet of Missouri, LLC   Delaware Excomm, LLC   Delaware Chama
Wireless, LLC   Delaware Commnet of Florida, LLC   Florida Elbert County
Wireless, LLC   Colorado Commnet of California, LLC   Delaware Commnet of
Delaware, LLC   Delaware Tennessee Cellular Telephone Company, LLC   Texas
MoCelCo, LLC   Delaware Pacificom Holdings, LLC   Delaware



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.10

 

Litigation, Etc.

 

1. The litigation and other contingencies, as described with reasonable
specificity, in Note 7 to the Financial Statements included in the Borrower’s
Quarterly Report on Form 10-Q filed with the SEC on August 15, 2005.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.11

 

Labor Matters

 

5.11(i) Collective Bargaining Agreements and Union Certification

 

1. GT&T “Handbook”: Memorandum of Agreement between GT&T and the Guyana Postal
and Telecommunication Workers Union.

 

2. Memorandum of Agreement between GT&T and Guyana Postal and Telecommunication
Workers Union, in Respect of Increases in Salaries for Employees in the
Bargaining Unit, From October 1, 2004 to September 30, 2006.

 

5.11(ii) Strikes, Labor Disputes, etc.

 

1. No significant disputes in last four years in Guyana or elsewhere. Union
contract is re-negotiated every two years and current contract runs until
September 2006.



 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.13(A)

 

License Information

 

1. Call Home Telecom LLC License

 

  •   International Telecommunications Certificate issued to Call Home Telecom
LLC (ITC-214-20000705-00393).

 

2. Choice Communications Licenses

 

  •   Special Temporary Authorization, May 24, 2005, related to EBS (ITFS
formerly) and BRS (MDS formerly) broadcast rights from sites on St. Thomas and
St. Croix.

 

  •   FCC Memorandum Opinion and Order, June 22, 2005, providing waiver of
filing freeze for new EBS applications.

 

  •   Local Multipoint Distribution Service License – WPLM395 – US Virgin
Islands, expiring June 17, 2008.

 

  •   International Telecommunications Certificate (ITC-214-20021219-0064),
Global or Limited Global Facilities – Based and Resale Service on February 7,
2003.

 

3. GT&T License

 

  •   License granted to GT&T under Section 7 of the Telecommunications Act of
1990, December 19, 1990.

 

  •   License to provide throughout Guyana public telephone, radio telephone,
cellular radio telephone, pay station telephone and national and international
voice and data transmission, a month other services.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Licensee Name

--------------------------------------------------------------------------------

   Radio Service


--------------------------------------------------------------------------------

   FCC Author.


--------------------------------------------------------------------------------

  

Other Govt. Author.

--------------------------------------------------------------------------------

Chama Wireless, LLC

   CL
CL
CL
CL    WPRS845
WPRS901
WPRS917
WPRS922    N/A

Commnet of Arizona, LLC

   CL    KNKR208    N/A

Commnet of Delaware, LLC

   CL    KNKR222    N/A

Commnet of Florida

   CL    WPSJ791    N/A

Commnet Four Corners, LLC

   CW
CW
CW    KNLH699
WPYH715
WPYH716   

KNLG838-L1 & KNLG840-L1,

spectrum manager leasehold interests in

KNLG838 & KNLG840, licenses

owned by subsidiaries of T-Mobile

Commnet Illinois, LLC

   CW
CW
CW    WQAE415
WQAF337
WQAJ963   

On August 1, 2005, Commnet

Illinois, LLC acquired the PCS

licenses known as call signs KNLG216

(BTA 337D – Ottumwa, Iowa) and KNLH449

(BTA 230F – Kirksville, Missouri).

Commnet Wireless, LLC

   CW
CW    WPQZ728
WQAE414   

WQAE414 has been leased to Freedom

Wireless Gila, Inc., treated as an “affiliate”

property; also, Freedom has the right

to purchase this license for $1,000

Elbert County Wireless, LLC

   CL    KNKR202   

KNLF244-L1, spectrum manager

leasehold interest in KNLF244,

a license owned by a

subsidiary of T-Mobile

Excomm, LLC

   CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL    WPUC784
WPUD593
WPUD594
WPUH602
WPUH619
WPUH805
WPUJ480
WPUK842
WPUP317
WPUX427
WPUY963
WPVI996
WPZE799     

MoCelCo, LLC

   CL    WPTD845    N/A

Tennessee Cellular Telephone Co

   CL    KNKR257    N/A

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.13(B)

 

Valid Licenses

 

1. Commnet Illinois, LLC operates in several counties in the state of Illinois
on a day-to-day basis as a manager under the supervision and control of the
licensee of the involved broadband PCS spectrum, a subsidiary of Cingular, LLC.
Commnet Illinois, LLC does so pursuant to a management agreement entered into
between itself and the Cingular, LLC subsidiary (at the time an AT&T Wireless
subsidiary) prior to the advent of the FCC’s spectrum leasing rules. When the
FCC spectrum leasing rules later came into effect, Commnet Illinois, LLC
suggested to AT&T Wireless that the management agreement be modified to become a
spectrum manager lease agreement, and an accompanying FCC filing be made.
However, AT&T Wireless replied that it could not amend or modify any existing
agreements, due to the prospect of a merger with Cingular, LLC. After that
merger was completed, Cingular, LLC advised Commnet Illinois, LLC that its
personnel were too busy with implementing the merger to focus on modifying the
Commnet Illinois, LLC agreement. Commnet Illinois, LLC has continued to raise
the issue with Cingular, LLC. In the meantime, Commnet Illinois, LLC continues
to operate in these markets day-to-day, pursuant to the still-existing
agreement.

 

Whether the advent of the new spectrum leasing set of rules would require the
filing of a notification to the FCC (jointly by Commnet Illinois, LLCI and
Cingular, LLC), is an open question. The matter is beyond Commnet Illinois,
LLC’s control, as such a filing is a joint filing, and would have to be signed
by Cingular, LLC as well as Commnet Illinois, LLC. The violation would be a
joint violation by both Commnet Illinois, LLC and Cingular, LLC.

 

2. Commnet Wireless, LLC and its “Subsidiaries”, as that term is defined in the
Credit Agreement, are not in compliance with FCC rules and regulations
pertaining to “enhanced 911” (“E911”).

 

As with most rural carriers, Commnet Wireless, LLC and its “Subsidiaries” and
“Company Investments”, as those terms are defined in the Merger Agreement (the
“Commnet Group”), face substantial obstacles to achieving full compliance with
FCC rules pertaining to “enhanced 911” (“E911”). As with other rural carriers,
the Commnet Group filed a request for waiver with the FCC. While those waiver
requests were pending, the FCC issued a Public Notice advising all carriers with
pending waiver requests to supplement those requests with additional
information, and the Commnet Group in its view did so in a timely manner. It is
the belief of the Commnet Group that the FCC staff misplaced that supplement. As
a result, when the FCC issued its recent E911 decision, Order, Revision of the
Commission’s Rules to Ensure Compatibility with Enhanced 911 Emergency Calling
Systems,              FCC Rcd.              (FCC 05-79, released April 1, 2005)
(“Tier III Order”), the FCC held that because the Commnet Group alone had failed
to file a supplement with the requested additional information, the Commnet
Group’s request for a waiver was denied without prejudice to refiling with
additional information. Id. at ¶¶ 109-110.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

The Commnet Group filed a petition for reconsideration that the Commnet Group
believes was timely, attaching the previously-filed supplement, and arguing that
the factual basis for the FCC’s decision (i.e., that no supplement had been
previously filed) was incorrect, and that the Commnet Group was therefore
entitled to the same relief afforded to the other rural carriers. That unopposed
petition for reconsideration remains pending. Commnet Wireless, LLC’s regulatory
counsel was advised in an oral and non-binding communication from FCC staff
personnel that the supplement had been timely filed and should have been
considered when the Tier III Order was released.

 

3. Choice Communications, while current on payments to USAC, is past due on
certain related information filings.

 

4. Choice Communications recently received an STA (special temporary
authorization) to continue to utilize its EBS and BRS Frequencies pending an FCC
review of those licenses in all jurisdictions.

 

5. Choice Communications appears to have missed payment of or not been credited
for a 2004 FCC Spectrum license fee. Choice made this payment on September 14,
2005.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.17

 

Material Contracts

 

Date

--------------------------------------------------------------------------------

  

Company

--------------------------------------------------------------------------------

  

Contract

--------------------------------------------------------------------------------

7/13/05

   Borrower/Q Advisors LLC    Engagement Letter

6/20/05

   Borrower/John Foster Real Estate c/o AT&T    Proposed Offer

 

•   GT&T has bilateral agreements with a number of international carriers that
generate revenues in excess of $1 million a year, including MCI, IDT, TSTT
(Trinidad), BET (Barbados), AT&T and British Telecom.

 

•   The Agreements referenced on Schedule 5.11.

 

•   The GT&T and Choice Licenses referenced on Schedule 5.13 (A).

 

•   Numerous outstanding purchase orders issued by GT&T to Nortel Networks
(approximately $4 million remaining to be paid) upon delivery and/or
satisfaction with performance for wireline and wireless (GSM) equipment.

 

•   Master Agreement, dated March 23, 2004, between GT&T and Cerillion
Technologies Limited for purchase of a billing system.

 

•   Purchase Agreement dated June 18, 1990, between the Government of the
Cooperative Republic of Guyana and Borrower.

 

•   Management Services Contract, dated July 17, 1998, between Borrower and BDC.

 

•   Subscription and Loan Agreement dated July 17, 1998 among Borrower, BDC and
Kurt Eve.

 

Date

--------------------------------------------------------------------------------

  

Company

--------------------------------------------------------------------------------

  

Contract

--------------------------------------------------------------------------------

11-19-01

   Commnet of Arizona, LLC / Falkenberg    Engagement Letter

5-12-04

   AT&T Wireless Services, Inc. / Commnet Wireless, LLC    GSM Build-Out
Agreement

12-19-03

   AT&T Wireless PCS, LLC / Commnet Wireless, LLC    Second Amended and Restated
CS, M and S Agreement

2-18-03

   AT&T Corp. / Commnet Wireless, Inc.    Amended and Restated Master Carrier
Agreement (LD)

4-22-03

   AT&T Wireless Services, Inc. / Commnet Wireless, LLC    GSM Build-Out
Agreement

12-22-03

   Commnet Wireless, LLC / Summit    Securities Purchase Agreement

7-15-04

   Commnet Wireless, LLC / Monroe Telephone    LLC Membership Interest
Assignment

7-18-05

   Commnet Wireless, LLC / Monroe Telephone    LLC Membership Interest
Assignment

10-26-02

   Commnet of Florida, LLC    Comprehensive Agreement

10-26-02

   Commnet of Florida, LLC    Construction Services and Management Agreement

9-18-02

   Commnet of Florida, LLC    Loan Agreement

9-18-02

   Commnet of Florida, LLC    Non-Negotiable Promissory Note



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

9-18-02

   Commnet of Florida, LLC    Security Agreement

11-30-04

   Hawkeye Switching / Commnet Wireless, LLC    Cellular Switching Agreement
(CDMA)

4-07-03

   Illuminet, Inc. / Commnet Wireless, LLC    ISUP Messaging Service Agreement

11-01-03

   Illuminet, Inc. / Commnet Wireless, LLC    Amendment One to ISUP Messaging
Service Agreement

11-01-03

   Illuminet, Inc. / Commnet Wireless, LLC    Amendment One to IS-41 Transport
Service Agreement

3-01-02

   MoCelCo, L.L.C.    Amended and Restated Agreement of Limited Liability Co.

8-05-04

   Commnet Management, LLC / Commnet Wireless, LLC    Class C Unit Agreement
(670 - $16.0 Million)

8-10-04

   Commnet Management, LLC / Commnet Wireless, LLC    Class C Unit Agreement (36
- $17.5 Million)

8-05-04

   Commnet Management, LLC    Restricted Unit Agreement (BS, MG, LT, MH,TK,
LH,DW)

8-10-04

   Commnet Management, LLC    Restricted Unit Agreement (Valkoun)

8-05-04

   Commnet Management, LLC    Joinder Agreement (BS, MG, LT, MH,TK, LH,DW)

9-01-04

   Commnet Management, LLC    Joinder Agreement (Valkoun)

3-15-04

   Qwest Communications Corp. / Commnet Wireless, LLC    Wholesale Services
Agreement (LD)

5-06-04

   Qwest Communications Corp. / Commnet Wireless, LLC    Amendment No. 1 to
Wholesale Services Agreement

8-06-04

   Qwest Communications Corp. / Commnet Wireless, LLC    Amendment No. 2 to
Wholesale Services Agreement

3-08-05

   Qwest Communications Corp. / Commnet Wireless, LLC    Amendment No. 3 to
Wholesale Services Agreement

4-29-05

   Qwest Communications Corp. / Commnet Wireless, LLC    Amendment No. 4 to
Wholesale Services Agreement

11-16-03

   Syniverse (EDS) / Commnet Wireless, LLC    Interoperator Services Agreement

8-16-03

   Syniverse (EDS) / Commnet Wireless, LLC    Interoperator Services Agreement
(FirstSource Exhibit)

3-01-05

   Syniverse (EDS) / Commnet Wireless, LLC    Amendment to the Interoperator
Services Agreement

4-09-04

   Commnet Supply, LLC / Commnet Wireless, LLC    Supply Agreement

9-14-04

   T-Mobile / Elbert County Wireless, LLC    Spectrum Manager Lease Agreement
(Elbert County)

6-13-05

   T-Mobile / Commnet Four Corners, LLC    Spectrum Manager Lease Agreement
(Pima County)

6-13-05

   T-Mobile / Commnet Four Corners, LLC    Spectrum Manager Lease Agreement
(Yuma County)

5-12-04

   Commnet Wireless, LLC / AT&T Wireless Services, Inc.    GSM Build-Out
Agreement

11-24-03

   United Clearing Plc / Commnet Wireless, LLC    Agreement for Financial
Clearing and Settlement Services

4-01-05

   United Clearing Plc / Commnet Wireless, LLC    Addendum Agreement (Data)

6-03-00

   AT&T Wireless Services, Inc.    Intercarrier Roamer Service Agreement

2-01-03

   AT&T Wireless Services, Inc.    Amendment to Intercarrier Roamer Services
Agreement



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

12-19-03

   AT&T Wireless Services, Inc.   Amendment to Intercarrier Roamer Services
Agreement

2-01-03

   AT&T Wireless Services, Inc.   GSM/PCS Roaming Agreement for GSM

5-16-03

   Cingular Wireless, LLC   Intercarrier Multi-Standard Roaming Agreement

7-23-03

   Cingular Wireless, LLC   Amendment No. 1 to Intercarrier Multi-Standard
Roaming Agmnt.

8-16-04

   Cellco Partnership/Verizon Wireless   Intercarrier Roamer Service Agreement

4-12-04

   T-Mobile USA, Inc.   International Roaming Agreement for GSM and/or 3GSM

10-04-04

   T-Mobile USA, Inc.   First Amendment to International Roaming Agreement

9-01-00

   WirelessCO, L.P./Sprint Spectrum   Intercarrier Roamer Service Agreement

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule 5.19

 

Subsidiaries

 

Name

--------------------------------------------------------------------------------

  

Member/Shareholder

--------------------------------------------------------------------------------

   Units
Owned


--------------------------------------------------------------------------------

   %
Owned


--------------------------------------------------------------------------------

Guyana Telephone & Telegraph Co., Ltd.    Atlantic Tele-Network, Inc.    16,500
   80.00 Choice Communications, LLC    Atlantic Tele-Network, Inc.    n/a   
100.00 Atlantic Tele-Center, Inc.    Atlantic Tele-Network, Inc.    100   
100.00 Call Home Telecom    Atlantic Tele-Network, Inc.    n/a    100.00 ATN
(Haiti) S.A.    Atlantic Tele-Network, Inc.    100    80.00 Transnet, S.A.   
Atlantic Tele-Network, Inc.    30    80.00 Chama Wireless, LLC    Commnet
Wireless, LLC    3,000    100.00 Commnet of Arizona, LLC    Commnet Wireless,
LLC    3,000    100.00 Commnet Four Corners, LLC    Commnet Wireless, LLC    56
   100.00 Commnet of Missouri, LLC    Commnet Wireless, LLC    3,000    100.00
Excomm, LLC    Commnet Wireless, LLC    2,400    80.00 Elbert County Wireless,
LLC    Commnet Wireless, LLC    77.0625    77.0625 Commnet Illinois, LLC   
Commnet Wireless, LLC    3,000    100.00 Commnet Wireless, LLC    Atlantic
Tele-Network, Inc.         95.00



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

EXHIBIT 1.3

 

ATLANTIC TELE-NETWORK, INC.

 

FORM OF NOTICE OF BORROWING/CONVERSION/CONTINUATION

 

CoBank, ACB, as Administrative Agent

5500 S. Quebec Street

Greenwood Village, Colorado 80111

Attention: Communications and Energy Banking Group

 

Ladies and Gentlemen:

 

Pursuant to that certain Credit Agreement, dated as of September 15, 2005 (as
such credit agreement may hereafter be amended, modified, supplemented, extended
or restated, the “Credit Agreement”), among Atlantic Tele-Network, Inc.
(“Borrower”), CoBank, ACB, as Administrative Agent (“Administrative Agent”) and
a Lender, and such other Lenders as from time to time may become a party to the
Credit Agreement. Borrower hereby requests that Administrative Agent take the
actions indicated below. Capitalized terms used but not defined herein have the
meanings given to them in the Credit Agreement.

 

Note: The following requirements apply to all requests:

 

  •   Requests must be made no later than 11:00 a.m. (Denver, Colorado time) on
a Business Day.

 

  •   Requests must be made at least three Business Days in advance of the
proposed borrowing, conversion or continuation date.

 

  •   LIBOR Loans must be in a minimum amount of $1,000,000 and whole multiples
of $500,000 in excess thereof.

 

  •   Quoted Rate Loans must be in a minimum amount of $5,000,000 and whole
multiples of $1,000,000 in excess thereof. Quoted Rate Loans are only available
with respect to the Term Loan Facility.

 

  •   Base Rate Loan advances must be in a minimum amount of $100,000.

 

  •   No more than a combined total of five LIBOR Loans and Quoted Rate Loans
under the Revolver Facility and the Term Loan Facility may be outstanding at any
one time.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

¨ REQUEST FOR BORROWING:

 

Borrowers hereby request an advance under the                     
[Revolver/Term Loan] Facility in the amount of $            , to be made on
[insert date]              and to bear interest pursuant to the interest rate
option(s) checked below [check all applicable]:

 

¨ Base Rate Loan in the principal amount of $            

 

¨ LIBOR Loan option in the principal amount of $            , for an Interest
Period of [check one:]

 

¨ 1 month ¨ 2 months ¨ 3 months ¨ 6 months ¨ 9 months or ¨ 12 months

 

¨ Quoted Rate Loan option in the principal amount of $            , for an
Interest Period of             .

 

In connection with such request under the Revolver Facility, Borrower hereby
certifies as follows:

 

  (a) The Revolver Loan Commitment as reduced pursuant to the Credit Agreement
is $            ;

 

  (b) The aggregate principal balance of Revolver Loans outstanding (not
including this requested Revolver Loan) is $            ; and

 

  (c) Therefore, the Available Revolver Loan Commitment, calculated as provided
in the definition thereof in the Credit Agreement, is $             ((a) minus
(b)).

 

¨ REQUEST FOR CONVERSION:

 

Borrower hereby requests that the following                      [Revolver/Term]
Loan(s) be converted to [a] new interest rate option[s] as indicated [check all
applicable]:

 

Description of Loan(s) to be Converted [check one]:

 

  ¨ On [insert date]                     , convert $             of the Base
Rate Loan under the                      [Revolver/Term Loan] Facility.

 

  ¨ Upon expiration of its current Interest Period, convert the [LIBOR
Loan/Quoted Rate Loan] under the                      [Revolver/Term Loan]
Facility in the principal amount of $            , the Interest Period for which
expires on [insert date]:                     .



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Description of New Loan(s) [check all applicable]:

 

¨ to a LIBOR Loan in the principal amount of $            , for an Interest
Period of [check one]:

 

¨ 1 month ¨ 2 months ¨ 3 months ¨ 6 months ¨ 9 months or ¨ 12 months

 

¨ to a Quoted Rate Loan in the principal amount of $            , for an
Interest Period of             .

 

¨ REQUEST FOR CONTINUATION:

 

Borrower hereby requests that the interest rate option(s) applicable to the
following loan(s) be continued as indicated:

 

  ¨ Upon expiration of its current Interest Period, continue the LIBOR Loan
under the                      [Revolver/Term Loan] Facility in the principal
amount of $            , the current Interest Period for which expires on
[insert date]                     , for a new Interest Period of:

 

¨ 1 month ¨ 2 months ¨ 3 months ¨ 6 months ¨ 9 months or ¨ 12 months

 

  ¨ Upon expiration of its current Interest Period, continue the Quoted Rate
Loan under the Term Loan Facility in the principal amount of $            , the
current Interest Period for which expires on [Insert Date]                     ,
for a new Interest Period of             .

 

[If a new borrowing: The borrowing will be used for the following purpose:
[PLEASE PROVIDE PURPOSE]].

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

The undersigned hereby certifies that, both before and after giving effect to
the borrowing, conversion or continuation request above (i) all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents, together with all supplemental disclosures delivered to
Administrative Agent prior to the date hereof, are true, correct and complete in
all material respects as of the date hereof, except for any representation or
warranty limited by its terms to a specific date and taking into account any
amendments to the Schedules or Exhibits as a result of any disclosures made in
writing by Borrower to Administrative Agent after the Closing Date which
disclosures are acceptable to Administrative Agent, (ii) no Default or Event of
Default has occurred and is continuing on the date hereof, (iii) no order,
judgment or decree of any court, arbitrator or Governmental Authority purports
to enjoin or restrain any Lender from making any Loan, (iv) since the Closing
Date, there has not occurred any event or condition that has had or would
reasonably be expected to have a Material Adverse Effect, (v) all Loan Documents
are in full force and effect, and (vi) the undersigned is authorized to execute
and deliver this Notice on behalf of Borrower.

 

ATLANTIC TELE-NETWORK, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Exhibit 4.5(C)

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

EXHIBIT 4.5(C)

 

FORM OF

COMPLIANCE CERTIFICATE

 

THIS COMPLIANCE CERTIFICATE is given by                                 , [two
of: the chief executive officer, the chief financial officer and the chief
accounting officer] of Atlantic Tele-Network, Inc., (“Borrower”), pursuant to
Subsection 4.5(C) of that certain Credit Agreement, dated as of September 15,
2005 (as such agreement may hereafter be amended, modified, supplemented,
extended or restated, the “Credit Agreement”), among Borrower, CoBank, ACB, as
Administrative Agent and a Lender, and such other Lenders as from time to time
may become a party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

We hereby certify as follows:

 

1. We are the [two of: chief executive officer/the chief financial officer/the
chief accounting officer], respectively, of Borrower, and as such possess the
knowledge and authority to certify to the matters set forth in this Compliance
Certificate, and hereby certify that the matters set forth below are true and
accurate to the best of our present knowledge, information and belief after due
inquiry;

 

2. Attached hereto as Annex A are the [audited/unaudited] [annual/quarterly]
financial statements of Borrowers and their Subsidiaries and related combined
and consolidated balance sheet, statements of income, stockholders’ equity and
EBITDA of Borrowers and their Subsidiaries for the fiscal [year/quarter] ended
            , as required by Subsection 4.5 [(A)/(B)] of the Credit Agreement.
Such financial statements were prepared in accordance with GAAP consistently
applied (except as expressly provided in the Credit Agreement and except for the
omission of footnotes and for the effect of normal year-end adjustments), fairly
present in all material respects the condition of Borrower and its Subsidiaries
during the periods covered thereby and as of the dates thereof, and are in a
format that demonstrates any accounting or formatting changes that may be
required by various jurisdictions in which the business of Borrower and its
Subsidiaries is conducted (to the extent not inconsistent with GAAP);

 

3. As of the date of such financial statements, Borrower and its Subsidiaries
are in compliance with the covenants set forth in Section 4 of the Credit
Agreement, except as set forth under paragraph 4 below. Attached hereto as Annex
B are calculations which demonstrate the compliance by Borrower and its
Subsidiaries with such covenants; and



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

4. We have reviewed the activities of Borrower and each of its Subsidiaries, and
consulted with appropriate representatives of Borrower and each of its
Subsidiaries, during the fiscal [year/quarter] ended             , and reviewed
the Credit Agreement and the other Loan Documents. As of the date of this
Compliance Certificate, there is no condition, event or act which constitutes a
Default or an Event of Default under the Credit Agreement, except as disclosed
on Annex C hereto.

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of
                    ,     .

 

ATLANTIC TELE-NETWORK, INC. By:  

 

--------------------------------------------------------------------------------

    Chief                      Officer By:  

 

--------------------------------------------------------------------------------

    Chief                      Officer



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

ANNEX A

 

Annual (audited) or Quarterly (unaudited)

Financial Statements



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

ANNEX B

 

Compliance Calculations



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

COVENANT 4.1

 

Total Leverage Ratio

 

**Note: This calculation is required at each fiscal quarter end. This covenant
shall be calculated on a consolidated basis for Borrower and its Subsidiaries.**

 

As of the fiscal quarter ended                     ,     .

 

(A) Indebtedness:

$            

 

(B) EBIDTA = (i) the result of (1) the sum of (a) net income or deficit, as the
case may be, excluding gains or losses on the sale of assets and extraordinary
(non-recurring, one-time) gains and losses, (b) total interest expense
(including non-cash interest), (c) depreciation and amortization expense, and
(d) income taxes, minus (2) to the extent included in calculating net income or
deficit, the sum of (a) interest income, (b) dividends and patronage income and
(c) equity in earnings from unconsolidated subsidiaries and joint ventures, and
(ii) measured for the then most recently completed four fiscal quarters,
adjusted to give effect to any acquisition, sale or other disposition, directly
or through a subsidiary, of any operation or business (or any portion thereof)
during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation:

 

1st Quarter    $             2nd Quarter    $             3rd Quarter   
$             4th Quarter    $             Total:    $            

Total Leverage Ratio = (A) ÷ (B) =        :1.0    
      

 

Compliance1:             Yes             No

 

--------------------------------------------------------------------------------

1 Borrower will have 60 days after the applicable reporting date to cure any
default under Subsection 4.1 by reducing the Indebtedness of Borrower on a
consolidated basis through an equity issuance.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

COVENANT 4.2

 

Commnet Leverage Ratio

 

**Note: This calculation is required at each fiscal quarter end. This covenant
shall be calculated for Commnet.**

 

As of the fiscal quarter ended                     ,     .

 

(A)   (i) Indebtedness of Borrower (calculated on a consolidated basis for
Borrower and its Subsidiaries) minus (ii)
         the amount of Borrower Pledged Cash, each as of the date of
calculation:    $                   

 

(B) EBIDTA for Commnet (calculated on a consolidated basis for Commnet and its
Subsidiaries) for the then most recently completed four fiscal quarters:

 

1st Quarter    $             2nd Quarter    $             3rd Quarter   
$             4th Quarter    $             Total:    $            

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Commnet Leverage Ratio = (A) ÷ (B) < the ratio set forth below opposite such
period:

 

Date

--------------------------------------------------------------------------------

  Ratio


--------------------------------------------------------------------------------

Closing Date through and including December 31, 2005

  7.500:1.0

January 1, 2006 through and including June 30, 2006

  7.000:1.0

July 1, 2006 through and including December 31, 2006

  6.250:1.0

January 1, 2007 through and including June 30, 2007

  5.750:1.0

July 1, 2007 through and thereafter

  5.000:1.0

 

Compliance2:             Yes             No

 

--------------------------------------------------------------------------------

2 Borrower will have 60 days after the applicable reporting date to cure any
default under Subsection 4.2 by reducing the Indebtedness of Borrower on a
consolidated basis or increasing the Borrower Pledged Cash, except that,
Borrower and any of its Subsidiaries, including Commnet, may not incur an
additional Indebtedness in order to cure such default.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

COVENANT 4.2

 

Debt Service Coverage Ratio

 

**Note: This calculation is required at each fiscal quarter end. This covenant
shall be calculated on a consolidated basis for Borrower and its Subsidiaries.**

 

As of the fiscal quarter ended                     ,     .

 

(A) EBITDA for the most recently completed four (4) consecutive fiscal quarters:

 

1st Quarter    $             2nd Quarter    $             3rd Quarter   
$             4th Quarter    $             Total:    $            

 

(B) All principal payments scheduled to be made on Indebtedness (or scheduled
reductions in commitments on lines of credit to the extent such reductions would
cause the repayment of principal amounts then outstanding under such lines) for
the most recently completed four (4) consecutive fiscal quarters:

 

1st Quarter    $             2nd Quarter    $             3rd Quarter   
$             4th Quarter    $             Total:    $            

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

(C) Interest Expense for the most recently completed four (4) consecutive fiscal
quarters:

 

1st Quarter    $             2nd Quarter    $             3rd Quarter   
$             4th Quarter    $             Total:    $            

 

Debt Service Coverage Ratio = (A) ÷ ((B) + (C)) =

      :1.0         

 

Compliance:             Yes             No

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

COVENANT 4.4

 

Equity to Assets Ratio

 

**Note: This calculation is required at each fiscal quarter end. This covenant
shall be calculated on a consolidated basis for Borrower and its Subsidiaries.**

 

As of the fiscal quarter ended                     ,     .

 

(A)

   Equity = Consolidate total assets minus consolidated total liabilities:   
$             (B)    Consolidated total assets    $             Equity to Assets
Ratio = (A) ÷ (B) =        :1.0    

 

Compliance:              Yes              No

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

ANNEX C

 

Disclosure Of Default



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Exhibit 10.1(A)

 

Form of Lender Addition Agreement



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

EXHIBIT 10.1(A)

 

FORM OF LENDER ADDITION AGREEMENT

 

This Lender Addition Agreement (“Agreement”) is made as of                     ,
    , between                      (“Assigning Lender”) and                     
(“Additional Lender”). All capitalized terms used in this Agreement and not
otherwise defined herein will have the respective meanings set forth in the
Credit Agreement (as hereinafter defined).

 

Recitals

 

WHEREAS, CoBank, ACB, as Administrative Agent and as a Lender, each of the other
Lenders as from time to time may become a party thereto, and Atlantic
Tele-Network, Inc. (“Borrower”) have entered into a certain Credit Agreement,
dated as of September 15, 2005 (as amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”), pursuant to which Assigning
Lender has agreed to make Loans to Borrower; and

 

WHEREAS, Assigning Lender desires to assign to Additional Lender all or a
portion of its interest in the Loans and the Collateral and to delegate to
Additional Lender all or a portion of its Pro Rata Share of the Loan Commitments
and other duties with respect to the Loans and the Collateral; and

 

WHEREAS, Additional Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assigning Lender; and

 

WHEREAS, Additional Lender desires to appoint Administrative Agent to serve as
Administrative Agent for Additional Lender under the Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Assigning Lender, Administrative Agent and
Additional Lender agree as follows:

 

SECTION 1. ASSIGNMENT, DELEGATION, AND ACCEPTANCE

 

1.1 Assignment.

 

A. Assigning Lender hereby transfers and assigns to Additional Lender, without
recourse and without representations or warranties of any kind (except as set
forth in Sections 1.1(B) and 3.2 of this Agreement), such percentage of
Assigning Lender’s right, title and interest in the Loans, the Credit Agreement,
the Loan Documents and the Collateral as will result in Additional Lender
having, as of the Effective Date (as hereinafter defined) of this Agreement, its
Pro Rata Share (as set forth in Schedule A of this Agreement, attached hereto
and made a part hereof) thereof. All fees payable to Assigning Lender under the
Credit Agreement accrued prior to the Effective Date are for the account of
Assigning Lender. Interest accrued but unpaid prior to the Effective Date shall
be for the account



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

of Assigning Lender. Fees and interest accruing on or with respect to that
portion of each Loan and Loan Commitment assigned to Additional Lender on and
after the Effective Date shall be for the account of Additional Lender. Each of
Assigning Lender and Additional Lender hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

 

B. Assigning Lender hereby represents and warrants to Additional Lender that it
has not previously assigned or transferred the Assigned Amount (as hereinafter
defined). The Assigned Amount is free and clear of all liens, charges or
encumbrances created by, through or under Assigning Lender.

 

1.2 Delegation.

 

Assigning Lender hereby delegates to Additional Lender all or a portion of its
Pro Rata Share of the Loan Commitments and its other duties and obligations as a
Lender under the Credit Agreement and the Loan Documents equivalent to
Additional Lender’s Pro Rata Share.

 

1.3 Acceptance by Additional Lender.

 

By its execution of this Agreement, Additional Lender (i) accepts such
assignment and delegation and agrees to be a Lender under the Loans, the Credit
Agreement and the other Loan Documents, (ii) appoints Administrative Agent to
serve as Administrative Agent for Additional Lender under the Loans, the Credit
Agreement and the other Loan Documents, and (iii) agrees to be bound by the
terms and conditions of the Loans, the Credit Agreement and the other Loan
Documents.

 

1.4 Effective Date.

 

Subject to compliance with Subsection 8.1 of the Credit Agreement, such
assignment and delegation will be effective and Additional Lender will become a
Lender under the Credit Agreement and the Loan Documents as of
                         ,              (“Effective Date”) upon Administrative
Agent’s and, if applicable, Borrower’s acceptance hereof.

 

SECTION 2. INITIAL PAYMENT AND DELIVERY OF NOTES

 

2.1 Payment of the Assigned Amount.

 

Additional Lender will pay to Assigning Lender, in immediately available funds,
not later than 12:00 p.m. Denver, Colorado time on the Effective Date, an amount
equal to its Pro Rata Share of the then outstanding principal amount of the
Loans (“Assigned Amount”) as set forth on Schedule A hereof.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

2.2 Execution and Delivery of Notes.

 

Following payment by Additional Lender under Section 2.1 hereof, Assigning
Lender will deliver the old Notes to Administrative Agent for redelivery to
Borrowers and Borrowers will execute and deliver to Administrative Agent, for
delivery to Assigning Lender and Additional Lender, new Note(s) evidencing
Additional Lender’s and Assigning Lender’s respective Pro Rata Shares in the
Loans after giving effect to the assignment described in Section 1 of this
Agreement. Each new Note will be issued in the aggregate maximum principal
amount of the Pro Rata Share of the applicable Loan Commitment of the Lender to
whom such Note is issued.

 

SECTION 3. ADDITIONAL LENDER’S AND ASSIGNING LENDER’S

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 Additional Lender’s Representations and Warranties.

 

Additional Lender hereby represents, warrants and covenants the following to
Assigning Lender and Administrative Agent:

 

A. This Agreement is a legal, valid and binding agreement of Additional Lender,
enforceable according to its terms;

 

B. The execution and performance by Additional Lender of its duties and
obligations under this Agreement, the Credit Agreement and the Loan Documents
will not require any registration with, notice to, or consent or approval by any
federal, state, or local governmental or regulatory body;

 

C. Additional Lender is familiar with transactions of the kind and scope
reflected in the Credit Agreement and the Loan Documents and in this Agreement;

 

D. Additional Lender has made its own independent investigation and appraisal of
the financial condition and affairs of Borrower, has conducted its own
evaluation of the Loans, the Credit Agreement and the Loan Documents, the
Collateral and Borrower’s creditworthiness, has made its decision to become a
Lender to Borrower under the Credit Agreement with respect to the Loans
independently and without reliance upon Assigning Lender or Administrative
Agent, and will continue to do so;

 

E. Additional Lender is entering into this Agreement in the ordinary course of
its business, and is acquiring its interest in the Loans for its own account and
not with a view to or for sale in connection with any subsequent distribution;
provided, however, that at all times the distribution of Additional Lender’s
property shall, subject to the terms of the Credit Agreement, be and remain
within its control. No assignment or participation by Additional Lender granted
pursuant to Subsection 8.1 of the Credit Agreement will require Assigning
Lender, Administrative Agent or Borrower to file any registration statement with
the Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

F. Additional Lender has no loans to, written or oral agreements with, or equity
or other ownership interest in Borrowers or its Affiliates, other than as
described in writing to Administrative Agent; and

 

G. Additional Lender is capable of making LIBOR Loans under the Credit
Agreement.

 

3.2 Assigning Lender’s Representations and Warranties.

 

Assigning Lender hereby represents and warrants the following to Additional
Lender and Administrative Agent:

 

(A) This Agreement is a legal, valid and binding agreement of Assigning Lender,
enforceable according to its terms;

 

(B) The execution and performance by Assigning Lender of its duties and
obligations under this Agreement, the Credit Agreement and the Loan Documents
will not require any registration with, notice to or consent or approval by any
federal, state or local governmental or regulatory body with respect to
Assigning Lender;

 

(C) Assigning Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby; and

 

(D) Assigning Lender has not previously assigned or transferred the interests
being assigned hereby, and such interests are free and clear of any adverse
claim, lien, encumbrance, security interest, restriction on transfer, purchase
option, call or similar right of a third party or other defect in title created
by, through or under Assigning Lender.

 

SECTION 4. LIMITATIONS OF LIABILITY

 

Except as provided in Sections 1.1(B) and 3.2, neither Assigning Lender nor
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (i) the
Credit Agreement, the Loan Documents or the Loans, (ii) the validity,
genuineness, enforceability, or collectibility of any of them, (iii) the amount,
value or existence of the Collateral, (iv) the perfection or priority of any
lien upon or security interest in the Collateral or (v) the solvency, financial
condition or statements of Borrower or any other party to the Loan Documents.
Neither Assigning Lender nor Administrative Agent has or will have any duty,
either initially or on a continuing basis, to make any investigation,
evaluation, or appraisal on behalf of Additional Lender, nor will Assigning
Lender or Administrative Agent have any responsibility or liability with respect
to the accuracy or completeness of any information provided to Additional Lender
which has been provided to Assigning Lender or Administrative Agent by Borrower
or by any third party. Nothing in the Agreement or in the Credit Agreement and
the Loan Documents shall impose upon Assigning Lender or Administrative Agent
any fiduciary relationship in respect of Additional Lender.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 5. FAILURE TO ENFORCE

 

5.1 Not a Waiver.

 

No failure or delay on the part of Administrative Agent or Assigning Lender in
the exercise of any power, right, or privilege hereunder or under the Credit
Agreement or any Loan Document will impair such power, right, or privilege or be
construed to be a waiver of any default or acquiescence therein. No single or
partial exercise of any such power, right, or privilege will preclude further
exercise thereof or of any other right, power, or privilege.

 

5.2 Remedies Cumulative.

 

All rights and remedies existing under this Agreement are cumulative with, and
not exclusive of, any rights or remedies otherwise available.

 

SECTION 6. NOTICES

 

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

SECTION 7. SURVIVAL OF INDEMNITIES AND CONTINUING EFFECT

 

This Agreement will continue in full force and effect as to Additional Lender so
long as any amounts of principal, interest, or fees are owed to Additional
Lender or any of the Loan Commitments remain outstanding; provided, however,
that Additional Lender’s obligation to indemnify Administrative Agent and
Additional Lender’s obligations of confidentiality hereunder and under the
Credit Agreement will continue notwithstanding any termination of this Agreement
or the Credit Agreement to the extent set forth in the Credit Agreement.

 

SECTION 8. AMENDMENTS AND WAIVERS

 

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assigning Lender,
Administrative Agent and Additional Lender.

 

SECTION 9. SEVERABILITY

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 10. SECTION TITLES

 

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

SECTION 11. SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

SECTION 12. APPLICABLE LAW

 

THIS AGREEMENT WILL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF
LAWS PROVISIONS THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER
STATE OR JURISDICTION.

 

SECTION 13. WITHHOLDING TAXES

 

If Additional Lender is, as of the Effective Date, or thereafter becomes a
foreign corporation or a U.S. branch of a foreign corporation, Additional Lender
will execute and deliver to Administrative Agent, for delivery to Borrowers,
within 30 days after the Effective Date and by January 15th of each year, a
United States Internal Revenue Service Form W8ECI or W-8BEN, or any successor
form, as appropriate, properly completed and claiming complete exemption from
withholding and deduction of United States federal taxes and Additional Lender
will execute and deliver to Administrative Agent, promptly upon the expiration
of any such form, a new form of like kind. Additional Lender represents and
warrants that, as of the Effective Date, it is entitled to receive payments of
principal and interest hereunder without deduction for or on account of any
taxes imposed by the United States of America or any political subdivision
thereof. In the event that after delivering such form, Additional Lender ceases
to be exempt from withholding or deduction, or both, of such taxes,
Administrative Agent may withhold or deduct, or both, the applicable amount from
any payments of principal or interest to which Additional Lender otherwise would
be entitled. Additional Lender will indemnify Administrative Agent from and
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, or expenses that result from Additional Lender’s
failure to fulfill its obligations under the terms of this Section 13.

 

SECTION 14. COUNTERPARTS

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

SECTION 15. CONSENT OF BORROWER AND ADMINISTRATIVE AGENT

 

This Agreement is conditioned upon the consent of Borrower and Administrative
Agent (not to be unreasonably withheld or delayed) pursuant to Subsection 8.1 of
the Credit Agreement (unless consent is not required pursuant to such Subsection
8.1). The execution of this Agreement by Borrower and Administrative Agent is
evidence of such consent. Pursuant to Subsection 8.1 of the Credit Agreement,
Borrower has agreed to execute and deliver (1) to Additional Lender, in
substitution for its existing Notes, new Notes payable to the order of
Additional Lender to evidence the assignment and assumption provided for herein
and (2) to Assigning Lender, in substitution for its existing Notes, new Notes
payable to the order of Assigning Lender to evidence the assignment and
assumption provided for herein; provided, such existing Notes shall be delivered
to Borrower for cancellation upon issuance of such new Notes. Assigning Lender
further agrees to pay a non-refundable administrative fee of $3,500 to
Administrative Agent in connection with the assignment herein (if applicable),
as provided in Subsection 8.1 of the Credit Agreement.

 

[Signatures on Next Page]



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

(as Additional Lender)       (as Assigning Lender) By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

      Its:  

 

--------------------------------------------------------------------------------

Notice Address:       Notice Address:

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

      Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

      Telephone:  

 

--------------------------------------------------------------------------------

Fax:  

 

--------------------------------------------------------------------------------

      Fax:  

 

--------------------------------------------------------------------------------

Account Information       Account Information: [BANK]       [BANK] ABA:  

 

--------------------------------------------------------------------------------

      ABA:  

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

      Attn:  

 

--------------------------------------------------------------------------------

Acct.#:  

 

--------------------------------------------------------------------------------

      Acct.#:  

 

--------------------------------------------------------------------------------

Reference:  

 

--------------------------------------------------------------------------------

      Reference:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

COBANK, ACB,   ATLANTIC TELE-NETWORK, INC.

as Administrative Agent

       

By:

 

 

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------

Notice Address:

  Notice Address:

CoBank, ACB

 

--------------------------------------------------------------------------------

900 Circle 75 Parkway

 

--------------------------------------------------------------------------------

Suite 400

 

--------------------------------------------------------------------------------

Atlanta, Georgia 30339-5946

  Attn:  

 

--------------------------------------------------------------------------------

Attn: Communications and Energy Banking Group

       

With a copy to:

  With a copy to:

CoBank, ACB

 

--------------------------------------------------------------------------------

5500 S. Quebec Street

 

--------------------------------------------------------------------------------

Greenwood Village, CO 80111

 

--------------------------------------------------------------------------------

Attn: Communications and Energy Banking Group

 

--------------------------------------------------------------------------------

    Attn:  

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Schedule A to Lender Addition Agreement

 

This Schedule amends the Credit Agreement to the extent necessary to reflect the
assignment by Assigning Lender to Additional Lender of its right, title, and
interest in the Loans and the Credit Agreement and Loan Documents equivalent to
Additional Lender’s Pro Rata Share and the reduction of Assigning Lender’s Loan
Commitments. All capitalized terms used in this Schedule and not so defined
herein shall have the respective meanings set forth in the Lender Addition
Agreement to which this Schedule is attached, or, if not so defined therein, in
the Credit Agreement. All percentages set forth on this Schedule A shall be
carried to the seventh decimal.

 

1. Pro Rata Share of Loan Commitments Assigned to Additional Lender

 

   Pro Rata Share of the Revolver Loan Commitment

             

   (expressed in U.S. Dollars)

   -    $               

   Pro Rata Share of the Revolver Loan Commitment

             

   (expressed as a percentage)

   -                   %

   Pro Rata Share of the Term Loan Commitment

             

   (expressed in U.S. Dollars)

   -    $               

   Pro Rata Share of the Term Loan Commitment

             

   expressed as a percentage)

   -                   %

 

All fees payable to Assigning Lender under the Credit Agreement accrued prior to
the Effective Date are for the account of Assigning Lender and such fees
accruing from and including the Effective Date on or with respect to that
portion of the Loan Commitments assigned to Additional Lender are for the pro
rata account of Additional Lender.

 

2. Pro Rata Share of Loan Commitments Retained by Assigning Lender

 

   Pro Rata Share of the Revolver Loan Commitment

             

   (expressed in U.S. Dollars)

   -    $               

   Pro Rata Share of the Revolver Loan Commitment

             

   (expressed as a percentage)

   -                   %

   Pro Rata Share of the Term Loan Commitment

             

   (expressed in U.S. Dollars)

   -    $               

   Pro Rata Share of the Term Loan Commitment

             

   (expressed as a percentage)

   -                   %



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

3. Loans Outstanding on the Effective Date

 

   Revolver Loans

   -    $             

   Assigned Amount of Revolver Loans

   -    $             

   Term Loan

   -    $             

   Assigned Amount of Term Loan

   -    $             

 

4. Interest Rate to Additional Lender

 

As set forth in the Credit Agreement, pro rata based on Additional Lender’s Pro
Rata Share of the Revolver Loans and the Term Loans, as applicable. Interest
accrued prior to the Effective Date shall be for the account of Assigning
Lender. Interest accruing from and after the Effective Date on the assigned
amount of the outstanding Loans shall be for the account of Additional Lender.

 

 



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Exhibit 10.1(B)

 

Form of Revolver Note



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

EXHIBIT 10.1(B)

 

FORM OF

REVOLVER PROMISSORY NOTE

 

ATLANTIC TELE-NETWORK, INC.

 

$                September 15, 2005

 

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                      (“Lender”), at the office
of the Administrative Agent (as defined below) at 5500 S. Quebec Street,
Greenwood Village, Colorado 80111, or at such place as the holder of this
Promissory Note may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, the principal
sum of                      UNITED STATES DOLLARS (US $            ), or if
less, the aggregate unpaid principal amount of all advances made to Borrower by
Lender pursuant to Subsection 1.1(A) of the Credit Agreement described below, at
such times as are specified therein.

 

This Promissory Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below. This Promissory Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Promissory Note is one of the Revolver Notes referred to in, was executed
and delivered pursuant to, and evidences indebtedness of Borrower constituting
Revolver Loans incurred under, that certain Credit Agreement, dated as of
September 15, 2005, by and among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”) and as a Lender, and each of the other Lenders as may
become a party thereto from time to time (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), to which reference is hereby made for a statement of, among other
things, the terms and conditions under which the indebtedness evidenced hereby
was made and is to be repaid and for a statement of Lender’s remedies upon the
occurrence of an Event of Default, including, without limitation, the remedy of
acceleration. Capitalized terms used herein but not otherwise specifically
defined shall have the meanings ascribed to such terms in the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to Revolver Loans as determined in accordance with
the Credit Agreement; provided, however, that upon the occurrence and during the
continuance of an Event of Default, Borrower promises to pay interest on the
outstanding principal balance of this Promissory Note at the rates of interest
applicable following the occurrence of an Event of Default as determined in
accordance with the Credit Agreement.

 

Interest on this Promissory Note shall be payable, at the times and from the
dates specified in the Credit Agreement for Revolver Loans, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

the date when the principal balance hereof becomes due and payable, whether by
acceleration or otherwise, interest hereon shall be payable on demand. In no
contingency or event whatsoever shall interest charged hereunder, however such
interest may be characterized or computed, exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that Lender has received interest hereunder in excess of the highest rate
applicable hereto, such excess shall be applied in accordance with the terms of
the Credit Agreement. The indebtedness evidenced by this Promissory Note is
secured pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including attorneys’ fees and legal expenses, incurred
by Lender in endeavoring to collect any amounts payable hereunder which are not
paid when due, whether by acceleration or otherwise.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO. Whenever possible, each
provision of this Promissory Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this
Promissory Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity
in such jurisdiction, without invalidating the remainder of such provision or
the remaining provisions of this Promissory Note or the effectiveness and
validity of such prohibited or invalid provision in any other jurisdiction.
Whenever in this Promissory Note reference is made to Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective permitted successors and assigns and in the case of Lender, any
financial institution to which it has sold or assigned all or any part of its
interest in Revolver Loans or in its commitment to make Revolver Loans as
permitted by the Credit Agreement. The provisions of this Promissory Note shall
be binding upon and shall inure to the benefit of such permitted successors and
assigns. Borrower’s successors and assigns shall include, without limitation, a
receiver, trustee or debtor in possession of or for Borrower.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
each by its duly authorized officer, on the date first shown above.

 

ATLANTIC TELE-NETWORK, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

Exhibit 10.1(C)

 

Form of Term Note



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

EXHIBIT 10.1(C)

 

FORM OF

TERM LOAN NOTE

 

ATLANTIC TELE-NETWORK, INC.

 

$                September 15, 2005

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                      (“Lender”), at the office
of the Administrative Agent (as defined below) at 5500 S. Quebec Street,
Greenwood Village, Colorado, 80111, or at such place as the holder of this
Promissory Note may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, the principal
sum of                      UNITED STATES DOLLARS (US $            ), or if
less, the aggregate unpaid principal amount of all advances made to Borrowers by
Lender pursuant to Subsection 1.1(B) of the Credit Agreement described below, at
such times as are specified therein.

 

This Promissory Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below. This Promissory Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Promissory Note is one of the Term Loan Notes referred to in, was executed
and delivered pursuant to, and evidences indebtedness of Borrower constituting
Term Loans incurred under, that certain Credit Agreement, dated as of September
15, 2005, by and among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”) and as a Lender, and each of the other Lenders as may
become a party thereto from time to time (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), to which reference is hereby made for a statement of, among other
things, the terms and conditions under which the indebtedness evidenced hereby
was made and is to be repaid and for a statement of Lender’s remedies upon the
occurrence of an Event of Default, including, without limitation, the remedy of
acceleration. Capitalized terms used herein but not otherwise specifically
defined shall have the meanings ascribed to such terms in the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to Term Loans as determined in accordance with the
Credit Agreement; provided, however, that upon the occurrence and during the
continuance of an Event of Default, Borrower promises to pay interest on the
outstanding principal balance of this Promissory Note at the rates of interest
applicable following the occurrence of an Event of Default as determined in
accordance with the Credit Agreement.

 

Interest on this Promissory Note shall be payable, at the times and from the
dates specified in the Credit Agreement for Term Loans, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

the date when the principal balance hereof becomes due and payable, whether by
acceleration or otherwise, interest hereon shall be payable on demand. In no
contingency or event whatsoever shall interest charged hereunder, however such
interest may be characterized or computed, exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that Lender has received interest hereunder in excess of the highest rate
applicable hereto, such excess shall be applied in accordance with the terms of
the Credit Agreement. The indebtedness evidenced by this Promissory Note is
secured pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including attorneys’ fees and legal expenses, incurred
by Lender in endeavoring to collect any amounts payable hereunder which are not
paid when due, whether by acceleration or otherwise.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO. Whenever possible, each
provision of this Promissory Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this
Promissory Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity
in such jurisdiction, without invalidating the remainder of such provision or
the remaining provisions of this Promissory Note or the effectiveness and
validity of such prohibited or invalid provision in any other jurisdiction.
Whenever in this Promissory Note reference is made to Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective permitted successors and assigns and in the case of Lender, any
financial institution to which it has sold or assigned all or any part of its
interest in Term Loans or in its commitment to make Term Loans as permitted by
the Credit Agreement. The provisions of this Promissory Note shall be binding
upon and shall inure to the benefit of such permitted successors and assigns.
Borrower’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession of or for Borrower.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Credit Agreement/Atlantic Tele-Network, Inc.

 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
each by its duly authorized officer, on the date first shown above.

 

ATLANTIC TELE-NETWORK, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------